We now come to the decision on urgent procedure:
Proposal for a Council Decision on additional macro-financial assistance to Serbia and Montenegro amending Decision 2002/882/EC providing financial assistance to the Federal Republic of Yugoslavia [COM(2003) 506 – C5-0428/2003 – 2003/0190(CNS)]
The Committee on Industry, External Trade, Research and Energy has already adopted a report by Mr Belder on this subject.
– Mr President, ladies and gentlemen, in June 2003 Parliament adopted, by a large majority, a report by Mr Belder, in which we called for there to be no more ad hoc Parliament approval on urgent macro-financial assistance and for this no longer to be allowed. The Group of the Greens/European Free Alliance can only be amazed that, this morning, we did exactly the opposite in a report by the same Mr Belder.
Mr President, I support the call for urgent procedure. Yesterday the Committee on Industry, External Trade, Research and Energy gave almost unanimous approval to a request for this procedure. There are good reasons to approve such macro-financial aid as a matter of urgency. This is a separate issue from the ongoing debate on the legal basis.
As the House will be aware, the situation has changed considerably since the murder of the then Prime Minister Mr Zoran Dzindzic in March of last year. The present economic situation calls for urgent action by the European Union.
Does anybody wish to speak against the urgent procedure?
Mr President, I did not quite understand. Has Mr Turmes just proposed to vote in favour of the urgent procedure or against? It was not altogether clear.
Mr Turmes, could you please clarify this?
My tongue is a bit slow this early in the morning. We are against.
We now come to the vote on the request for urgent procedure.
The next item is the joint debate on the following four recommendations for second reading:
- A5-0327/2003 by Mr Jarzembowski, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position with a view to adopting a directive of the European Parliament and of the Council amending Council Directive 91/440/EEC on the development of the Community’s railways [8011/3/2003 – C5-0295/2003 – 2002/0025(COD)];
- A5-0325/2003 by Mr Sterckx, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position adopting a European Parliament and Council directive on safety on the Community's railways and amending Council Directive 95/18/EC on the licensing of railway undertakings and Directive 2001/14/EC on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (Railway Safety Directive) [8557/2/2003 – C5-0297/2003 – 2002/0022(COD)];
- A5-0321/2003 by Mrs Ainardi, on behalf of the Committee on Regional Policy, Transport and Tourism, on the common position adopted by the Council with a view to adopting a European Parliament and Council Directive amending Council Directive 96/48/EC of the interoperability of the trans-European high-speed rail system and Directive 2001/16/EC of the European Parliament and of the Council on the interoperability of the trans-European conventional rail system [8556/2/2003 – C5-0298/2003 – 2002/0023(COD)].
- A5-0323/2003 by Mr Savary, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council regulation establishing a European Railway Agency (Agency Regulation) [8558/2003 – C5-0296/2003 – 2002/0024(COD)].
. – Mr President, ladies and gentlemen, it is early in the morning, and those of us who work in the domain of transport policy are delighted to have the opportunity to debate transport issues in the morning for once rather than at 9 or 10 p.m.
We hope that a few journalists are here too on this occasion, because the evenings are always so long, and so it is sometimes a little difficult to adhere to scheduled starting times. Anyway, without further ado, let us turn to the matter in hand.
What we are discussing today are better conditions for railway operations in the European Union. By means of the three directives and one regulation, we seek to ensure that conditions are improved to such an extent that the railways in Europe will again be able to transport more goods and more passengers. As the rapporteur for the Directive on the development of the Community’s railways, allow me to begin by expressing my great satisfaction at the Council’s acceptance of our parliamentary position, which, contrary to the Commission’s proposal, advocates the preservation of the Trans-European Rail Freight Network that was established on 15 March 2003. Since that date, this first step towards the opening of the rail network in the fifteen EU Member States, which effectively covers 90% of the main rail corridors, has presented rail operators, irrespective of their national origins, with an equal opportunity to use the European rail network for international freight traffic in a way that best suits the needs of customers.
Secondly, Parliament agrees with the Council regarding the opening of the remaining lines in the rail network to international freight traffic on 1 January 2006. That, however, is by no means a huge leap forward, since, as I just mentioned, practically 90% of total track mileage was opened to international freight traffic on 15 March of this year. Consequently, Parliament continues to call for the rail networks to be fully opened to national as well as international freight operators on 1 January 2006 so that the entire EU rail network will be open to all freight services, be they national or international, on that date. In this way we can truly achieve the aim set down in the Commission White Paper – and I am grateful, Commissioner, that we have always followed the same line here – to restore rail transport to its former market position by 2010 and to transfer as much freight as possible to the railways.
The aim is more comprehensive than this, however. The White Paper is not just about freight; it is about striking a balance between the various modes of transport by the year 2010. For this reason, Parliament takes the view that passenger networks must be opened up too. If you consider the increase in the number of private cars on the motorways and the growth in the volume of air traffic, you will appreciate that our motorways and air corridors are coming close to saturation point. And this is why we in this House want the rail networks to be opened to operators of passenger trains on 1 January 2008. Unless we take that step, the shift from road to rail and air to rail that is envisaged for the year 2010 will leave passenger traffic untouched.
It is quite worrying to see how low-cost air carriers are taking custom away from the European railways. I hope, Commissioner, that in the next few days you will have something to say about Charleroi airport in Belgium, because it is not acceptable that the railways should be making huge losses on their long-distance passenger services because the cheap airlines are luring their customers away and congesting our skies. In short, we want to ensure that the aim of rebalancing the transport market by 2010 applies to passenger transport too.
Some people have repeatedly stressed that the Commission has announced the presentation of a third rail package by the end of the year, a package that will include passenger transport. That is all very honourable, Commissioner, but it does not help us in any way, because, as you know, if the Commission failed to present this package by December of this year, we could no longer adopt the package, or even give it a first reading, before the end of the current legislative term.
Even if we did manage the first reading, the intervention of the European parliamentary elections, the appointment of a new Commission and the need to reactivate the legislative process would mean that it would effectively take one to two years to put through a bill on passenger transport, and so we could not adopt a third railway package before 2005.
I believe, however, that the train operators need to know for certain now whether they will be able to benefit from a legal right of access to the entire network. We want them to have time to anticipate the needs of the travelling public so that we are actually able to effect the transfer of a substantial volume of long-distance traffic from road and air to the railways by 2010.
Lastly, the committee proposed that the existing options allowing Member States to permit companies other than railway undertakings to apply for train paths should be scrapped in favour of a provision enabling consignors, forwarders and the like to apply for the use of train paths alongside railway undertakings in all Member States. We believe that every effort must be made to optimise the use of the rail infrastructure. We know that there is still spare capacity today, even on the Brenner line, and there is no point in our continued grumbling about HGVs when even this transalpine rail link still has spare capacity. In other words, we must enable more players in the market to apply for and use the available train paths if we want to maximise the volume of freight carried by rail.
Allow me, as the spokesman for my group, to say a few words in anticipation of the other two reports, because it would make no sense for me to sit down and then stand straight back up again. I should like to begin these remarks on behalf of my group by expressing my sincere thanks to the rapporteurs from the other groups. We worked very well together, both at the time of the first reading and in preparation for the present second reading. Although Mrs Ainardi, Mr Sterckx, Mr Savary and I differed in our positions on specific points, we always regarded the railways package as an integral whole, hence our close cooperation as rapporteurs. I am highly gratified that we are all trying to follow the same line.
You will be aware that the Council has already tried to find compromises that will enable us to conclude the legislative process quickly. The Council, along with the rapporteurs, has basically been trying to reduce the number of points at issue between the Council and Parliament, sometimes by accepting parliamentary positions and sometimes by proposing compromises, with the result that the conciliation procedure will focus on a core of considerably fewer than sixty or seventy points. I hope that we shall hear some judicious statements from the Council tomorrow regarding its intention of adhering to the line we began to discuss last week. We are interested in reducing the number of disputed points so that we can really focus our full attention on the major problems at the conciliation sessions. To this end, my group will carefully examine the latest batch of amendments to the railway directives and will vote accordingly on Thursday.
Allow me to make two or three remarks on the Sterckx report. Mr Sterckx has tried very hard – for which I am grateful to him – to ensure that the European rail-safety standards guarantee a high level of safety and that there is no scope for the introduction by the back door of new national safety rules which would ultimately reinstate arbitrary restrictions on international traffic. I believe it is very important that we cooperate with the Commission in order to find a mechanism that prevents the introduction of allegedly essential safety provisions that are actually designed to discriminate against other rail operators.
My group also attaches importance to the proper training of train crews and all other personnel on whom the safety of rail travel depends. We still have a problem here, Commissioner, that being that one directive devoted purely to the training of engine drivers might not suffice. We must train all other safety-related personnel to the appropriate standard of qualification. I support Mr Sterckx on the last point I wish to address from his report, a point on which I believe we all agree: staff training certificates must not lose their validity when personnel move from one railway undertaking to another. We need a single market for engine drivers too. We need competition throughout the domain of rail transport.
Let me turn now to the Savary report. Mr Savary has very carefully incorporated the new budgetary rules, and I believe that the Council will endorse this so that all agencies have uniform budgetary rules and so that we avoid a situation in which each agency has its own rules, creating an incomprehensible tangle of budgetary provisions. The main point in the Savary report – and we are right behind the rapporteur on this – is the imbalance in the Council’s proposal for the composition of the Administrative Board. The amended proposal made by the Commission is for an Administrative Board comprising six representatives of the Council, four representatives of the Commission, and six non-voting representatives of the industry, in other words of the relevant railway undertakings, and rail users. The Council is now proposing that all Member States be represented on the Board. This would mean that six representatives of the interested parties, four Commission officials and, from May of next year, twenty-five Council representatives would sit on the Board. Only the Council could devise such a ludicrous scheme, and we therefore endorse the rapporteur’s view that we must use the conciliation procedure to put an end to it.
Thank you, Mr Jarzembowski. I wanted to comment briefly on your remark about transport policy being discussed in the morning for once. My reply comes from Part Two of Goethe’s : ‘’ (‘For he whose strivings never cease is ours for his redeeming’).
. – Mr President, it is clear that safety is essential. Railway safety is good in most cases at the moment, and it is imperative that it remain good, at least as good as it is now. I extend my thanks to many of my fellow Members, therefore, for their valuable contribution to the debate on safety, and also to many people from the railway community, who have made a fair few suggestions, improved the texts, pointed out difficulties and so on.
If a European rail transport market is established, there must of course also be a European safety system. We are creating that by means of this Directive: Common Safety Targets, a method for achieving those targets, and a safety authority in each Member State that uses a common method to give licences to all the parties concerned.
Following the Council common position, we held a number of discussions, and there followed mediation by the Commission with representatives of the Council. We were able to eliminate a whole range of problems, as there were quite a few differences between the common position and our first reading. I have tabled a number of compromise amendments about these, which I ask my fellow Members to support, including compromise amendments concerning the driving licence for train drivers – for which we have found a solution via a new Commission proposal – and also concerning interoperability.
I should also like to stress the importance of the agreement reached by the social partners (the trade unions and the European railway companies). Indeed, I should like to ask that the Commission transpose that agreement as quickly as possible, so that we also demonstrate that we attach great importance to the creation of a social framework for our planned railway reforms. I think that this is an important point, and that it must therefore be emphasised.
A second point on which we reached agreement concerns communications and the crossing of linguistic borders, something on which I had laid a fair amount of emphasis. If Mrs Ainardi is in agreement, we shall move that point to the Directive on interoperability, and thus that, too, will be settled. There are two significant points on which we disagree with the Council, however. The first is the speed at which the new safety system should start off. The European Parliament wants to proceed more quickly, and I think that we should stand firm on that view.
Secondly – as Mr Jarzembowski has already pointed out – working towards a European safety system implies keeping the number of new national safety rules that are introduced to an absolute minimum. Hence the importance of Article 8: the role of the Commission as supervisor of the system. We as a Parliament must stand our ground on that point. We have already reached agreement with the Council on a number of points, but one remains, and we do need to negotiate hard about this. Indeed, we shall see whether the Council is also able to follow up tomorrow the points on which we reached agreement. I think that agreement is possible, and we must strive to achieve it.
I should now like to talk about the other reports and the whole package: we must keep the four directives as a single package. We must enter into the conciliation procedure on those four directives simultaneously. In general, the European Parliament is more in favour of an open European rail transport market and of European railway companies than the Council. The Council does not yet go as far as this: much less far than the Commission and Parliament. We must negotiate hard in the conciliation procedure in order to bring the Council a long way towards our position. The decreasing market share held by the railways speaks for itself: our Belgian railways again lost nearly 6% of the freight market in the first half of 2003. That is a very regrettable development. There is a small increase in passenger transport, but the situation regarding freight has taken another turn for the worse. I think that, particularly in our country, inland water transport and coastal water transport are poised to take over that market share. It is important, therefore, that the railways defend themselves much more effectively, that they ensure their presence on the market. The railways must become more efficient, much more dynamic, than is now the case. In some countries they are, but in others they definitely are not. Railway companies must not focus on themselves. They must focus on their customers, those who use their services, and they must focus on their service – ensure that they are giving their customers the best possible service – so that those customers stay with them, or come back to them. I think that this is important. Nearly every week I come across a company that says ‘We should indeed like to do a number of things by rail, but it is not possible. The railways are bad, too slow, too expensive, unreliable.’ In my opinion, these are very regrettable reports, and something must be done in this regard. That is the very first aim of this package of directives
I should also like to mention that what we are proposing here is not wild capitalism on the railways. That is definitely not the aim of the directives that are on the table now. This is not an asocial or antisocial package. Indeed, my request that the agreement between the social partners be ratified took its inspiration from the social sphere. This package gives the railways the opportunity of ‘recapturing’ the transport market. My use of a military term is deliberate, because if the railways do not win their share of that transport market back, we shall really see some very serious social carnage.
. –  Mr President, Commissioner, ladies and gentlemen, an entire programme of parliamentary and institutional work on railways is now drawing to a close. The railways represent a tremendous challenge for Europe and for the future. The report on interoperability seeks to make the directives on high-speed and conventional rail systems more consistent. Significantly, it also proposes greater harmonisation. This is a way in which the Union can benefit the railways, enabling trains to move freely across the European network.
The decision to tackle the issue of rail was made on the basis of the ongoing decline of rail as a means of transport in Europe. Consequently, the proposals contained in my report seek to support the development of the railways. Rail is a sustainable and safe means of transport. In addition, it places different areas on an equal footing. Both at a European level and at the level of each Member State, public authorities should take resolute action on railways. They need it. The reasons for the decline of the railways are many and serious. Moreover, some of these reasons are not related to the aim of my report. One such reason is the failure to take account of the environmental costs of road transport, which is the main competitor of rail transport. The decline of the railways is also linked to problems concerning finance. On this issue, I am bound to refer back to what I said previously and I can only reiterate that this aspect is far from satisfactory. The time will come when it will be necessary to make available means that match our stated ambitions.
I would now like to turn to the recommendation for second reading of my report. Although there was general agreement on the common position, my report includes the proposals made by the relevant parliamentary committee at first reading. This is progress. I would like to cite two examples. First, there is the proposal seeking to equip trains with recording devices. With satellite control, these devices will greatly enhance the flow of rail traffic by monitoring changes in real time. They will also increase safety. Rail employees put this proposal to me at the very beginning of the first reading and it has now been accepted by the Council. In my opinion, this is a good example of how we can improve parliamentary work by taking the time to debate issues with the main parties involved and to listen to them.
Ladies and gentlemen, I would also like to draw your attention to the amendment seeking to replace the phrase ‘minimum level of safety’ with ‘optimum level’. It was important to eliminate any ambiguity concerning the possibility of a ‘levelling down’ type of harmonisation. Allowing safety standards to differ between Member States might suggest that harmonisation could be used to reduce safety standards so as to facilitate access for new entrants. On the contrary, it is essential to ensure that all rail users respect the complete set of standards guaranteeing better safety.
I would now like to turn to the other reports on the rail package. I support the proposals of my fellow Member Mr Savary on a European Railway Agency. I think the proposals for each and every one of the players to be represented on the Administrative Board of the agency are essential to progress. I believe it is very important for rail employees and their organisations to contribute to the process of drawing up the technical specifications for interoperability (TSIs).
I agree with a number of the proposals made by Mr Sterckx on safety. I believe each Member State’s particular situation and know-how must be taken into account. In addition, however, I feel it is important to allow sufficient time. For historic reasons, our rail networks are extremely complex. Effective change must take account of the human factor. I would also like to highlight the issue of national standards. It is essential for Member States to retain the right and the ability to improve their safety conditions and systems. If this right were removed, there would be a serious risk of them all being reduced to the lowest common denominator when the aim should be to help all networks increase their safety levels.
Lastly, our rapporteur will understand that I do not agree with amending our objectives, including opening up the sector to competition and considering this action to be as important as safety. Everyone has their own opinion on opening up the sector to competition. We happen not to agree on the subject. It is, however, a shame to make a hotchpotch in a directive that has harmonisation and improvement of safety as its main objective.
As for Mr Jarzembowski’s report, I have to say that I do not share his desire for liberalisation. We have only just begun on the process of transposing the previous directive and an assessment of its impact is required. The rail sector is of such social and economic importance that the precautionary principle must be applied. No one would want the European rail system to experience the same mishaps, not to mention disasters, which have befallen certain other networks. Liberalisation at any cost implies certain theoretical assumptions. This can prove dangerous and has been shown to have disastrous consequences for the railways, employment and the social and economic situation. These are the grounds on which we rejected the proposals to accelerate the opening up of both the national and international freight sector, proposals which unfortunately were accepted by the Council. Since we rejected these proposals, it follows that we cannot support Parliament’s bid to liberalise passenger transport if the report is accepted. All, or almost all, of the main players in the sector are united in their opposition to this plan.
This support for liberalisation is all the more surprising given that the attempts to establish freight corridors have not yet borne fruit save in the context of cooperation. Europe needs to learn from experience. It also needs a public rail service it can be proud of. In our opinion, this is what is at stake.
Lastly, while I agree with Mr Jarzembowski’s idea that the rail package constitutes a whole, and while we all agree on promoting rail transport, and moving forward in this direction, I do not think this necessarily entails liberalisation.
.  Mr President, Commissioner, I would first like to say how pleased I am with how this second rail package is progressing. More generally, I am also very happy with the admirable work to promote railways undertaken during this period. I am sure all of us here today have different sensibilities. Nonetheless, we are all united in the common cause of boosting the rail sector and of giving it new hope. It is a case of convincing all the players in the rail sector that Europe is not out to handicap national rail networks. On the contrary, it is here to provide an opportunity for a renaissance of the railways. This truly is the primary objective.
The second objective is to respond to public opinion. Nowadays, we are judged on how well we discharge our responsibilities. In so-called transit and junction countries like mine the trend towards transporting everything by lorry has led to intolerable situations. Significant political tensions have arisen in such countries. These tensions came to the fore over the Mont Blanc incidents and a similar situation is arising in connection with the Pyrenees.
This second rail package has several dimensions. Firstly, it has a very strong technical dimension, which is embodied in particular in the report by Mrs Ainardi. We fully support her report and I personally support it unreservedly, in particular because it provides for the installation of black boxes, something that is Mrs Ainardi’s personal wish. The Sterckx report addresses technical concerns too and is also important as it establishes European safety standards. There is, therefore, no question of opening up the sector without providing a safety net. Careful preparations will be made. Safety will be at the heart of the opening up process. Safety must always be our objective and our watchword.
In this connection, I have a more qualified opinion about the relationship between national safety standards and European safety standards. I believe safety cannot be sacrificed in the interests of freedom. As regards the rail sector, safety is obviously crucial at all times to the work of railway employees. Nevertheless, I think it is essential not to use standards as a pretext for preventing other trains from using a particular network. Personally, I hope an appropriate agreement upholding the safety imperative will be reached on this matter.
Lastly, for the first time these texts have a very significant social dimension to them, which fills me with great hope. I share the view that far greater progress has been made on integrating the European Union’s roads than on integrating its railways and I have said as much. The reason why rail is lagging behind is that so far railway employees have failed to understand that we are also trying to integrate the railway employees of the European Union, which will be to their benefit too.
Significant progress has been made, nonetheless. Firstly, there is the establishment of the Agency. This achievement is down to my fellow Members, and to the understanding and ongoing support of the Commission and the Council. The Agency will bring employers and employees together for the first time. I think we should feel satisfied with this. I believe this agency should be a common forum for the rail sector. This was why we sought to include employees’ representatives as well as bringing together rail users, rail companies and infrastructure managers.
I trust Amendment No 4 and Amendment No 5 will be upheld. In particular, I hope the provision in Article 3 for trade unions in working groups will be retained. I believe this represents a considerable step forward.
Both the Sterckx and the Ainardi reports uphold the principle of the primacy of social dialogue in the legislative processes of the European Union. Whenever employers and unions can come to an agreement, within a suitable time frame, the need to legislate can be avoided. Legislation can then be drafted at a later date. From this point of view, the developments regarding the driver’s licence mark a turning point. This is the first time the 32 rail companies and union representatives have reached such an agreement which will form the basis of a text. This text will, of course, inform the Commission’s work too. Thanks to the agreement, the Commission’s work will have far greater legitimacy than it would otherwise have had. I hope all this augurs the establishment in the very near future of a convention bringing together all European rail employees. I believe that this will trigger the liberation of European Union railways and lead to their rapid integration.
Liberalisation is also an issue. My views on this are much more qualified than those of Mr Jarzembowski. I am not sure that it is very useful to keep changing the agenda. I am not sure that liberalisation is the only basis for integrating the railways of the European Union. Indeed, I believe the opposite is the case. Clearly, it is important to ensure trains can travel freely across all Member States. In my view, however, many other conditions still remain to be met for railways to regain their rightful status and be able to compete with road transport. I am not sure we should address the issue of passenger transport prematurely. We must not adopt a blinkered approach. In my opinion, there is no point in setting a date without being fully aware of what is involved, particularly on the economic front. I fear we may be drawn inexorably towards a collision of all the risks. The nearer the elections draw, the greater are the opportunities for the Council to diminish certain positions. I regret this but we shall move together in that direction, Georg, because we all accepted that this is a rail package.
Commissioner, I would like to finish by saying that we attach great importance to the budgetary aspect. I am concerned that the directive on European tax discs falls short of the ambitions of the White Paper. It will allow national taxation policies to be implemented, which is likely to result in many contradictions concerning tax deductions and the allocation of these funds. I would have preferred a Swiss-style system for the European Union.
. Mr President, ladies and gentlemen, I should like to say first of all that work on this second rail package is proceeding in a highly satisfactory manner. It is certainly satisfactory to be holding this debate in the morning, with the benefit of plenty of light and with Minute-takers present. It is worth noting that we are actually working in daylight. For once, we have not been relegated to the twilight hours. Issues of this kind are usually consigned to evening sittings. I would therefore like to reiterate how delighted I am to be dealing with them in prime parliamentary time.
I believe this programming is an indication of the widespread recognition of the importance of the subject under discussion. In particular, it reflects the importance attributed to it by the House. I would like to begin by thanking Parliament most sincerely for all the work undertaken over the years. As several honourable Members recalled, we have now been working together for a long time in the hope of breathing new life into European railways and ensuring the recovery of rail transport.
I should like to thank the four rapporteurs very much for their excellent work. I admit to being one of those who would have preferred to conclude at second reading. Nonetheless, we are proceeding to conciliation. It is to be hoped that the amendments will be adopted tomorrow and will provide what little further clarification is required on the minor points remaining for discussion in Council.
I do believe that a positive result for the rail sector will eventually be achieved. The ultimate beneficiary will be European society. Throughout the time we have worked together we have contrived to find solutions to most of the problems raised. We have also clarified our positions and found ways forward resulting in compromises and agreements.
I should like to begin by responding to Mr Savary. The Commission(1) does not object to most of the amendments tabled concerning the European Railway Agency. We are only opposed to five of the 32 amendments tabled. Essentially, we adopted this stance on the grounds of legal clarity or in the interests of avoiding complications or excessive bureaucracy in the Agency’s work. I think it is worth emphasising that the Commission does support the amendments relating to the composition of the Administrative Board. The rapporteur has just referred to these. We also support the amendments concerning the composition of its working groups. I believe a good balance can be achieved.
I would like to thank Mrs Ainardi for her work on such a technically complex matter. We have cooperated in an exemplary manner. I should state that the Commission is able to support the two amendments tabled by Mr Sterckx at the eleventh hour.
Mr Sterckx was the rapporteur for the directive on safety on the Community’s railways. A large number of amendments to this directive were tabled. This illustrates Parliament’s wish to forge ahead more quickly in this area. We are of course also eager to do so. Nonetheless, some of the amendments tabled incorporate provisions that already exist in the directives on interoperability. Others refer to provisions that will appear in our proposal on driving licences for train drivers due towards the end of this year. Further amendments relate to systematic shortening of the deadlines for drafting European texts on rail safety. The Council had already drastically shortened the deadlines. I therefore believe this is not about being arbitrary but about being realistic. The Council had already shortened the deadlines contained in the initial proposals. A balance seems to have been reached. In that connection, I maintain that for the future agency to succeed from the outset, it must not be overloaded with work. It is also worth mentioning the issue of national safety rules and their monitoring at Community level. These are the most significant amendments, especially in the context of preparing for the vote in the Council. I believe the rapporteur achieved a good balance. We therefore support his amendments to Article 8. Once again, I should like to thank Mr Sterckx for his work.
Turning to Mr Jarzembowski’s report, it should be noted that it falls into two parts. One concerns freight transport and the other passenger transport.
We fully support Parliament’s amendments regarding freight transport. It should be borne in mind, however, that eventually agreement will need to be reached with the Council concerning deadlines and authorised applicants. Nonetheless, I am confident of a positive outcome.
Regarding passenger transport, I am well aware of Parliament’s position. The House made this abundantly clear at first reading. I informed the Council accordingly. The vote in plenary at first reading in Parliament was dealt with as appropriate. The Commission is also fully aware that this position has been maintained in the vote in the Committee on Regional Policy, Transport and Tourism.
I should reiterate before the House that we appreciate the concerns underlying these amendments. The Commission has, however, given an undertaking to Parliament and to the Council to present a proposal on opening up passenger transport to competition. The Commission intends to present this proposal before the end of the year. The texts are practically finished. The last internal discussions are under way. The texts are more complex than they appear at first sight. The document should be available to you in a month and a half. You will have it before the end of the year.
It is indeed the case that even if the Commission presents the proposal on time, it will not be possible to debate it during this term. Mr Jarzembowski was quite right to point that out. The debate could perhaps be launched, but I suspect it would not be possible to conclude the first reading. On this subject, I would like to say to honourable Members that the Commission will present the text. We trust this Parliament will begin work on it, and that it or its successor will bring the work to a satisfactory conclusion. We are all fully aware of the importance of opening up passenger transport to competition. Furthermore, as soon as the Trans-European network is established it will be essential to stop thinking in terms of national criteria for railways and begin to consider European railway criteria.
Henceforth, the geographical reference context will be the whole of Europe, not one specific country or another. It will be necessary to think in terms of the European network as a whole. Consequently, all the companies already in existence in the various European countries must have free access to that European network. Once access is granted, the companies will compete amongst themselves. That is the logical outcome of the steps taken.
As soon as a European railway law comes into force, existing European operators will begin to compete amongst themselves. Competition will automatically come about as soon as Europe becomes the reference area, rather than some specific country. This is not an ideological issue. It is a fact. It is simply a logical consequence of the nature of the measures adopted. It is one of the advantages of European integration.
In addition, I should say that I believe this kind of competition will spur the railway companies to modernise. Modernisation is sorely needed. Ladies and gentlemen, I certainly agree with you that the safety criterion is crucial. It must remain so. Safety needs to be the aim and the watchword of rail transport. It must not be compromised by the other changes envisaged.
Finally, Mr Jarzembowski, I should like to congratulate you on your efforts and on the work you have put in. I understand your position, one shared by a substantial majority of the House, but I am unable to support those amendments. I can, however, provide an assurance that the text on opening up passenger transport to competition will be presented before the end of the year.
As I conclude, I should like to thank the rapporteurs once again. Mrs Ainardi, Mr Jarzembowski, Mr Sterckx and Mr Savary have all done splendid work. Thanks are also due to the Committee on Regional Policy, Transport and Tourism and to the whole House.
Some points do remain for conciliation with the Council. A number of them may prove problematic. It is to be hoped that suitable accommodations will be found. The second rail package could then be finalised. The first rail package was completed during this Parliamentary term. If the second package is concluded before the term comes to an end, this Parliament will be able to pride itself on having moved European rail freight transport forward into the twenty-first century. This represents a considerable challenge. It is a challenge that must be met, however, if Europe is to have a balanced and sustainable transport system.
– Mr President, Commissioner, ladies and gentlemen, a great deal is staked on the restructuring of Europe’s railways. We must ensure that the twenty-first century marks the revival of rail travel in Europe, otherwise we shall have a gridlocked road network with all its repercussions on people’s lives, on the environment and on the economy.
The railways, of course, cannot be synonymous with long-distance transport as they were in the nineteenth century, but they should be an important link in a chain comprising all the modes of transport – air, road, sea, waterway and rail. In order to play their part in this chain, the railways must be up to the tasks required of them. They must be fully integrated within their own structures, and the grandiloquent concept of intermodal transport must be fleshed out so that the links between the various modes of transport can actually work in practice.
Time is short, which is why Parliament was dissatisfied – and, indeed, is still not quite satisfied – with the original timetable, but we do see signs of movement, and we hope that there will be further movement – and very soon, please, if possible. Accordingly, we stand by our earlier proposals. Especially with regard to the package covered by Mrs Ainardi’s report, we stand by our stated position, and we must insist on the realisation of interoperability throughout the network. This, of course, cannot be fully achieved unless it is an effective binding requirement for all parts of the rail network and unless steps are taken to ensure that international transport operations are not obstructed again by piecemeal measures.
In the drafting and adoption of technical specifications, consideration must be given to the economic costs, and care must be taken to ensure that the requisite safety standards are in place and that due account is taken of environmental and social concerns too. One of the main prerequisites for an entirely effective and safe trans-European high-speed rail network is a functioning system of communication, especially between those who conduct operations and those who oversee them. For this reason we need an appropriate code of terminology for operational communications. Rather than organising all of this on the basis of the lowest common denominator and minimum safety levels, we must guarantee compliance with the highest possible standards.
Finally, allow me, as an Austrian, to take this opportunity to comment on another subject that has been in the news again in recent days. I refer to the proposed regulation on the ecopoints system for HGVs travelling through Austria, which was the subject of the Caveri report and which has now gone to conciliation, although the conciliation process has not yet begun in earnest. In this context, may I make an urgent appeal, especially to the Council and its President-in-Office, Mr Lunardi, to ensure that the most directly affected countries are able to agree on a common position so that they can signal to everyone, including Parliament, that the deadlock is being broken.
The deadlock needs to be broken; once it has, Mr Schmid’s earlier quotation from Goethe can be applied to the ecopoints issue too, albeit in a slightly modified form: ‘For he whose strivings never cease will finally achieve success’.
Mr President, Commissioner, ladies and gentlemen, may I begin by warmly congratulating the rapporteurs on their sterling work and on their close cooperation with all the other members of the Committee on Regional Policy, Transport and Tourism.
In my contribution to this debate, I should like to focus on the work that Mr Jarzembowski has done and to enumerate the conditions in which liberalisation can truly succeed. As far as freight transport is concerned, there are no differences between us; we agree on the need for liberalisation or opening of the market in freight transport, because, over the past few years, and indeed decades, the percentage of freight transported by rail has steadily fallen. This is not the result of liberalisation, which came along much later. On the contrary, liberalisation is actually a necessary, albeit inadequate, response to this development.
The domain of road haulage has experienced the very liberalisation that we actually want to see in the realm of rail transport. National borders now present virtually no obstacle to international road transport within the European Union, nor do divergent technical or safety standards. The external cost of road transport, however, is not borne by carriers, which has been to their advantage, and the road network has received massive amounts of public investment. The primacy of road over rail cannot be regarded as the triumph of free enterprise over nationalised industries, because road transport could not have flourished without public investment.
As far as passenger transport is concerned, I am very grateful to the Commissioner for her explanatory remarks, and I hope that the pragmatism and logic of her arguments have also convinced Mr Jarzembowski, who is not entirely immune to the sort of cogent argument of which the Commissioner availed herself so amply today. Let us be honest: the crucial point is not whether the rules take effect in 2005 or not; what is crucial is that they are introduced at some time in the next few years. We are in agreement on that point. My group will vote for the Jarzembowski report, but I should like to say very clearly on its behalf that attempts to liberalise freight transport will only succeed if they are accompanied by greater flexibility on passenger transport. Freight transport must take precedence for the reasons I have given, subject to certain conditions. The successful liberalisation of rail transport will also depend on measures such as the harmonisation of technical specifications and safety standards. Much has been said about this already, and we fully agree with what we have heard. The obstacles to a single European market that still exist in this domain must be systematically removed. This is a challenge to politicians throughout Europe and more particularly to both sides of the rail industry.
Which brings me to the second condition. It has become fashionable today to implement reforms that run counter to the interests of the people who are most directly affected by them, namely the workforce. I believe it would be better if we could secure the support of employees, particularly railway employees, for reforms and changes. The agreement reached a few days ago on train drivers’ licences is a very good sign. If we assign responsibility to the two sides of the rail industry – employers and employees – subject, of course, to the proviso that failure to exercise this responsibility will result in an imposed political decision, I firmly believe that they will arrive at an effective solution, as has happened in the case of the train drivers’ licence. I hope that this is indeed the start of a constructive partnership between management and labour in the rail industry.
Thirdly, liberalisation will only work if more funds are invested in the infrastructure. Reference has already been made to the electricity market, to the situation in the United Kingdom, for example. If we liberalise but do not strive to ensure that there are sufficient incentives for investment, there is a real danger that networks will collapse and that the seeds of insecurity will be sown. After all, the aims of competition are to push prices down, which also reduces profit margins for infrastructure operators, and to achieve better or fuller use of the infrastructure. If no compensatory or supporting public investments are made, serious problems can arise.
I am somewhat saddened by the fact that, following a very good submission or submissions to the Council by the Commission, no clear statement has emerged on investments in the trans-European networks, particularly on additional incentives, in other words the 30% that the Commission is seeking for cross-border projects. We must encourage all the Member States to step up their investment in the rail network, with special emphasis – needless to say – on cross-border measures. How do we want to bring Europe together if there is insufficient investment in the rail infrastructure? I hope that a statement on this point will be forthcoming at the December summit, if not before. And let me reiterate my gratitude to the Commission, which has done so much good groundwork.
My last prerequisite for the success of liberalisation is the creation of a level playing field. As I have already mentioned, one of the many reasons why road transport has established its supremacy is that road users do not pay the external costs, in other words the environmental costs. They pay neither for the additional wear and tear caused by heavy vehicles nor for the environmental damage caused by vehicle emissions.
The Commissioner has presented a Directive on infrastructure pricing that I do not find entirely satisfactory, because I feel it offers too little scope for the rectification of this imbalance. I do find it alarming, however, to read about what has been happening in the Council, to learn how little approval and support there is for the position adopted by the Commission. I hope that this House will support the Commission more strongly on this issue, and I should like to express my thanks once again to the rapporteurs for their efforts in this direction. Mr Jarzembowski has produced an excellent piece of work. All he has to do now is to make that leap of faith and focus on freight transport; above all, he should fully endorse the position of his esteemed colleague, Commissioner De Palacio, and then we shall arrive at a good decision.
– Mr President, I should like to thank the MEPs – the rapporteurs – who have done so much work in order to put a coherent package on the table; because that is what the finished product is. Since last week, I have been able to see with my own eyes that it is indeed possible to do business on the railways in Europe. I visited a private company in Rotterdam that now transports half of its containers by rail: that means a 50% market share compared to the old monopolists that are stuck in their ways. The entry of private entrepreneurs into the market has therefore contributed towards halting the comparative loss of a mode of transport. We must therefore encourage more private players to invest in the use of the railways, so as to secure their future as an alternative mode of transport. I admire and endorse Mr Jarzembowski’s commitment to going the full distance with the railways and also to the aspiration of liberalising passenger transport by 2008. I do hope that the Council adopts this. I should also like to warn, however, that in so doing we must not hinder a number of countries from liberalising freight transport. Here, I am referring in particular to countries such as France and Belgium: although their organisations are investing abroad, they do not permit foreign undertakings to develop activities on their railways. I hope that, by January 2006, that will be a thing of the past, and I do believe that it will. Safety and interoperability go hand in hand, and are also the most important reason why the railways have the potential to be a good, quick and competitive mode of transport compared to road transport. For that to be the case, however, a great deal will have to change.
I have observed that a train travelling from the Netherlands to southern Germany – through two countries and three – has seven changes of locomotive. It is absolutely ridiculous that this is supposed to be the alternative to road transport. I am happy, therefore, that there is an excellent proposal on the table here that will enable us to eradicate conditions such as these. It will enable us to ensure that we have uniform training throughout Europe, a single, recognisable, system, which is accessible and also promotes through-travel; thus increasing the real speed of freight railways, and, with it, safety and reliability.
I should like to advocate that a great deal of attention be paid to the interconnection of route plans at international level, therefore. This will clear the way for those wishing to travel by rail to be able to do so. This would necessitate interconnection of routes. Such things must not be organised separately for each and each country. An all-encompassing, integrated approach is required, and I think that it is extremely important that this proposal is on the table. In my opinion, this issue of safety and interoperability presents us with a very good chance of making the railways an attractive mode of transport, alongside road transport and also alongside transport over water. I think that this represents a step that is of considerable importance to freight transport throughout Europe.
– Mr President, rail transport was once started by private companies who anticipated making a profit by doing so. Their railway lines did not form a coherent network and were mostly inaccessible to other companies with different kinds of trains. Many of those companies went bankrupt or were notable for their poor-quality, frequently interrupted service. When that system failed, State-owned companies came along, and tried to develop a uniform model for their respective countries as far as possible. Rail transport became a core responsibility of the State. We have now reached a phase in which a large-scale uniform European model is aspired to on the one hand, but at the same time a return to the nineteenth century model of individual private companies is being propagated. Those two aims will probably prove difficult to reconcile in practice, and be a constant source of tension. The champions of this model hold up transport companies that have undergone prolific growth in the free market, such as airlines and HGV companies, as an example to the railways, which they see as outmoded. They believe that freedom of competition will lead to growth and make the railways attractive to a broader clientele that has not been using them up to now.
Others fear that liberalisation will only lead to a separation between profitable and loss-making activities and to cutbacks in infrastructure, service and staff, resulting in a deterioration in safety and a rise in fares. In their view, there are more grounds for entrusting long-distance cross-border transport to effective coordination between the existing State companies or to one individual European company than for making room for new private companies; and measures to restrict environmentally unfriendly air and road transport are a good supplement to that.
The four reports that are on the agenda today are a product of this major difference of opinion. They all have in common that they envisage an important role for rail transport again in the future, too; and that represents progress in relation to the time when the railways were consigned to the museum of nineteenth century curiosities. Opinion differs widely on the means to achieve this, however.
The Jarzembowski report is one of an endless succession of attempts at greater and faster liberalisation, not only for cross-border freight transport, but even for domestic passenger transport. Although I am not a supporter of great power on the part of the Council, I hope that, if a majority in this Parliament supports the rapporteur, the Council will restrict such an attempt this time, too.
The Sterckx report places rather less emphasis on a free market, but takes a fairly centralistic view, such that it leaves insufficient scope for national and regional measures.
The Ainardi and Savary reports are aimed at quality for society, users and staff, and thus have my support.
– Mr President, Commissioner, along with the entire communications infrastructure and the media, the rail network is crucial to turning the European Union into a political entity without frontiers. This is as much the case now as it has been in the development of modern states over the last 200 years.
These services are needed for economic progress and modernisation, just as the measure of extending the high speed network is also required, at present, in order to dynamise and revitalise productive activity. The rail package, therefore, is not simply a new tool enabling private companies to do business as quickly as possible, but is rather a tool for building the road to political, economic and social integration throughout the Union. My group rejects Mr Jarzembowski’s report, since his approach runs counter to the one outlined above, but will vote in favour of the Sterckx report on safety, the Ainardi report on interoperability, and the Savary report on the European Railway Agency, which are compatible with it.
For me, as a Galician, and for all inhabitants of nations located far from the geographical centre of Europe, these European Parliament decisions should, of course, be a way for us to gain access to high-speed communication with the whole of Europe. The plan for investment in infrastructure currently being developed by the Commission should share this aim, bearing in mind above all the fact that railways are kinder to nature and also more favourable to social welfare than any other transport network.
– Mr President, the aim of these proposals is to give an impetus to the railway sector so that it may become an attractive and viable alternative to other modes of transport. Judging from the reactions to the White Paper, that has broad support. The only question is how it should be done.
A drastic change in attitude is needed within the sector. This package undoubtedly has the potential to contribute to this, provided it is properly developed and implemented. An important element is access to the market. Who receives user rights – and what for? In order to stand up to competition with road transport, forwarders and consignors need comparable freedom. That is to say, the parties involved in freight transport need direct access to the network. Whether it is advisable to claim this for passenger transport, too, in the short term, I venture to doubt.
If we give entrepreneurs this scope, it is important that we lay down clear rules on use and safety. In our opinion, Mr Sterckx has put his finger on the relevant areas. We agree with most of his proposals, therefore. The same goes for a number of proposals contained in the report by Mrs Ainardi. As regards the functioning of the Agency, the development of the railways in recent decades has not produced what we had hoped. The Agency should therefore provide the impetus for a new direction. We should take this into consideration when it comes to the participation of the various parties concerned.
All in all, we have here a solid package that will hopefully enable us to create some scope for the sector to develop.
– Mr President, ladies and gentlemen, the treatment of these reports as a single unit named ‘rail package’, whereby various part-aspects of the railways issue are covered – for example safety on the Community’s railways, the development of high-speed lines, the granting of licences to railway undertakings, and the levying of charges and the allocation of railway infrastructure – presents me with the opportunity of drawing Parliament’s attention today, in the course of the discussion on the trans-European rail system, to the continuing blocking of the ‘Iron Rhine’ dossier.
The Iron Rhine is an outstanding example of a European transport line that is useful to an open economy. After all, the Iron Rhine in the Ruhr area of the German hinterland opens up not only the port of Antwerp, but also the ports of Ghent, Zeebrugge and Ostend. The Iron Rhine already exists, and has proved its usefulness in the past, but it fell into disuse some decades ago because the costs of environmental adjustment, such as tunnelling in certain places, became much too high for the line to be made profitable in a short space of time. This, however, is a bogus argument that the Dutch Government hides behind when continually blocking the matter.
Nowadays, however, Flanders feels the need to reactivate this railway line, in view of the growing problems with container traffic in Flanders, the Netherlands and Germany, which is growing at an exponential rate. Germany, and more particularly the North Rhine-Westphalia, has been supporting Flanders for years in making this economically necessary call.
Unfortunately, however, the Netherlands is conducting a policy of obstruction in this matter, one that is dictated by its own plans to provide the port of Rotterdam with a modern connection to the Ruhr area via the extortionate and environmentally damaging Betuwe Line, from which, however, not a single European country stands to derive any economic benefit.
For years, therefore, the situation has been deadlocked in this way: this benefits no one, and has only resulted in great economic damage to the Flemish ports and to container traffic.
Now that Europe has formally recognised the importance of transnational railway lines, I should like to express my hope, as a Fleming and a , that a breakthrough – one that offers a satisfactory solution for all parties – be sought at European level in the Iron Rhine dossier that is so important to Flanders.
Mr Sterckx on a point of order. To which of the Rules of Procedure does your point relate?
– Mr President, I wish to make a personal statement. I should like to point out that Mr Dillen’s group – his predecessors – when I proposed ...
I must inform you that personal statements may be made at the end of a debate rather than during it. Our Rules of Procedure are perfectly clear on that point.
Mr President, Madam Vice-President of the Commission, I should like to congratulate the four rapporteurs on the work they have done and to wish them continuing success, because it is obvious that the conciliation procedure with the Council is going to follow. I should like to focus mainly to start with on the question of the liberalisation of the railways, in order to make a number of political observations, in the belief that behind the discussions on individual amendments and technical arrangements we are losing the substance.
Ladies and gentlemen, shipping has been liberalised for a great many years now. Road transport in Europe has been liberalised for a number of years now. The same applies to air transport. I think this is a paradox. There is no justification for why the railways in particular should be shackled and why there should not be a single network and free competition at European level. I should honestly like someone to explain this to me in good faith, not hidden behind the interests of certain groups or companies, but on the basis of the rules of common sense.
We must always bear in mind that we cannot talk about a single European market if we do not have a single transport network. And unless the rail network is also liberalised, this cannot be achieved. All the more so in that all the political powers of Europe want, theoretically at least, to promote the railways, because they are an environmentally-friendly means of transport. Consequently, it is vital that we proceed with courageous steps in the field of liberalisation and I would honestly say to you that, if I personally had to decide what needed to be done on the railway market, I would liberalise it tomorrow morning. Tomorrow morning, of course taking all the steps needed for safety rules, so that we have liberalisation at a high level with no risk to passengers, as is the case in air transport. Having said which, I think it is absurd to continue this debate, which keeps putting the issue off and looks like a rearguard battle which quite simply, in my opinion, seeks to serve specific interests. However, in all events, we need to operate here not on the basis of my personal wishes but on the basis of political consensus.
Parliament, for years at the vanguard of the liberalisation of the railways, is quite right to insist on the amendments made at first reading and I hope that, within the framework of the conciliation which will follow, we shall be able, with the Italian Presidency, to find the best possible result by December. I hope that the Commissioner will help us with the statement she has made and which may be used as a final refuge so that, immediately afterwards, we can proceed to liberalise the railway market as far as passengers are concerned.
Thereafter, the permanent concern of Parliament, and obviously of our group, is safety. That is why we talk in the Sterckx report of black boxes, as used on ships and in aeroplanes. That is why we talk about European driving licences for train drivers, that is why, in the report by Mrs Ainardi, we raise the question of funding for interoperability, because we want interoperability at a high level and not at a minimum level, as the Council wants. We shall proceed in this spirit, hoping that, by the end of the Italian Presidency at the end of December, we shall have the best possible result on the criterion of the liberalisation of the railway market, not because we consider it an end in itself, but because we believe that it is the best way of serving the European economy, European consumers and the workers themselves, in that more jobs will be created.
Mr President, I would like to thank all our rapporteurs for their work on a complicated yet important area within the transport brief, namely our railways and the future of our railways.
I would like to start with the issue of freight and what has been said about it. In the area of rail freight, the rail industry is presently sitting in the 'last chance saloon'. Unless we all pull together to develop rail freight on a European-wide scale – including opening up national networks, more progress on inter-operability and changes in the way the industry thinks and works – there will be no rail freight to defend or be worth mentioning by the year 2020. It will have disappeared on to the roads mainly, with all the consequences that will entail.
So I start this morning with a friendly warning to the railway industry that unless it gets its act together, and unless we all work together in the area of rail freight, it will disappear in 20 years or so.
Of course, any action along those lines must be based on cooperation with the trade unions and the social partners. A theme that my group has consistently pushed for, for many years now. In that regard, I welcome some of the agreements recently undertaken between the ETF and the CER, particularly the issue of driving licences, as well as the commitment from the Commission to come forward with a proposal at the end of the year on that subject.
With regard to passengers, I would urge caution. I note that my colleague Mr Hatzidakis says 'be bold'. But the problem with that is that one country that decided to be bold with its railways some years back was the United Kingdom. The result of that 'boldness' was a botched privatisation that caused absolute chaos in the railway industry and has caused the present government to spend a lot more money on the railways than was planned. Yet we still do not have a better service.
That does not mean that we all retreat into our shells and say that the nationalised railway is the be-all and the end-all. That clearly is not the case. But we need to ensure that nobody makes the same mistakes as the United Kingdom. Liberalisation of the passenger side must proceed step by step.
In that regard, our rapporteurs have produced a balanced compromise that everyone can live with. We must all remember that providing a railway is not just about profit – it is also about safety – but it is also about service and service levels to the people that are supposed to be transported from one place to another. In the end, people should come before profit but, sadly, that is not always the case.
Let me now focus briefly on Mr Sterckz's report which I shadowed for my group. I would like to thank him for his work and, in particular, for his efforts to get a compromise solution that is acceptable to us all. He should also be congratulated because the battle with the Council – indeed all our rapporteurs' battles with the Council – has made that work especially difficult.
I just want to say that everybody supports safety. No politician is going to stand up here and say that he does not think safety is important, that is political suicide. It is a matter of getting the balance right between what is practical and what we can do, as well as making sure that the safety levels we have are as high as possible. Sadly, we have had instances on our railways recently where some standards have not been what they should be.
I again thank the rapporteurs and finish by saying to the railway industry that this is a crucial time for all railways in Europe. For freight, this is the last opportunity. I hope we do not throw it away.
Mr Simpson, I should like to congratulate you on your second European act this morning.
– Mr President, Commissioner, ladies and gentlemen, I too want to thank the rapporteurs with regard to the rail package. They have done excellent work with respect to this important matter. The rapporteurs have addressed the issue thoroughly, listened to various experts and committee members, negotiated, and sought viable compromises, keeping all the while to the main goal, which is to improve the competitiveness, safety and compatibility of the railways. The proposal for a Railway Agency lends further support to this whole objective.
Now it is important for the Council not to put the brakes on the implementation of the reforms. We have dawdled far too long in the development of the railways. It is high time a competitive alternative with regard to railway transport were established.
Arguments for implementing the rail package have been put forward many times now. Developing the railways means we can ease congestion on the roads and encourage environmentally friendly transport. A workable railway system and moderately priced and competitive services are important both for congested areas and also the export industry in more remote regions.
The opening up of competition in freight and passenger transport will encourage the development of rail transport. For this a viable package must be created, with a clear timetable too for opening up competition in the field of passenger traffic. We must be able to make progress in the areas of technical compatibility and safety standards as well as other regulations, so that trains run throughout Europe speedily and safely, offering a competitive alternative for the transport of both freight and passengers. Mr Sterckx’s aim for a high level of safety in rail transport will certainly have the support of everyone.
The role of the Member States in their adoption of national rules will also be important. They should not slow down the long-term process of development, and Member States should obtain the approval of the Commission for new national rules. For safety’s sake it is also important for trains to be equipped with a black box and that the data compiled by the equipment and the way that data is processed are standardised.
The main task of the Railway Agency will be to promote best practice and facilitate cooperation between the players in the railway sector. The various players in the railway sector must be involved in the work of the Agency but not every Member State can be represented on the Administrative Board. The work of the Agency must nevertheless take account of the different conditions to be found in the Member States.
– Mr President, Commissioner, ladies and gentlemen. Speaking both personally and as a member of the Confederal Group of the European United Left/Nordic Green Left, the left-wing group of the European Parliament, I would like to remind you in the clearest possible terms of the principles that must inform the assessment of this European rail package.
The first principle is that rail transport is a public service. Where rail transport is still a public service, it must remain so. Where liberalisation has severely reduced its status as a public service, this must be restored.
The second principle is this. Europe is a densely populated continent, with many urban areas. It also has rural and mountainous areas affected by desertification. On our continent rail transport plays an essential role in national and regional development. Only the railways can put a stop to two interrelated tendencies whose consequences are abundantly clear. On the one hand there is the unchecked concentration of people in urban areas and on the other the desertification of the countryside. Together, they are laying waste to our land.
The third principle is as follows. Rail transport is the only effective answer to the rapidly rising demand to transport more and more people and goods. It is also the only answer to the apparently contradictory but equally important need to preserve our environment and increase the quality of our lives.
These three principles are convergent and interlinked. These are the grounds on which my group and I oppose the compulsory privatisation of the railways. We also oppose all decisions or measures seeking to regulate the rail industry solely by market forces. Countries that went down this road are in a worse position than those that did not. They are in a worse position as lines have been closed. Worse, they have serious safety problems. I am sure you know which countries I am referring to. I need not name them.
On the basis of these three principles, our group opposed what I would term Mr Jarzembowski’s compulsive desire for liberalisation. This was also the basis for our rejection of the harmonisation of the networks as proposed in the Sterckx report. We would prefer harmonisation to be less of a herald of liberalisation. We therefore endorsed the Savary report, concerning the creation of a European Railway Agency. Representatives of employees’ organisations would sit on its Administrative Board. Lastly, it was because of these three principles that we voted for Mrs Ainardi’s proposals. The latter provide for social and environmental issues to be taken into account and for high safety requirements.
Following the decisions of the Council after the first reading, and the recent votes in the Committee on Regional Policy, Transport and Tourism, we will again oppose liberalisation of freight transport by 2006 and of passenger transport by 2007. We will establish our final position on the Sterckx report on the basis of the results of the vote on the amendments in plenary. We will continue to support the reports and positions of Mr Savary and Mrs Ainardi. They are in line with the principles we hold dear.
– Mr President, Commissioner, ladies and gentlemen, the national States flourished in the nineteenth century, and that was partly thanks to the railways. Well then, in the twenty-first century, Europe must finally be put back on the railways. That is why this package is so important.
In the period between the debate at first reading and this debate, however, the facts have demonstrated that it is still too soon to support Mr Jarzembowski’s high-speed rail system. The Sterckx, Ainardi and Savary reports are more in tune with the needs of today. My fellow MEP Mr Jarzembowski is impatient and is already arguing in favour of the accelerated liberalisation of passenger transport. We are already seeing in a few countries the damage this can do to regional cross-border passenger rail transport. Conventional international trains are being cancelled, for example. Service is declining in those cases, therefore.
Surely it cannot be the case that, in a United Europe, non-TGV cross-border rail traffic, of all things, becomes much more expensive or even disappears. I have already drawn the Commission’s attention to this, in a parliamentary question, and, in its reply, it shares my opinion, calling this ‘an anomaly in the internal market’. Try explaining that to the electorate.
Another pressing concern is the disappearance of, or change in, the range of international trains that is therefore not being identified. I hope that the European Agency carries out a clear evaluation of this, and that we include this aspect in the debate on trans-European networks. We shall vote against premature liberalisation without a framework of accompanying measures. Mr Simpson has pointed out the potential consequences of this.
We propose awaiting the proposals that the Commission is going to make at the end of this year with regard to liberalisation. That is the point at which we should hold this debate, Mr Jarzembowski, and I hope that we are still able to get through the first reading here, so that this work is not wasted. Let us first concentrate on freight transport, however, as that surging flow needs to be put on the railways urgently.
– Mr President, Commissioner, ladies and gentlemen, the radical reform of the railways is based on a noble idea. The initial aim was to put rail transport back on an equal footing in the face of the success of road transport. While road transport is cheaper and more practical in terms of accessibility, it also causes a great deal of pollution.
From my point of view, I would have preferred interoperability to be firmly implemented. The advocates of this liberalism were spurred on by the Commission’s initial proposal that national and international freight transport should be liberalised. They then set their sights still higher. The European Parliament made a higher bid and declared its support for opening up rail passenger transport to competition at the first reading. Faced with the opposition of the Council, we are now witnessing an attempt to force this through at the second reading. This is quite unacceptable especially as no impact assessment of the first package has demonstrated the benefits of excessive liberalisation.
Perhaps we would be afraid of the result. As a member of the Group for a Europe of Democracies and Diversities, I cannot subscribe to Amendment No 2 or Amendment No 7. They take liberalisation too far. Such liberalisation would particularly affect France. In France, international passenger transport accounts for 20% of rail passenger transport whereas the figure for other countries is between 2 and 7%. The desertification of the least profitable areas of the country is inevitable. What will become of life in country areas? These are of little interest to private operators looking to make a profit. The concept of rail transport is that of a precious public service that contributes to social cohesion and to harmonious national and regional development.
Lastly, where liberalisation has been badly managed, there have unfortunately been more and more accidents, indicating a dearth of investment. It has even been necessary to renationalise in some cases.
– Commissioner, ladies and gentlemen, we have been invited to decide at the second reading on the schedule for opening up freight rail services to competition. The common position of the Council is 1 January 2006 for opening up international freight services and 1 January 2008 for national freight services. No schedule for passenger rail transport has been established. The Council has adopted a prudent approach taking account of the need to move ahead stage by stage. On the other hand, our rapporteur advocates doing away with the schedule altogether. He proposes instead that all crossborder freight and passenger services be opened up as of 1 January 2006 and all services across the network as of 1 January 2008. We must question whether it is pertinent to lump everything together in this way.
There is a pressing need to address the underdevelopment of freight transport services affecting many countries. Freight transport tends to be characterised by poor service, prohibitive costs, archaic procedures and constant strikes. This all means that timetables are not kept to. In this respect, the prospect of the appropriately staged liberalisation of services could provide a salutary incentive for national reforms, provided that the highest safety standards are upheld and that the existing quality of passenger services is not compromised.
It is necessary, however, to distinguish clearly between freight and passenger services. In many Member States passenger rail services are instrumental in national and regional development. They also have public service responsibilities, which must not be sacrificed to hasty liberalisation. A trend is emerging in certain railway companies. They are passing their duty as public service providers onto local authorities. They are also neglecting the equipment and networks providing important links between regions in order to concentrate solely on the most lucrative lines. It is important to ensure that premature liberalisation does not make this situation worse instead of better. We must ensure that this decline is not accelerated instead of remedied. Premature liberalisation entails the risk of creating areas totally bereft of rail services and of aggravating regional inequalities. This is not what the citizens of the Member States want. It is not what the European Union wants either.
We prefer the wise approach adopted by the Council to the haste advocated by our rapporteur. We will therefore support the common position of the Council. This provides for access rights for passenger transport services to be addressed within the framework of the third rail package. Madam President, this work will be based on the conclusions drawn from a careful assessment of the first stage of the process. In this assessment, particular attention should be paid to safety, market share and rail freight volumes, the status of companies and employees’ working conditions.
Madam President, let me begin by congratulating all the rapporteurs on their very hard work over a very long period of time. It has been very important because the maintenance, safety and development of our railway system throughout Europe have to be encouraged and not discouraged. Liberalisation is certainly inevitable; it has got to come.
Traffic has to come off the roads. Taking traffic straight off roads and on to the railway can only be good for the future. The development of high-speed trains has to be welcomed; it should not be stopped.
Where I come from – and I am going to be parochial for a little while – we are lucky to have any rail links left at all. We have the Belfast to Dublin rail link, but we have hardly any rail links left in Northern Ireland. TGV is not an option for us. We are lucky to have even ordinary railway links. Indeed, they are even trying to close the important link between Belfast and the port of Larne. I just do not understand this. At a time when we are going towards rail, here are people in my region trying to close down railways!
This line has been allowed to run down into poor condition; its safety is questionable and the rolling stock is a disgrace. It is not a solution simply to put more traffic and freight on to our roads. This is a part of our problem. While Northern Ireland may be a very small place compared to other European areas, we need and require railways in Northern Ireland as well.
Madam President, Commissioner, I should first like to congratulate the rapporteurs. I believe most if not all of those present here today agree that the rapporteurs have done excellent work. They are in fact working on the Council right down to the last moment. They are still requesting greater speed in certain areas, and calling for approaches more in line with what we require. I should like to start by saying it is essential to take account of four variables if the vital importance of the subject we are concerned with today is to be properly recognised and assessed.
The first is the serious situation European transport finds itself in at present, bearing in mind too the forecasts provided by all the studies received. In no way can this be a measured legislative process. On the contrary, essential urgent legislation is called for.
The second is the European variable as presented by the Commissioner. It is crucial to the rationalisation of European transport. Whatever its heritage, no State can attempt to resolve its transport problems without reference to this splendid and vitally important European variable. This variable is essential. There needs to be a holistic European approach to transport problems.
Thirdly, nothing other than an integrated analysis is appropriate. It is essential to understand the situation of each of the forms of transport. They all need to be involved in the solution. Railway transport is in a critical position in the context of the other forms of transport. This must be remedied.
Lastly, each individual form of transport is not important in itself. What is actually important is interoperability between them. I trust rail transport will receive a new lease of life thanks to these reports and proposals. Unfortunately, although to date directives have operated efficiently in Europe, trains have not.
It should be stated unambiguously that our current mission is to save the railways. That is what we are about. As Mr Simpson clearly stated, the railways are in decline. Parliament hopes to reinvigorate and strengthen them and get them back on track. Liberalisation is the only way to do so. The time for monopolies is past. In a monopoly, the railway waits for freight to arrive on its doorstep. The employees sit tight in their offices. That is how monopolies operate. By contrast, orderly, appropriate and socially responsible liberalisation involves going out to companies and local authorities in search of freight. Freight has to be sought out.
I therefore believe that safety should be the only consideration governing the deadlines. No other reason is sufficiently powerful to be allowed to delay liberalisation of the railways. It has to be recognised that safety is vital. Delays could be tolerated in the interests of safety. Safety must never be used as a pretext for artificially delaying the entry into service of the various sections, however.
Commissioner, these reports will highlight the importance of finance and bring it to the attention of all concerned. The railways need finance. There are no adequate budget lines for the purpose. Parliament proposed setting up a European transport fund. This proposal should be developed further in the next financial perspective. Safety is certainly the crucial factor where the railways are concerned. I would venture to remind you also, Commissioner, that road safety is another area of concern for us. We would welcome an initiative by you to ensure that the European Road Safety Agency is presented at the earliest opportunity.
Madam President, ladies and gentlemen, the Jarzembowski report emphasises the importance of faster development of freight rail networks, giving particular consideration to cross-border issues. In this context, I would like to draw your attention to the untenable situation of the Italian railway line between Savona and the border with France; a rail link connecting western Liguria with the Cote d’Azur.
This single track – I repeat, single track – line is a bottleneck for freight and passenger rail traffic, causing substantial damage to the economy of the area, which is dependent on tourism, olive-growing as well as the production of flowers and fruit and vegetables. The single track also increases safety risks and such a shortfall in the rail system has repercussions on road traffic, with serious congestion problems and pollution in an area that is heavily geared towards tourism.
There has been talk of laying a second track since the 1950s, when I was still a small boy. Since then, the situation has not changed and increases in the volume of traffic make it even more critical, almost unsustainable, due to the continual delays that are building up and also affecting the adjoining French section of the line.
Relatively recent works have moved further inland some sections of the railway line – also single track – that runs right along the coast and is therefore subject to coastal erosion. This has worsened the state of affairs because it has caused further bottlenecks.
I will conclude with the hope that, as part of revitalising the international networks in the European Union, a speedy solution will be found by 1 January 2006, the date set for opening the rail networks to all types of rail freight services.
Madam President, I shall not get into the argument between the European Parliament and the Council about the pace at which rail transport is being liberalised, because, for everyone concerned, the objectives are the same, namely to turn Europe’s railways into a commodity providing large profits for predatory capitalist businesses such as BASF, Ikea and Connex, which is a subsidiary of Vivendi. Far from learning the lessons of the liberalisation in Great Britain, Germany and elsewhere, the reports by Mr Jarzembowski and Mr Sterckx in fact propose only that liberalisation be speeded up and made the norm. Not only international and national freight but also passenger traffic is from now on to be exposed to the laws of the jungle prevailing in the market. The proposed standardisation will take place only on the basis of the lowest common denominator, to the detriment of high safety standards and in such a way as to encourage social dumping, as in the case of road transport. This ultra-liberal position must therefore be rejected. To adopt it would be, on a long-term basis, to turn our backs on the prospect of putting in place a European public rail transport service. As an MEP, I shall not wait for the next disasters to be announced before joining forces at European level with rail users and railway staff to thwart these trends.
– Madam President, Commissioner, rapporteurs, thank you for the work you have done. I should mainly like to focus on the development of rail transport rather than safety, interoperability and suchlike. In the first instance, these seem to me to be excellent reports. The importance of this development of the railways to the environment and to safety is of course abundantly clear.
The first rail package was aimed at opening up freight transport, particularly internationally, and set a specific date. We fought hard for that, and we actually agreed at the time that we would keep our hands off passenger rail transport until there was a separate document about it. In my opinion, Parliament is going two steps too far: firstly, in going ahead and talking about liberalisation of countries at internal level, and, secondly, as regards the liberalisation of passenger transport, in particular.
If this is a lever for negotiations, I can understand it. In my view, however, we should drop it immediately and wait until the Commission makes a proposal following a detailed evaluation of the situation in a number of countries, particularly in the UK (privatisation), the Netherlands and several other countries. These are experiencing great problems as a result of splitting up companies. It already starts with deregulation; it already starts with the division of companies. As an industrial engineer, with knowledge of the way companies should be organised, I say that it is necessary to keep a firm hold on the maintenance of materials and other things, for example. We should go back to that. We should have an evaluation first, and then a debate on how to proceed with this kind of liberalisation. I wholeheartedly support the position of the Council in this connection.
Madam President, the proposal before us is to complete the liberalisation of rail freight services, increasing competition in those Member States that have yet to liberalise their markets. In principle, some might view this as a positive development, since it could provide the UK with new market opportunities in other Member States. However, even my limited experience has taught me to be cynical. Whereas the UK market is largely open, according to single market principles, regrettably the same cannot be said for many other Member States. France, Belgium and Luxembourg remain solidly against completing freight liberalisation.
The safety directive has introduced a European Railway Agency so that all national safety regulations henceforth can only be introduced by prior consultation and notification to the Commission, thus enabling the Commission to examine draft national rules and question them if it wants. So out of the window goes any possibility of introducing urgent Member States' legislation if national rail safety so requires. This, in my view, is yet another example of the nanny super-state, where Brussels supposedly knows best. Try telling that to our fishermen and farmers!
Madam President, Commissioner, ladies and gentlemen, I should like to take the opportunity to congratulate the rapporteurs on the substantive, good work that they have done.
The rail package makes a contribution to the liberalisation and modernisation of rail transport in Europe, even though work on this is not yet finished. New EU rules provide the railway sector with a new framework. Nevertheless, this sector needs to develop its own economic strength if it is to contribute to solving Europe’s traffic and transport problems. If it does not, other modes of transport will finish the job. The railways can still learn a good deal from them.
First of all, I should like to express my opinion on the report by Mr Jarzembowski about the development of the rail network. In so doing I should like to thank him personally once more for his work as a rapporteur. He deserves praise for striving for the complete liberalisation of freight transport by 2006. In view of the comparatively international nature of this mode of transport, it is a logical development that this market be opened up quickly. As regards the European railway sector, there is still no genuine internal market in spite of efforts in the context of the common transport policy. The railways directive has not led to a complete opening-up of the market. The railways are still unable to compete with road, water and air transport in many cases. The amendment of the Directive on the development of the Community’s railways would, in my view, contribute to a positive development in this regard. In addition, there must above all be a change in attitude in the sector itself, too.
The present rail package holds out the possibility of a genuine European rail transport market. For example, granting what are known as ‘authorised applicants’ (consignors and forwarders) the right to use the services of the railways is a step in the right direction towards a more efficient use of the infrastructure.
The recent reports of forthcoming cooperation between the German, French and Italian operators of high-speed trains on the construction of train units are a signal that European cooperation is getting up steam; and now on electricity, too. The momentum currently existing with regard to the rail package is not unconditional, however. The European Council makes a more definite distinction than the European Parliament here between the liberalisation of freight transport on the one hand, and the liberalisation of passenger transport on the other. In my opinion, the liberalisation of freight transport is more important than that of passenger transport at this time. The liberalisation of freight transport must not fall victim to fighting between Parliament and Council on this matter. It is of the utmost importance that we have a complete rail package by the end of the year.
I also hold the report by Mr Sterckx in high regard. Maintaining high safety standards, whilst preventing the protection of abuses on our own market, is a good combination of priorities.
I also agree with the reports by Mrs Ainardi and Mr Savary.
Madam President, the debate is very much centred on the notion of Europe being a continent. So far, we have ignored the reality that there are some parts of Europe that are not connected by a land bridge or indeed rail tunnel.
I come from one of those islands, the island of Ireland that does not have a tunnel connecting the rest of Europe, or indeed a land bridge. Much of the debate, therefore, about opening up rail links and so forth to some extent goes over our heads. Having said that, we have a population of 4 million people, and we export 90% of our production. We need good internal links between our major urban centres, and we need good links to our major ports so that our goods can be shipped out effectively and efficiently.
For that reason, I am quite keen on the idea the Commission recently mentioned – and perhaps the Commissioner might listen to what I have to say – in relation to 'motorways of the sea'. This is quite interesting to those of us who live on the island of Ireland in terms of having our goods transported and sold.
The other point I want to make is that rail internally, both on the continent of Europe and in Ireland, is important as a public service. It is not going to be possible to ensure the free and fast flow of goods and people around the continent, or indeed on the island of Ireland, unless we have fast, efficient, safe and comfortable rail services, not only to and from our major urban centres, but also to provide cohesion in those parts of our continent whether there is underdevelopment.
The major financiers who would be interested in cherrypicking the key commuter belt rail services are not interested in providing rail services in the western corridor of the island of Ireland, for instance. But that is essential if we are going to provide any kind of proper spatial development to ensure that the population does not drift entirely to the eastern coast.
These are aspects that need to be addressed. This is why I am quite keen on the idea of the European Rail Agency proposed in the Savary report, because there are a lot of other aspects in this rail debate which need to be addressed, both in terms of the commercial life of Europe, but also its spatial development and the development of cohesion. That, after all, is an objective of the Lisbon process.
Madam President, by adopting the Jarzembowski report, Parliament, in collusion with the Council, would be pursuing its policy of demolishing the public service status of the vital sector that is rail transport.
In the majority of European countries, the rail infrastructure has in large part been put in place with state money, that is to say with taxpayers’ money. Now that this infrastructure exists, a horde of private businesses is hurling itself upon this sector so as to be able to derive profit from it. Apart from the fact that it is a case of fraud and of collective funds being misappropriated and directed towards private groups, it also constitutes a danger for the future. The British experience has shown that, in order to increase their profits, private companies cut back on staff and make savings on infrastructure and maintenance, so putting passenger safety seriously at risk. This also leads to stations being closed and unprofitable lines being done away with, even if they are essential to the population to which they provide a service and which then has no choice but to use the roads.
We reiterate our total opposition to the privatisations and to competition in rail transport. Public transport must remain a public service, the objective of which is to provide the best possible service to our populations.
– Madam President, Commissioner, ladies and gentlemen, the crisis in the realm of rail transport will not be solved by liberalisation but only by removing the obstacles to fair competition that are stacked up against the railways. We urgently need an end to social dumping. It is a scandal that the Italian Presidency of the Council is not putting the Markov report on its agenda. It is a scandal that road and air carriers are still not required to foot the bill for the social costs of their respective transport operations; we need an internalising mechanism along the lines of the Swiss model.
The great demise of the railways, incidentally, is not confined to freight traffic. Are you aware that even a privately operated passenger service such as the Thalys high-speed link between Paris and Brussels is not profitable? In fact, all European passenger lines are running at a loss today, and liberalisation will not change that. In other words, we need less ideology and more political action; we need investments in the infrastructure, financial compensation for anti-rail dumping on the basis of the model we have in the domain of renewable sources of energy, where we subsidise losses to compensate for the fact that producers of energy from non-renewable sources do not pay for their environmental impact, and, thirdly, an end to social dumping.
– Madam President, the European Union has once again shown its support, in this joint debate on the second rail package, for the liberalisation of the railways in order to promote greater competition in this crisis-ridden sector. In this context, I feel that rapid liberalisation of the rail sector in all the Member States would favour this mode of transport as a credible alternative to rail and road transport, and as a means of combating the explosion in these sectors, which have disastrous effects on the environment and on regional planning.
To my mind, this liberalisation can only be understood in the broad sense of greater competition in both the freight and passenger transport sectors, at both national and international levels. This liberalisation will mean that any Community rail transport company will have fair and equal access to infrastructure in all the Member States for commercial ends.
As I have already had occasion to emphasise, however, we need to fight against a very widely-held prejudice: liberalising rail transport does not mean that safety standards cannot be stepped up. This rail package actually enables safety regulations to be toughened, in particular by harmonising working times and rest periods for train drivers and other train staff performing safety tasks.
Since technology enables extremely high levels of safety, there is no good reason why legislators should be content to pass laws providing less protection for passengers. For instance, installing black boxes on trains is another safety measure that I completely endorse. Since these devices have proved to have clear benefits in the air and road sectors, in lorries and on buses, I cannot conceive of any justification for not applying the same technology on the railways. I insist that safety must have top priority, and would also like to express my support for the establishment of a European Railway Agency, which would permit a higher degree of interoperability and safety of the various trans-European networks.
I cannot end this speech without levelling some harsh criticism at the EU’s new priority projects scheme, known as the Quick-Start Programme. With a view to stimulating economic growth in Europe through large-scale projects, the Commission has drawn up a list of 13 initiatives, seven of them linked to rail transport. It is regrettable that the list only benefits transport networks in the centre of the European Union, failing to include the Iberian TGV links between Lisbon and Madrid.
Madam President, Commissioner, although it breaks with customary rail practice in Europe, we have accepted the idea of dividing the use of the railways between, on the one hand, those who run the rail network and, on the other, those who use the railways for transport purposes. We have accepted this as a worthwhile experiment, partly because it is not beyond the bounds of possibility – although this is by no means proven – that it will help increase the amount of goods transported, and partly because it will enable a more detailed comparison to be made between rail and road transport, with the latter having, from the start, been familiar with the dual approach being introduced by the Community to the railways.
The same reasons have led us to oppose the ceaseless efforts on the part of the right to anticipate the possible parameters of passenger transport, the Commission’s proposal, the current wishes of the Council of Ministers and, above all, the Commission’s evaluation of experience, included by Parliament at first reading in the draft directive. This constant push on the part of the right towards anticipating liberalisation demonstrates what we have persisted in saying, namely that, for many, liberalisation is only a back door to privatisation.
We have voted against such anticipation by rejecting Mr Jarzembowski’s report, and we shall continue to do so. In spite of the many and varied efforts made by Mr Sterckx, we have also voted against his report on safety. In spite of many major improvements, emphasised by my colleague Mr Savary, Mr Sterckx’ report does in fact ratify what has been accepted by the Council of Ministers, namely the subordination of safety to profitability. The fact that Europe – a little, a lot or passionately, depending upon the circumstances – contributes to making safety dependent upon profitability, even though experience clearly shows that liberalisation, by its nature, increases the risks, says a lot about the wayward liberal approach to European integration. Acceptance of this notion is all the more dangerous in as much as, once it has taken root in the railway sector, it will spread like a cancer to the other means of transport. For this reason, among others, my colleagues and I shall therefore also continue to oppose Mr Sterckx’ report.
Madam President, I do not need to emphasise the importance of the vote on this second railway package and, above all, the importance of guaranteeing that this package is also soon adopted by the Council.
We all believe that we need to work to ensure that there is the necessary shift of demand for and burden on certain means of transport, road and air in particular, to avoid congestion and problems caused by excessive use, and subsequent overloading. It is, to some extent, a question of moving from intentions to facts and to specific proposals, guaranteeing competitive prices, safety, reliability and, above all, the provision of the infrastructure and the investment needed to optimise the available alternatives, beginning with the railways.
Although it is necessary, I must honestly admit that I never thought that the opening up of the market and the processes of liberalisation would, in themselves, be the sole answer, a kind of a shortcut to a miracle. They have to be subject to certain conditions: if we remove ideological pretexts and inflexibility, then we must recognise that they can help and facilitate these processes. On certain conditions, of course: without a doubt, all aspects of safety, professionalism and the social protection that have to be provided for in the processes of opening up the markets and competition, are indispensable, precisely to avoid competition being achieved to the detriment of these factors and guarantees; in the same way, it is also necessary to increase the provision of universal services and services of public interest in order, once again, to prevent competition from concentrating investment and management interests solely in strong market areas where demand is high, disregarding the situations where the supply of services is crucial, rather, for encouraging and driving forward development processes, in other words to respond to what are actually inalienable needs for both freight and passenger transport services.
Subject to these conditions, there must be fixed deadlines for liberalisation, although not too short, because it is only under these conditions that it is possible to guarantee private resources are contributed to infrastructure investment projects. Otherwise, they could be destined to be delayed because of the chronic difficulties that we have, as we know, in raising the necessary public funds to complete these processes. We need to guarantee the principle of reciprocity in this context, as stated in the amendments tabled before Parliament, because we believe that this will avoid distortion of the market, which has already occurred in other liberalisation processes. I hope that adequate solutions can be found which take into consideration these principles and choices in our negotiations with the Council too.
– Madam President, Commissioner, ladies and gentlemen, whenever we speak of the railways, we are compelled to refer time and again to the relationship between service provision and liberalisation. I must once more express my regret that we in Parliament have never managed to engage in a comprehensive discussion of this subject instead of focusing our deliberations on one mode of transport at a time, on the basis of the project under consideration. Had we been able to have such a discussion, I believe we could have broken down certain prejudices that rear their heads in every debate.
As I see it, liberalisation is something that can only take place – and road transport, I believe, illustrates this very well – if we accompany it with supporting regulatory measures. These measures relate to safety, working conditions, the right to practise a trade and other factors, including technical interoperability. It is our task to make this happen, and what we have on the table today is, in my opinion, a considerable step forward which will enable us to discuss not only the liberalisation of rail transport but also accompanying measures that will meet the requirements to which I have referred. Must liberalisation mean social dumping? Not in my view. Does it have to result in job losses? Again, the answer is no. And does liberalisation mean less safety? Not at all, as I believe is very clearly illustrated in Mr Sterckx’s report . Britain is not a good example for us, and no one in this House would want to follow it. What we have tabled here relates to the very thing that was not done in Britain, namely proper preparation of the liberalisation process. And let me say to the Members from Belgium and France that jobs are already being lost at the present time. In my own country of Belgium, for example, the railways’ share of the transport markets is falling; in ten years the number of private sidings has fallen to a third of its former level; this means that the rail industry has not furnished proof of its efficiency, and as a result of this it has been gradually shedding jobs. Anyone who warns us that jobs will be lost and forgets that they are already being lost now, when the railways are still in the public sector, has not, to my mind, assessed the situation fairly and objectively.
We have to grasp the nettle in our own countries too and acknowledge that our governments have been underfunding the railways and that we have not provided our rail operators with the resources they would need to organise tomorrow’s large-scale rail network. We must also recognise that the wage bills these institutions have to meet are far too high and that national governments must intervene here too in the first instance. I have no wish to become obsessed with dates, but I should like to point out that it would be bad for the railways and for our countries if we in this House did not set any deadlines, because we are convinced that tomorrow’s transport map will cover the whole of Europe, and this development must not be stopped in its tracks by special measures and special rules in the small countries.
– Madam President, Commissioner, ladies and gentlemen, I wish to begin by thanking the rapporteurs and the entire committee for their work. The harmonisation and liberalisation of rail transport in the EU is an important step towards the aims of transferring more transport from road to rail and creating an integrated intermodal transport system.
In view of the forthcoming enlargement of the Union, it is essential that the trans-European network projects affecting the eastern part of Austria should actually be implemented on schedule. This infrastructure is needed to preserve the quality of life enjoyed by the population of those areas and to ensure that they remain favourably disposed to enlargement. These are normal projects, relating to the rail and road networks and the Danube improvement scheme.
One word on a topical issue: we all know that every Member State has its own particular set of circumstances and its own problems. May I therefore appeal again today to all those involved in the ecopoints negotiations to work out a compromise that is acceptable to all parties.
.  Madam President, I should like to thank all the honourable Members who took the floor for their contributions. A number of different approaches were put forward. Everyone seems to agree, however, that this is the last opportunity to give a real boost to the rail sector. It is the last chance to make rail a competitive form of transport in the twenty-first century. Thus, it is the last chance to ensure rail becomes a genuine alternative to road for freight transport. That is the first task. It is being completed today by means of this second rail package. The next challenge will be to make rail a genuine alternative form of passenger transport also.
We totally agree that a number of actors will emerge once the railways are fully integrated in the field, when a European railway network is in place and geographical integration a reality. Competition will then come about. This will result in better services, prices and quality and increased competitiveness.
The need for funds was also mentioned. Funds are required to carry out the necessary technological changes in the years to come. These changes will secure the existence of a Trans-European network transcending current borders.
In this connection I should point out that new proposals for amendments to the regulation give priority to this factor with regard to the Trans-European networks. You will nonetheless be aware that in the context of the financial perspective after 2007, I am proposing an eight or nine-fold increase of the funds allocated to these networks. I am actually proposing that in excess of EUR 4 000 million be set aside for this purpose each year. The rail sector will certainly be a priority then, along with the accomplishment of a Trans-European railway network, or to put it in other words, interoperability.
Turning to the human factor, this is crucial. We will be presenting the third rail package for passenger transport. In addition though, we shall deal with the whole issue of qualifications, as I mentioned earlier.
I am sure we all realise safety is absolutely essential in the rail sector. It is essential for any form of transport. The railways certainly have a fine tradition to live up to. It is important to maintain and build on this tradition. Indeed, it should be developed further and common criteria shared across the European network.
Madam President, ladies and gentlemen, the House already helped to ensure the survival of the railways by supporting the first rail package. This second rail package will allow Parliament to make a further contribution to ensuring that our railways do not end up as relics of the past. They need to become the network of the future, dedicated to the service of society and of the common good.
Thank you, Mrs de Palacio.
Madam President, I wanted to say this a minute ago, during the debate, straight after Mr Dillen’s speech. In it, he made a passionate plea for the ‘Iron Rhine’ railway connection between the port of Antwerp and the Ruhr area. I wanted to point out that, when, a year or 18 months ago, we discussed a Commission proposal to extend the TEN projects – a proposal which did not make it through in the end, and which has now been replaced by a new one – I tabled an amendment to include the Iron Rhine as a matter of priority. I just wanted to put on the record that Mr Dillen’s predecessors abstained on that proposal back then.
The joint debate is closed.
The vote will take place on Thursday at 11 a.m.
(The sitting was suspended at 11.15 a.m. and resumed at 11.35 a.m.)
The next item is the vote.
Mr President, one undoubted reason why Members are so attentive is that they know that this report deals, among other things, with Eurostat, though not with the secret bank accounts but with the quite respectable matter of a proposal for a regulation which would require the Member States to submit quarterly data to Eurostat concerning financial transactions and financial assets and liabilities for all units classified in the general government sector. The proposal regulates the compilation and characteristics of quarterly data on each Member State’s financing expenses and the timetable for their transmission. In the context of the Stability and Growth Pact, these are crucial data, because they are the basis of a stable euro. In the budgetary situation in which several Member States find themselves at the present time and in view of chronic deficits in excess of the 3% ceiling, these data assume even greater importance as a means of accurately measuring the extent of the problems with a view to taking appropriate remedial action. The French, the Germans and others are already all too familiar with this situation.
My report contains an amendment with which we seek to alter two points in the Commission’s proposal. First of all, the deadline for the transmission of quarterly data for the central government, state government, local government and social security funds subsectors is shifted from 30 June to 31 December of this year. This is logical, because June 2003 is now in the past. Secondly, the Commission is to be given the right to grant a derogation, not exceeding two years, for the starting date of transmission of these data in exceptional cases. This extension was requested in the Council by various Member States, and particularly by the countries that will be acceding to the Union next year, since these States would find it difficult, pending adaptation of their national statistical systems, to deliver reliable data on time. Such an extension, however, is without prejudice to the aim of full transmission of all data by 30 June 2005.
I move that this amendment be adopted, so that we can dispense with a second reading of this proposal for a regulation, otherwise the regulation, which is already overdue, could not enter into force in good time. There is, of course, the possibility that some people here might prefer to continue working with nebulous data in order to conceal their country’s true financial position. Nevertheless, the Italians would be delighted if they could add this to the list of regulations that have been adopted under their presidency.
– Thank you for that very clear presentation, Mrs Lulling, we now know what we are voting on.
We now continue with the vote.
– That concludes the vote.
.  This regulation seeks to impose on the Member States a requirement to forward quarterly data concerning financial transactions and financial assets and liabilities in the general government sector.
The main amendment aims to put back the first transmission of data to 31 December 2003, to allow for the delay in approving this proposal. It also ensures a derogation of two years for any government whose ‘national statistical system requires major adaptations’.
Nevertheless, this regulation is clearly part and parcel of the guiding philosophy of the Ecofin Council of 18 January 1999. That philosophy seeks to gather statistical information in order to ascertain the best way of controlling and coordinating economic policies, a concept linked, over and above economic and monetary union (EMU), to the issue of the Stability Pact.
In itself, however, having more statistical information is no bad thing. The way such information is gathered or used might be.
Mr Purvis’s report has the virtue of gently putting an end to exceptional arrangements for Corsica, which there is nothing to justify.
The French Government cannot, at one and the same time, conduct a merciless anti-smoking campaign and ask for the prolongation, in Corsica, of a privilege that helps promote nicotine addiction, particularly among young people.
Nor do metropolitan tobacconists understand this schizophrenic attitude at a time when they are having serious difficulties surviving.
In seeking to save 53 jobs, the French Government is making itself a party to the serious consequences of tobacco for our fellow citizens’ health. It is making itself guilty of the failure to assist those whom it has a duty to protect.
That is why I shall vote in favour of Mr Purvis’s report.
Part of a new initiative by the French Government, aimed at improving local economic development, the Commission proposal authorising France to prolong the application of lower rates of excise duty to tobacco products released for consumption in Corsica is by no means a privilege accorded to this French administrative department, a department that, unlike the neighbouring islands, no longer benefits, I am sorry to say, from the status of Objective 1 region.
These specific arrangements, enabling the additional costs of cigarette production on the island to be offset, are, in reality, a response to the pressing need to safeguard a sector of activity that generates a lot of jobs. Indeed, tobacco products are retailed in Corsica by some 350 retailers employing an equivalent number of staff. Suddenly bringing the tax applied in Corsica into line with that in force on the continent would force half of the retailers on the island purely and simply to cease their activities.
That is why I shall not follow the rapporteur who, in only taking account of the interests of the internal market and in deliberately ignoring the problems linked to island status, is proposing tax arrangements totally inappropriate to the situation.
. – On the whole, I support the derogations that are being put to the vote in favour of the so-called ‘outermost regions’. These derogations are justified on account of the endeavour to give those islands a starting position that is more comparable to the mainland, by compensating them for the inevitably higher costs of transport over long distances to the centre of the State of which they form part. That kind of derogation does not apply in this case. What is necessary to protect the Azores or Martinique is much less relevant in the case of Corsica, which is less remote. Cigarettes are produced on that island and the price is kept down for local consumers and tourists. The 32% tax is nearly half the rate applied in France, and also lower than the 57% minimum rate laid down for the EU as a whole. This derogation is a remnant from the regime of the Emperor Napoleon I – who hailed from that island – from 1811. Continuing this derogation until the end of 2009 is not in the interests of public health. I certainly do not begrudge the inhabitants of Corsica, who speak a language other than French, greater autonomy and even the right of secession, but I am not willing to buy their favour by keeping the price of an unhealthy stimulant artificially low.
. I voted against this report, even though I understand its aim of prolonging the application of a lower rate of excise duty on tobacco products released in Corsica. I voted simply on a point of procedure: I believe that the European Commission’s original proposal should have been considered first, since it is, of course, the result of proper deliberations in the course of negotiations with local businesspeople and representatives of the sector.
I feel that, as in other cases such as this, the specific requirements of the tobacco industry in the area in question – Corsica, in this case – should be taken into account, without losing sight of the general principles as a result.
The rapporteur’s proposal to initiate a gradual phasing out of the derogation scheme, in order to arrive at the same result by 2010, may theoretically seem reasonable, in terms of effectiveness. It would, however, conflict with the principle of allowing local industry a period of time because it is less competitive due to its production costs, which have been proved to be higher. It would also have a direct effect on a significant number of jobs being kept.
Mr President, I should like firstly to express my pleasure at the fact that, after a long fight and a long journey, we have finally been able to make reason prevail and have saved the budget line relating to the prevention and combating of forest fires. Following the summer of fires that we have experienced, particularly in Portugal, I think it would have been the last straw – and no doubt a disgrace – if the European Parliament had not shown its solidarity with all of Europe’s foresters who are subject to these risks of fire. I should like therefore to thank all of our fellow MEPs.
Unfortunately, there was no way around these disasters or of avoiding a resolution by voting in favour of which all MEPs have agreed to join with the representatives of the Southern countries with a view to saving this budget line. I hope that, beyond 2006, we shall be able to have a still more generous policy, for these EUR 9 million – although not to be sneezed at, especially when these credits are underconsumed – are probably not enough, given the formidable challenge of preventing fires in the Mediterranean forests and in those of southern Europe.
We chose to vote in favour of compromise Amendments Nos 22 to 33 in the report concerning monitoring of forests and environmental interactions in the Community (Forest Focus).
We are extremely hesitant about increasing the contribution of Community policy to forestry. We believe that the basic conditions within the EU are so different that it is questionable what added value such a Community policy would have. Nor should we ideally like to see fire prevention measures mentioned at all in this regulation, since such measures are out of place in this environmental monitoring programme. Moreover, they would be in danger of stealing a lot of resources from other monitoring areas. Fire prevention is instead a part of the EU regulation on rural development and should remain so in the future.
The EU has no competence in the area of forestry policy. In spite of this, the programme adopted by the European Parliament means that the monitoring of forestry, biodiversity and forest fires is being centralised. We Moderates do not accept that the EU should be given competence for forestry policy by the back door.
European forests cannot be compared with each other. Sweden and Finland at present account for 40% of EU forest production. In Sweden and Finland, forestry is the most important industry economically and cannot be a European matter. In these countries, we have a long tradition of looking after our forests in an economically and ecologically sustainable way. Our forests do not present the same biodiversity as the forests in southern Europe. That has to do with the natural basic conditions, because the climate is colder.
We do not believe that there is any reason for centralising forestry. We are, however, able to support fire prevention activity. Unlike air and water, forests are not a cross-border issue.
We Moderates will continue to protect the forests of Sweden.
We have voted against the current report. We do not believe that a forestry policy needs to be developed at EU level. Issues concerning forest fires and how to fund the fighting of such fires are best dealt with at national level or through direct cooperation between the Member States affected.
. It is unfortunate that the compromise adopted on forest fire prevention and financing for the Forest Focus programme did not live up to the rapporteur’s original proposals, which we supported. Now, after the vote in plenary, the compromise has diminished the overall report, which contained deeper and more wide-ranging amendments on monitoring and developing forest fire prevention measures.
As we know, the aim of the compromise adopted is to ensure fruitful negotiations with the Commission and the Council, but the fact is that the funding for the programme has now been slashed by EUR 6 million, whereas an increase of EUR 15 million was originally proposed. It is also unfortunate that the financing of prevention measures has fallen below the levels required and has no clear mandate.
Bearing in mind the disaster of the summer’s forest fires and the need to ensure that there is enough funding to preserve the forest legacy of the European Union, the reservations of the Council and of some national groupings within the European Parliament are incomprehensible. This compromise is a far cry from the position adopted by the European Parliament in its resolution of 4 September 2003, on the effects of the summer heat wave.
Fires have ravaged the dry regions of Spain, Portugal and the South of France, which have been the victims of this summer’s extremely low rainfall. Other regions, such as the Vosges, have also been victims of the heatwave.
I am therefore in favour of including fire prevention in Forest Focus, even if, in my opinion, the best firefighting tool is still the regulation on sustainable development. An entire section of the regulation deals with forestry, involving an annual subsidy of EUR 450 million.
In comparison, the Forest Focus budget seems very low. Following the COREPER compromise, only EUR 61 million have been allocated over four years to fund actions in the fifteen Member States. Spread as thinly as that, this sum will not be very effective in preventing fires.
That will be all the more the case, given that measures designed to promote the harmonised collection, processing and validation of data and to improve the understanding of forests are to be added to fire prevention.
Forest Focus should, in my view, not replace or compete with the regulation on sustainable development but supplement it by providing for the gathering of data on forests.
In conclusion, the question arises as to the appropriateness of bestowing new remits upon a regulation that is already underfunded and overburdened. Are we really focusing on our forests?
. The main question posed during the debate was this: should fire prevention be covered under the regulation on rural development, or should it be reintroduced into Forest Focus? Fire prevention had actually been incorporated into the regulation on rural development in 1999 (see the chapter on forestry).
Our group, the Union for Europe of the Nations Group, rightly supports the rapporteur’s desire to include fire-fighting and fire prevention under the umbrella of Forest Focus, and to increase the relevant budget significantly. Although some Member States, especially in northern Europe, where the climatic conditions largely preclude the fire problem, have indicated their opposition to this reinsertion, the horrifying spectacle of last summer’s fires imposes on Members the duty of voting for this increase in appropriations and for a ‘fire capacity’. That is why I voted in favour of this report, which I feel is a satisfactory compromise, further assisted by the amendments tabled to it and adopted.
. Today’s vote was the culmination of a lengthy Parliamentary process. That process began at first reading, which took place in February. Once again, I would like to congratulate (and thank) Mrs Redondo Jiménez for her excellent and tireless work. I also welcome the great progress made in the positions of the Council and the Commission, progress which has allowed us to achieve a satisfactory compromise based on draft amendments supported by my group, the Union for Europe of the Nations Group, among others. Those draft amendments will leave their mark on the final text of the regulation. Recalling the issues we have fought for hardest in the process of adopting this Forest Focus programme, they are: greater budgetary openness, respect for the principle of subsidiarity, and above all inclusion of the line on forest fire prevention.
It would, of course, be incomprehensible if, after so many years of positive steps under the previous regulation, Forest Focus were now to neglect the field of forest fire prevention. More than that, in fact, it would be totally intolerable, given the striking lessons imparted anew last summer by yet another ruinous disaster.
I wanted this regulation to go further, but, all things considered, and taking into account the need to avoid wasting the whole of 2003 on the delays and uncertainties of a conciliation procedure, I welcome the fact that the Council and the Commission have heeded Parliament’s reiterated demands in the most important areas.
I have voted against the report because, in accordance with the principle of subsidiarity, the EU really does not have, or should not have, its own forestry policy.
The purpose of the report is, therefore, in the first place to appropriate EU funds (EUR 67 million or slightly more than SEK 600 million) to Portugal and Spain in connection with the forest fires by which these countries are often hit. That is certainly a lawful aim, but it is scarcely a European matter to provide economic aid in relation to forest fires generally.
The Redondo Jiménez report provides a precise account of the state of our forests but does not, unfortunately, propose practical solutions either for protecting them or for ensuring that they are monitored.
As an elected representative of the Provence-Alpes-Côte d’Azur region, I was appalled by the forest fires which, this summer, destroyed more than 60 000 hectares of land in France, mainly in the Var and Haute-Corse administrative departments.
It turns out that the vast majority of these fires are of criminal origin. Penal sanctions against the arsonists and those behind such acts should therefore be strengthened.
Everyone involved, all of whom have also agreed upon the need to step up prevention and to strengthen the protection of forests as a national heritage that we have to administer jointly, wants to see the criminalisation of these acts.
We also believe that human activities carried on in our forests need to be considered a public service of general interest and that, given their non-profitability, they therefore need to be supported financially. Forest owners should also be offered tax breaks and financial incentives to encourage them to clear brushwood and carry out maintenance work. ‘Private forester-firefighters’ could do this work.
There we have a genuine environmental policy.
I should like to conclude by asking a question : will France, like Portugal, be entitled to aid from the new European Solidarity Fund?
Mr President, we were in the future and you, Mr President, had become honorary President of the great Pensioner’s Party, which had 30% of the vote across Europe. You came up to me, as honorary President, linked arms with me and said: ‘Dear Mr Fatuzzo, you not only have to vote, and I advise you to vote, for Mrs de Sarnez’s report that provides for the Erasmus Mundus masters for cultural exchanges between young people, but you must also propose the foundation of the Fatuzzus Mundus senior masters – I repeat:  – so that there can be intercultural exchanges between pensioners, who would dearly love this’. Will this remain a dream?
. Following negotiations with the Council and the Commission, the rapporteur tabled amendments to her recommendation for second reading, in order to ensure that the Erasmus Mundus programme would be equipped to achieve its desired ends. This programme is an essential instrument for exchange and cooperation in the field of higher education. Any measure enabling it to be effectively implemented, therefore, deserves our support.
Erasmus Mundus Masters Courses should be synonymous with quality. They should, therefore, be selected on the basis of the quality of the training on offer, as well as the hosting provided for students.
One of the principal objectives of this programme is to promote linguistic diversity. While attending a Masters Course, students should have the opportunity to use the languages of at least two of the countries where the institutions involved in these courses are situated.
The financial framework for implementing the programme is essential to its success. The Council agreed on a budget of EUR 180 million. This amount, however, is insufficient and that is why we support the request for appropriations totalling EUR 230 million.
In proposing 250 inter-university European Masters with a quality label (‘Erasmus Mundus Masters Courses’) and with the support of the European Union; in awarding scholarships for 4 200 postgraduate students from third countries; or, again, in offering scholarships for 1 000 scholars invited from third countries to Europe, the stakes have been set high, and the budget should be commensurate with these.
If, clearly, the budget made available for this new instrument must not in any way put a strain on the budgets for the existing programmes, it remains no less the case that the budgets initially provided for by the Commission (EUR 200 million) and by the Council (EUR 180 million) are far too niggardly to give full scope to this new instrument of exchange and cooperation within the field of higher education. Now, the stakes are high. It is, in fact, a question not only of forging closer links between the European universities but also of boosting the competitiveness of higher education provision by making it more attractive to students and teachers in the rest of the world. The linguistic stakes cannot be ignored. It is a question of emphasising both the importance of the EU’s linguistic diversity and the need for third-country students to know at least two EU languages.
. Although the European Parliament agrees with the Commission on this issue, it wants to increase the budget to EUR 230 million, compared to the Council’s proposal of just EUR 180 million. It should be noted that this programme goes beyond the standard Erasmus scheme, since it covers Europe and the rest of the world, as well as Masters and postgraduate courses. As we know, the underlying argument proposes to integrate European higher education systems to form a European education market, where postgraduate courses will have a particularly prominent role to play.
On the other hand, we already know from our experience of other projects, particularly the traditional Erasmus programme, that less well-off students tend to be doubly discriminated against and alienated by these schemes, which fail to reimburse all the costs. My point is that the difficulties encountered in increasing the amount of funding for this programme prove that there is no intention of fighting such discrimination and that a set of conditions to which we object is going to be retained. What we really need to know is not so much which universities will teach courses like these as who will be taught on them. The amounts earmarked for scholarships and to the ‘quality of the hosting provided for students’, already mentioned here, still fall well below what is required in order to broaden the social base from which Erasmus students and teachers are drawn. That gives us cause for regret.
. I voted in favour of this report, because I believe that the priorities of a more mutually supportive European Union, one which is genuinely mindful of the needs of the rest of the world, should include enhancing the quality of higher education and promoting intercultural understanding through cooperation between Member States and with third countries. To that end, I feel it is crucial both to establish knowledge networks and partnerships which transcend the borders of the European Union, and to award multiple qualifications involving various higher education institutions in different Member States.
The establishment of ‘Erasmus Mundus Masters Courses’ is hugely important. These courses will set uniform standards of achievements and excellence, with the European Union’s seal of approval. The importance of the Union’s linguistic diversity will be reflected in the need for third-country students to be familiar with at least two European Union languages. The proposal to increase the programme’s financial framework so that it can achieve its aims deserves particular support. Erasmus Mundus really does offer ‘a new vision of higher education in Europe’, by allowing foreign students to undertake a ‘European tour’. When existing exchange programmes come up for review, it is important that this new dimension of European higher education be taken into account.
By adopting today a new instrument of exchange and cooperation in the field of higher education, we are sending out a positive signal to students and teachers in third countries in the rest of the world that we are outward-looking and welcoming.
This Erasmus Mundus programme offers a new vision of higher education in Europe, enabling foreign students to make a ‘tour of Europe’ in two or three different universities, including those entered by competitive examination.
Thanks to the title, ‘Erasmus Mundus Masters Course’, it will be possible for the training proposed by the European Union easily to be recognised in all countries. Students will therefore be guaranteed a warm welcome and high-quality training. We must make our higher education attractive.
The promotion of linguistic ability, before and during the periods spent here by students and academics from third countries, must be strongly encouraged.
We sincerely hope that the Council will put its weight behind the budget of EUR 230 million proposed for this programme, a budget that should be equal to the ambitions of the latter.
Indeed, almost 4 000 students from third countries and almost a thousand academics should benefit from this programme between now and 2008.
In my report on the conditions of entry and residence of third-country nationals for the purposes of studies, I drew attention to the Bologna Declaration of June 1999, to the effect that ‘[t]he vitality and efficiency of any civilisation can be measured by the appeal that its culture has for other countries’.
I was in Paris Mr President. A night at the a cabaret, dance, topless dancers, with feathers as appropriate. Fantastic! There, in the middle of these hundred dancers, the only male dancer appeared. I looked at him: it was Mr Mauro, who was dancing with the gracefulness of Fred Astaire and was singing with the voice of Frank Sinatra. Then, at one point, the music stopped and Mr Mauro, dancer at the turned to me and said: ‘e-twinning of universities: that is what my document will achieve.’ Could I vote against this report, Mr President, after Mr Mauro’s exploit?
. It is to be welcomed that the Council’s common position on the Learning Programme outlined the same priorities as were approved by the European Parliament at first reading. The overall budget of EUR 33 million proposed for the programme by the Council, however, is not satisfactory. If there are insufficient funds, the successful implementation of the programme will be undermined, and it will be impossible to begin it in good time. The sum of EUR 44 million has now been proposed as a minimum appropriation. This amount is reasonable and adequate, bearing in mind the aims we want to achieve.
The overall aim is to encourage the integration of the new information and communication technologies into European education and training systems, thereby enabling:
- greater intercultural dialogue;
- awareness of languages;
- development of lifelong learning;
- exchanges of good practice.
I voted in favour, since this programme provides the impetus needed to achieve the knowledge-based society to which we aspire.
We quite obviously want education and training systems to benefit from Information and Communication Technologies and, in short, from everything implied by the European Learning Programme.
While the European institutions set great store, however, by programmes presented as being at the forefront of progress, the education of working class children, even at elementary level, is in decline everywhere in Europe. To take only France as an example, there is an increase in illiteracy and a decline in the ability to speak correctly and to do simple arithmetic. The reasons are simple: a shortage of funds and a lack of teachers, teaching assistants and various teaching support staff. Governments prefer to shower the employers with subsidies, while reducing the social budgets, including that for state education.
If high technology is perhaps making a little progress in the classroom, state education is in decline for lack of resources. For that reason, a whole generation of children and young people from working class backgrounds and environments is being deprived of the minimum of education, not even to mention an education worthy of the name and commensurate with the wealth of the continent, for, in this area as in all others, it is the working classes who pay the price for the anti-social choices of governments serving only the privileged and affluent classes.
. This report enshrines the plan to pursue and entrench the policy of destructuring both training methods and the means of producing teaching and learning products (which now fall within the multimedia industry’s sphere of competence). This is happening in response to the so-called example gleaned from the experiences and policies of countries that have gone further along the path of privatising schools and of commercialising education. There, the companies that provide such goods and services are more experienced and have already accumulated considerable economic weight and cultural influence.
This report’s support for measures that destructure modes of formal education, and in particular education, comes to the fore at various points. These measures combine with the under-funding of educational institutions to help dismantle public education systems. In addition, they pave the way for private organisations to supply informal educational methods such as distance learning, whose value as an educational qualification is meaningless, and also for the contracting of workers trained in such informal ‘education systems’.
Doubts remain as to the composition of the Commission’s advisory committee, though it will, naturally, include ‘experts’, thereby circumventing governments’ representative authority. The rash of programmes such as Learning, Leonardo, Socrates, and so forth, tend to reduce the room for manoeuvre, the authority, of each Member State, each educational institution. These programmes reduce the purpose of education itself to a supporting role, or to being a means to some other end.
. I congratulate Mr Mauro on the legislative resolution on the common position adopted by the Council with a view to adopting the European Parliament and Council decision on a multiannual programme (2004-2006) for the effective integration of Information and Communication Technologies (ICT) in education and training systems in Europe (Learning Programme). I fully support this resolution, particularly regarding the need to encourage the integration of new information and communication technologies in education and training systems in Europe, thereby improving the quality of those systems and access to them.
I would also like to emphasise that I believe the European Parliament’s efforts to increase the overall budget for this multiannual programme to be totally justified. This is the only way to achieve the programme’s objectives and ambitions.
. Like the rapporteur, I believe that social cohesion and intercultural dialogue are among the European Union’s aims. If fostered and achieved, they will allow us to bridge the ‘digital divide’, which stems mainly from a failure to encourage lifelong learning, the speed at which technology is advancing and the economic (and also physical) difficulties of many citizens.
I do not underestimate the need to recognise that education has a European dimension. That European dimension justifies more structured cooperation between Community programmes and instruments on the one hand, and, on the other, the actions of the Member States. I would make one exception, however: such cooperation cannot involve any interference with the freedom of Member States to determine the content of educational programmes, otherwise for dialogue between cultures will be replaced with a single mode of thought.
The effective enhancement of goods and services, guarantees of effective dissemination and exchanges of good practice are reasons to support the rapporteur’s proposal to amend the quantity of budget appropriations for the multiannual programme, and will also make it possible to promote genuine integration of the new information and communication technologies in education and training systems in Europe.
I welcome the support given to the creation of European virtual campuses and to the -twinning of European schools. More than political declarations or legal and institutional constructs devised behind the backs of nations and Member States, these measures will assist with the gradual construction of a truly pluralist European spirit.
It goes without saying that I voted in favour.
I was on holiday, bathing at the seaside. On the beach, I saw Mr Maaten, tanned, a great swimmer and a surfer, but still an MEP and a politician. At one point, in fact, he held a meeting, giving a speech to retired swimmers who had rushed in their numbers to hear him. He spoke about his directive, he said that he wanted clean waters, and everyone was listening to him. I, however, saw that he was glancing towards the sea where there were some beautiful bathers, buxom like the lifeguards in Baywatch, and his eyes were constantly following them. Then, I had a doubt: was he not calling for clearer and more transparent waters so that he would be better able to see the beauties that swim in these waters? The suspicion persisted, but still I had to vote for the motion.
We chose to vote in favour of Amendments Nos 76 and 19 and against, for example, Amendments Nos 5 and 7.
That is because we believe that the definition of bathing water must be simple and clear and afford as little room for interpretation as possible. It is very unsatisfactory for legal certainty that the directive does not contain a simple and clear definition. Nor do we believe that an unmanageable number of bathing areas should be covered by the directive.
Furthermore, we are opposed to extending the scope of the directive to include water activities in addition to bathing. That would place unreasonable demands upon the local authorities, which would then also have to take samples in connection with various sports, which might also have much longer seasons than the actual bathing season.
Finally, we should like to see transitory contamination mentioned in the directive, but with a clear definition of what is meant by transitory contamination, together with a restriction upon the permitted period for such contamination.
When the outcome of the vote was not as we had wished where these important points were concerned, we chose to vote against the proposal for a directive in the final vote.
Water quality is an important environmental issue, and it was therefore important and commendable that the EU should have adopted a framework directive on water, 2000/60/EC. The framework directive establishes the general framework for protecting all types of water (water in rivers and lakes, together with coastal and groundwater). It is not, however, important that the EU should have a directive regulating the quality of bathing water. That is an example of the EU’s being unnecessarily detailed in regulating matters that are not even cross-border in nature. We would instead emphasise the autonomy of local authorities and the Member States in this area.
I abstained from voting on the proposal for a directive concerning the quality of bathing water.
I do not think that this directive is really necessary, in any case not with such a wealth of detail. This is bureaucratic Europe in all its splendour. Does not the principle of subsidiarity exist to leave responsibility for the quality of bathing water to the national or regional authorities?
. – Many in this Parliament believe that the EU should concern itself less with the protection of health at the workplace or with environmental pollution. That became clear earlier, in the course of the voting on my proposals regarding substances harmful to health, such as asbestos and solvents in paint. EU involvement is limited to exerting pressure for a reduction in the costs of health care, and to implementing the Stability and Growth Pact that is to support the value of the euro. Only when I pressed for far-reaching measures to counter the advance of the new disease SARS was there short-lived support for a more active policy. Today, we are talking about the quality of bathing water, which, at first glance, is the kind of thing that would only be a matter for municipalities and provinces. Now that many people are bathing and swimming in lakes and seas far from home, however, there is good cause to introduce international safety standards. It is notable that the Group of the European Liberal, Democrat and Reform Party is proposing to reject the report on this by the ELDR rapporteur, and thus also, of course, the Directive aimed at protecting the quality of the environment and human health against chemical and microbiological contamination. In addition, more amendments aimed at lowering the standards for contamination are being kept in reserve in case that fails. I have recommended that my group cast a ‘yes’ vote after these attempts at dilution have been rejected.
. Portugal is synonymous with a high-quality travel industry. One hundred and sixty-nine Portuguese beaches unfurled blue flags in 2003. There were 47 in the Algarve alone, including one riverside beach. These results prove the high degree of quality and commitment shown by local authorities in their management of the coastline, particularly with regard to basic sanitation, water supply and pollution.
Apart from technical and scientific improvements in water management, it behoves us not to forget one recent development. Tourism has created new recreational activities for holidaymakers. Apart from bathing, there are now activities such as surfing, windsurfing and sailing. In the Algarve, these sports are becoming more popular all the time among young people.
Although these new activities are practised further out from shore, I feel that they ought to be protected under the new regime. I would argue, therefore, that the definition of ‘bather’ should be extended to include not just swimmers in the strict sense but also those taking part in water sports.
Finally, I would like to draw attention to one more fact, gleaned from my own experience as a mayor. Health and water quality are important enough to justify a public information campaign. This, however, is the joint responsibility of the EU, its Member States, the regions and local authorities. Local authorities alone cannot shoulder the financial burden of ensuring that water quality remains high. That burden includes the financial losses suffered in areas where water quality temporarily falls below the required standard.
. I cast my final vote against this report on the European Commission’s document designed to update a Directive on bathing water dating from as long ago as 1976, no less. I agree with many of the amendments tabled in it, however.
In particular, I agree with public information on standards of water quality, to be delivered via a simple and universal system of signalling, involving symbols. This would be implemented by the enforcing authorities and tourist information offices, and would include sites where urban waste water is discharged near the bathing area. With regard to the languages in which the information should be made available, on the other hand, it is unfortunate that the rapporteur did not pursue to its logical conclusion the principle he formulated in this connection. I believe it is essential to provide such information in a range of languages, not just in English and French.
I also voted in favour of draft Amendment No 19, on the question of transitory contamination.
There can be no doubt that the issue of protecting bathers is of fundamental importance to public health, and also to how well tourists are received in Europe. As I feel that the text is too intrusive and fails to show sufficient respect for the principle of subsidiarity, however, I was unable to support it overall in the final vote.
Making the EU rules on bathing water more stringent and then extending them to cover water sports is symptomatic of an inability to leave things alone. Instead, these should be the local authorities’ and the Member States’ own areas of responsibility in accordance with the proximity principle, because it is only in a few cases that waste water gives rise to problems across the national borders.
How are these ill thought-out, centralist and expensive EU rules to operate in purely practical terms, and how are they to be funded, in a country like Sweden with its 95 000 lakes and hundreds of miles of coast?
Together with the Group of the European People’s Party (Christian Democrats) and European Democrats, I have voted ‘no’ in the final vote and supported Amendment No 59 about rejecting the Commission’s proposal in its entirety.
With a view to limiting the directive’s administrative and economic consequences for the Swedish local authorities, I have signed Amendment No 76, which was voted down: in order to be defined as such, the bathing areas concerned must have ‘more than 100 bathers a day for at least 20 days a year’ and ‘have been designated as bathing water by the competent authorities’.
This morning, I flew to Strasbourg on the plane that leaves Milan Malpensa at 7 a.m. A little sleepy, I found myself in a car with Mr Napolitano and Mr Fiori, who like me were flying from Milan; I half-closed my eyes and I had a kind of vision. What did I see Mr President? I saw that we were in Europe in 2050: there were beautiful flowers everywhere, every colour under the sun, so much green; kind people, with kind hearts, there were no more wars; everyone lived happily amongst the flowers. I stopped a person who was passing by – and, what a coincidence, it was Mr Sacconi, the rapporteur for this report – who said to me: ‘See, despite everything that has been done in the past, the greenhouse effect has increased, it has grown and grown. The whole earth has become a hothouse full of flowers, like the type used by people who want to cultivate flowers, and, in this way, all humans have become better people.’
Therefore, I did vote in favour of this report, but I have a doubt, Mr President: would it not, perhaps, be better to let the greenhouse effect increase and let things take their natural course, even with the help of mankind?
. The Commission’s proposal aims to establish a framework for a monitoring mechanism for greenhouse gas emissions, with a view to implementing the Kyoto Protocol to the United Nations Framework Convention on Climate Change. Of the many different issues at stake, it might be worth emphasising the following:
- measures which encourage a reduction in greenhouse gas emissions in an objective, rational manner are much-needed and positive, but it is just as important to emphasise that reduction as a goal must not be mystified or made into a big deal;
- the Commission has stated its aim of attempting to establish the right conditions for creating an emissions allowance market, by means of a Community scheme for managing pollutant emissions.
The Commission, moreover, is seeking to take centre stage yet again in overseeing the extent to which each country is meeting its commitments under the Kyoto Protocol. The European Parliament is acting, yet again, to stall these plans, ensuring that Member States retain their prerogatives in this area and in respect of their international obligations.
In conclusion, no solution to the grave threat of air pollution can be envisaged without the necessary research into other sources of energy, such as renewable ones.
This new debate on the monitoring mechanism of Community greenhouse gas emissions and the implementation of the Kyoto Protocol is in danger of being nothing but a further series of pious hopes if a proactive approach with an element of compulsion is not adopted on this issue. We have voted in favour of the amendments aimed at making the mechanism more coercive and rigorous, because the climate situation, as tragically demonstrated by the recent heatwave, requires more than half-measures. Over and above the simple regulatory aspect, we have, however, a duty to reflect upon alternative models of development and production. We cannot let the market impose laws and criteria that make production the be-all and end-all.
We need, on the contrary, to make these issues the subject of a genuine choice reflecting the view of society as a whole and, therefore, to give some thought to an alternative transport policy in Europe, edging out road transport, which produces a lot of greenhouse gases. We need, by way of continent-wide public policies, to develop public transport for travel by rail, sea and river. We need to go a step further in ecological terms, both in the production process and in forms of consumption. Other energy choices are needed in the end, beginning with energy savings, an end to nuclear energy and the search for non-polluting and renewable energy solutions.
. I voted in favour of this report, which is part of the European Community’s strategy for complying with the requirements of the United Nations Framework Convention on Climate Change and of the Kyoto Protocol. I would remind you that it was decided at Kyoto that the Union must reduce its gas emissions in the period from 2008 to 2012 by 8% compared with the 1990 levels.
Adopting this monitoring mechanism, in the form in which it is proposed here, is a basic condition for complying with the targets the Union has set itself in terms of sustainability, first at Copenhagen and then at Lisbon. From now on, moreover, adopting the mechanism appears a more realistic possibility, and more workable in practical terms. It is quite true to say that it will only be possible to fulfil the commitments entered into at Kyoto if the information relayed by each Member State is complete, timely, transparent and comparable, and if national inventory systems are introduced at the same time.
Good progress has been made, then, by tabling amendments to the analytical methods and cooperation procedures, introducing more precise (and reliable) provisions on the frequency of data submission, and requiring that only data which is of interest at Community level will have to be provided.
In conclusion, I welcome the fact that the European Commission has undertaken to submit a Community greenhouse gas inventory to the Secretariat of the above-mentioned UNFCCC by 15 April each year.
Mr President, I could not fail to vote in favour of this important report by Mr Lange on reducing emissions of gaseous pollutants. It is excellent, I had to vote in favour of it, but I have seen that, after the incident which took place in Parliament with Mr Schulz, the President-in-Office of the Council – Mr Berlusconi – does not miss an opportunity to listen to all the Members who speak in this House. After listening to and watching Mr Lange, Mr Berlusconi declared that he had prepared a film in which he saw him as the protagonist. Mr Lange was, however, luckier than Mr Schulz, because the film was a remake of ‘Gone with the Wind’, because of the resemblance between Mr Lange and Clark Gable. Oh, how I envied and I continue to envy Mr Lange who is to be part of this film, a remake of ‘Gone with the Wind’, as the new romantic Clark Gable! Could I vote against it, Mr President?
. Given the demands of sustainable development, which is one of our goals, and the widespread advocacy of ‘cross-compliance’ requirements in every sphere of the Union’s economic activity, determined efforts, such as those proposed here, are needed in order to reduce air pollution.
I have always maintained that a European freight transport policy favouring railways and inland waterways, together with coastal shipping lanes, should be championed over main roads. It is important, furthermore, to set stricter limits for emissions of gaseous and particulate pollutants from vehicles favoured under such a framework, especially barges and locomotives. In this way, these types of transport will become even more firmly established as the most beneficial and appealing of all.
Finally, as the rapporteur suggests, I believe it is absolutely crucial to understand that we need more than just stricter limit-values if we are to achieve our air quality targets. We also need realistic test procedures, which will, of course, require the adoption of clear rules governing how operators gather and analyse information. Such rules are the only way to avoid distortions of competition, and they will come into force through the creation of an internal market based on genuinely sustainable growth.
I voted in favour of this report.
I am sure that Mr Lange will be delighted to know that he looks like Clark Gable.
That concludes the explanations of vote.(1)
(2)
The next item is the joint debate on the following reports:
- A5-0349/2003 by Mr Mulder, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2004, Section III, Commission (C5-0300/2003 – 2003/2001(BUD)).
- A5-0350/2003 by Mrs Gill, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2004, Section I, European Parliament, Section II, Council, Section IV, Court of Justice, Section V, Court of Auditors, Section VI, Economic and Social Committee, Section VII, Committee of the Regions, Section VIII (A), European Ombudsman, Section VIII (B), European Data-Protection Supervisor (C5-0300/3002 – 2003/2002(BUD)).
. – Many thanks, Mr President. I can tell you that the result we now have regarding the budget, following the vote in the Committee on Budgets, very much resembles the budget guidelines that we adopted at the start of this year. What have the main issues been up to now from the point of view of Parliament? We want to make a success of the integration of the new Member States into the European Union. Enlargement must succeed, and that is why we have been saying right from the outset that the 25 countries must be dealt with in a single budget. Secondly, we have been saying that we want to do something about stimulating economic growth, in not only the new, but also the existing, Member States. I shall come back to that later. We have taken an important initiative as regards the development of SMEs in the new, and also in the existing, Member States. The third point is that we have to facilitate the integration of the new Member States with the existing ones as much as possible.
As has already been said several times in earlier debates, this 2004 budget has a number of particular features. We are to present a budget for 25 countries now, when we all know that we shall not have a European Union of 25 Member States until 1 May next year. Hence, we shall be voting in December on a budget for 15 countries, with a technical annex for the ten new Member States. We shall then vote on a supplementary budget for those ten new Member States during next year. Another new feature of the 2004 budget is activity-based budgeting. We have discovered some more flaws in this, which we hope it will be possible to rectify in the course of this year. Particularly important as far as Parliament is concerned is that we are able to look into the extent to which the programmes are being implemented and what kind of evaluation techniques are available.
By and large, we have voted in favour of an economical budget. The payment appropriations have been increased, including other payment appropriations, but, on the whole, I think that this result is suitable for presentation, even at a time when the whole of Europe is economising.
I should like to say another thing about the various chapters of the budget; firstly, the agricultural budget, Chapter 1. We are of course awaiting the letter of amendment, which is due to be issued shortly. We hope that Parliament’s initiatives, which are reaffirmed in this budget and which were also put forward in earlier resolutions, will also appear in the Commission’s letter of amendment, to be issued shortly: namely the pilot projects, or preparatory actions, regarding the environmental indicators, funding for animal diseases, the development of better vaccines and the development of a quality policy for agricultural products. It will also undoubtedly become clear then what impact the more expensive euro has had on agricultural policy. In addition, the Committee on Budgets has voted in favour of a number of further points: we want more research into animal welfare, and we want more alternatives to tobacco-growing in the EU, among other things.
As regards Chapter 2, the Structural Funds, we have increased payment appropriations in line with the figure the Council considered reasonable. We did this for two reasons. Firstly, the Member States think that they can spend a great deal more than the Commission proposes each year, and we wanted to accommodate the Member States. Secondly, we are concerned about the slow pace of implementation of structural policy. We think that increasing the payment appropriations will enable us to make improvements there. I hear you saying ‘Is it appropriate to increase the payment appropriations at this time?’ If we look at the amount of the increases in payment appropriations in previous years, I think that this is actually a very modest increase in comparison.
Regarding Chapter 3, internal policies, we consider the promotion of SMEs in the new Member States to be the most important initiative. It is possible to do this with a relatively small amount of money. With EUR 33 million more than in the Council’s budget, and with an attendant multiplier effect of the order of 20 to 30, we can provide SMEs in Eastern Europe with a good deal more guarantees that they will be able to develop. At the same time, we shall tag a training programme for bank managers on to it.
The chapter on internal policies contains another reduction in relation to the Commission, but an increase in relation to the Council, in respect of measures to be taken in connection with the ever increasing marine pollution. There is the European Maritime Agency, which of course has to do its work, but we have found it necessary to limit the appropriations proposed by the Commission, since there is no legal basis as yet. We hope that that will be put in place this year, however.
This year, we also paid a great deal of attention to the agencies. More and more of these are appearing; and even newer ones are on their way. We want better parliamentary control over these agencies. This control over their work programme will be entrusted to the parliamentary committees, and even Parliament itself. We also want to pay more attention to the organigram of the agencies, in the same way as we take an interest in the organigram of the Commission itself. This is not a difficult thing to require of the agencies. We hope that we shall be able to find a solution to this for the second reading.
A few more points need to be mentioned in connection with Chapter 3. In our opinion, the Council must take a decision as soon as possible regarding the seat of the agencies. Great uncertainty will reign until this has been taken. We believe that VAT fraud must be further investigated. The Info-Points Europe are a matter of great concern for Parliament. Owing to the new Financial Regulation, there is a possibility that some of these Info-Points will go bankrupt – will have to close their doors – and this whilst virtually everyone in Parliament is convinced that they play a very useful role.
Finally, we are all familiar with the Eurostat problems. We have put 25% of the funds for Eurostat in the reserve pending the final report, which we anticipate towards the end of October.
There has also been a great deal of discussion on Chapter 4: the external policies of the EU. The situation in Iraq predominates here. We are of the opinion that something must be done in Iraq. We have entered a provision of EUR 30 million in the budget, and we are aware that the Commission has proposed the sum of EUR 200 million, EUR 40 million of which, in all probability, will be paid out of the 2003 budget and EUR 160 million of which out of the 2004 budget, possibly using the flexibility instrument.
In addition, the Committee on Budgets has adopted an amendment that envisages making EUR 500 million available for Iraq. We shall be voting on this next Thursday. The prevailing view is that, whichever programme is brought in for Iraq, it must not be at the expense of the existing programmes in Chapter 4: namely Afghanistan, the fight against poverty and so on. We are also of the opinion that all the aid to Iraq must be given under the auspices of the United Nations.
A further point regarding the Common Foreign and Security Policy is that EUR 5 million of the sum earmarked by the Council has been put in the reserve. We want a vigorous dialogue with the Council about the agreement that we recently concluded regarding the provision of information. We are aware that the Council may want a little more in this sphere. We shall pay this due attention in Parliament, but, first and foremost, we think that, if agreements are concluded with the Council, they must be carried out faithfully. We still have some doubts about this at the moment.
I should like to discuss one last point in connection with the budget, namely administrative expenditure. The Commission requested additional staff, but this has only been half-honoured by the Council. Parliament takes a different view. First of all, we think that the Commission could well do with that staff, in principle. Before we say a definitive ‘yes’, however, we attach a number of conditions: the ones set out in the budgetary resolutions and in the resolution by Parliament itself. I can give you some examples: the number of vacant posts in the Commission must not exceed 4%, the new posts are to be allocated exclusively to citizens of the new Member States, the Commissioners must respect the code of conduct that they agreed at the beginning of their term of office – particularly with regard to ‘parachutage’, as we always call it – and, last but not least, the Commission must, in our opinion, give its full attention to the implementation of the budget. That last point still leaves something to be desired, however, especially regarding the pilot projects and the preparatory actions. We shall keep a close eye on this.
Finally, I should like to thank my fellow MEPs, the Council and the Commission on this occasion, too, for the pleasant cooperation I have enjoyed up to now. I have tried to achieve a consensus as far as possible, as befits a rapporteur, and I hope that this cooperation may continue in future, too.
. Mr President, I would like to begin where Mr Mulder left off by first thanking all my colleagues too. I would particularly like to thank all the shadow rapporteurs and all the staff for their support and their contributions. I would especially like to thank the chairman, Mr Wynn, for his support.
This particular budget is for an historic year, 2004, which will see not only enlargement of the European Union to 25 Member States, but also European elections. My main aim for this budget has been to equip all the other institutions to meet the challenges of enlargement and to ensure proper functioning after accession takes place. However, I have to admit to being somewhat disappointed that the economies of scale that I had hoped for as a result of enlargement have not been evident.
I believe that enlargement has been used in some cases as an excuse by some institutions to create posts for which there is little justification. It is a pity, therefore, that the Council did not put sufficient emphasis on securing greater efficiencies. As I have said before, the Council has been quite generous to all the institutions in its draft budget and, as a consequence, Parliament has had to correct this position. I am pleased to say that my amendments, which were adopted, will lead to operational improvements and increased efficiency.
One of my objectives for this budget was to improve transparency and to achieve greater accountability. In this vein, I am calling upon all the institutions to adopt measures which will lead to these objectives being fulfilled. To do this, we need to ensure that their policies, procedures and systems are reviewed regularly, especially in relation to reimbursement of travel and subsistence allowances.
It appears to be an annual occurrence that one or other of the EU institutions is charged with wrongdoing or lack of control in relation to financial management. It is therefore important that every institution ensures that it has best practice and sound financial management procedures in place.
When it comes to allowances, it is critical that there should be clearer rules governing reimbursement and action to be taken in cases of misdemeanour. It is imperative, in the interest of the credibility of all the other institutions, that this be done and that all the institutions act now.
Furthermore, we need constantly to review our policies and management of systems to ensure that there is no scope for fraud, and I regret that we have not made the further progress we hoped for on the activity-based budgeting that the Commission adopted. I believe that all the other institutions need to follow suit, to ensure greater transparency and accountability.
Let me give you just one example from Parliament. I spent quite a lot of time pushing for this internally and I visited the Swedish Parliament to look at their system, where they have made a great deal of progress. I have also looked into some of the smaller issues such as the car service for Members. We have looked at numerous proposals from the administration, some of which would have been very cost-effective. Yet unfortunately these proposals have had a very short life-span, because they were unacceptable to certain parties. It is because of this lack of transparency and accountability that we have a situation where a majority of the Committee on Budgets was totally against a pilot scheme for a Members' car service.
The scheme proposed instead would reimburse Members an additional 50 euro a week for the cost of taxis. This is complete nonsense, because we already have an adequate daily allowance to cover such costs. However, I understand this is to go ahead despite the huge misgivings that I and many other Members have, because the Bureau has approved it. It comes from a budget line that is underspent.
This sort of example of piecemeal decision-making does not really give a very good impression of Parliament and it is very damaging to the public standing of this House. If we had more transparency and accountability, decisions like this would be avoided.
President, when I spoke in March, I expressed my reservations about the funding of political parties being included in Parliament's budget. My concern was that we would leave ourselves open to allegations of feathering our nests and being seen to be looking after our own political interest. These concerns appear to have been vindicated, since the funding of political parties has now been included in our budget and already the proposed amount has been increased from 4.2 to 8.4 million as a result of Mr Watson's amendment. Now there are moves to take this amount out of reserve and put it on the line, before we have a clear set of rules governing the deployment of these funds and a clear code of conduct.
Do not get me wrong. We all want the European political parties to have the necessary means to function and to be independent of Parliament and the political groups. I want to take this opportunity to remind colleagues that the principle behind the statute for political parties was to enhance transparency, something which appears to have been forgotten by some groups in this House. They have tabled amendments that undermine this transparency and suggest that this money should be allocated unconditionally. I would urge them to withdraw these proposals so that we can put a clear set of rules in place and make the statute operational.
Another controversial item, and one that has been raised here before, is the question of health insurance for former Members. My position on this is quite clear. I have said previously that I do not think it is a good use of taxpayers' money and I hope that the study that is undertaken will prove this point.
Now I just want to say a couple of words about some of the other amendments which have been tabled, beginning with the WTO. I am extremely concerned about further extending Parliament's budget, which is meant to be purely for administrative purposes, to non-parliamentarians from other parts of the world. What this amendment is proposing is to extend funding from Parliament's budget to other participants at the WTO. We already have this line in the Commission's budget and, while I appreciate that there are administrative problems in obtaining some money from Parliament's budget and some from the Commission's, I do not think that is any reason to move it all together. I think it is right that it should stay in the Commission's budget. We just need to deal with whatever glitches and hitches appear in the budget. At the end of the day it would be quite cumbersome for Parliament to take it all on board, as this would also have internal implications for staffing and so on.
With regard to the EPP amendment putting Council salaries into reserve, I think it is very regrettable that we have this proposal in front of us, I would like to remind Members that we have a 'gentleman's agreement' saying that we do not interfere with each other's budget. I do not really understand the motive or purpose of the proposal and I have heard no arguments or rationale in support of it. I do not find it very helpful at this late stage to put forward something like this and I would like to know more about why it is proposed to put this money in reserve.
Finally, on the amendment on bicycles from Mrs Buitenweg, given what I have said about cars, I am all in favour and I think we should all get on our bikes now.
Anyway, to conclude, can I say that one of our fundamental aims has been to bring ourselves closer to citizens. Can I say that I am extremely frustrated at the pace of progress with our information and communication policy. And I am even more frustrated at the Commission's efforts, which may result, I understand, in closure of many of the Infopoints. In my region of the West Midlands the ordinary person really has no idea of what we are doing in this House. We need to do more to make citizens aware of our work, to increase their interest in it and to increase their participation.
. Mr President, honourable Members, around this time next year, the European Parliament, having been elected by the people of twenty-five European states, will discuss the first budget of the enlarged Union. The debate will be conducted in twenty languages. Parliament will then have 732 Members, and it will be the last budget to be prepared by the Prodi Commission, which will by then comprise 30 members. The discussion of the 2005 budget could coincide with the debates on the financial programming for the period after 2006. At the same time, the Member States will probably be ratifying the new Constitutional Treaty in accordance with their respective internal procedures.
The draft general budget before you today reflects the enormity of this challenge. The budget has been drawn up for a fifteen-member EU for the first four months of 2004 and for an EU with twenty-five members from 1 May onwards. Moreover, it is presented in a new form, based on the principle of activity-based budgeting, which enables us to discern the precise cost of the various Community policies. Under the present parliamentary proposal, the budget for 2004 would allow for financial commitments amounting to EUR 112.3 billion, as against the figure of EUR 111.9 billion set by the Council and the EUR 112.2 billion proposed by the Commission. So we are not actually dealing with very wide divergences. Of the aforementioned amounts, a sum of EUR 12 billion is to be earmarked for the ten new Member States.
Of the commitment appropriations made in the 2004 budget, 79% cover the domains of agricultural policy, including support for rural areas, and of the Structural Funds and Cohesion Fund. This represents a 13% increase on this year’s allocation to these subsections. Since the allocation to the Structural Funds is laid down in the financial programming for the 15-member EU and in the Accession Treaty for the new Member States, there are no differences between the Council, Parliament and the Commission with regard to the Structural Funds and Cohesion Fund.
In the domain of support for rural areas, however, you will be voting on Thursday to determine whether you propose that the amount laid down in the financial programming should be exceeded. I agree with the rapporteur that the Interinstitutional Agreement should be preserved. As far as agricultural expenditure is concerned, the Commission will present its customary amending letter at the end of the month to take account of the latest market trends. I do not intend to anticipate the content of that letter, since it still has to be confirmed by the Commission, but I can indicate that most of the proposals made by the rapporteur, Mr Mulder, which have been the subject of intensive discussion, will be adopted, particularly the proposals that additional funds be allocated to finance a study examining whether and how farmers throughout Europe could be at least partly insured against losses arising from epizootic diseases and that funds be earmarked for the production of environmental indicators, which are playing an increasingly important role, as you know, in the context of the agricultural reform process, and for examination of the possibility of introducing a European quality label.
Scope is provided for more intensive research into marker vaccines against epizootic diseases within the resources allocated in the preliminary draft budget. Mr Mulder, you have convinced the Commission of the soundness of your proposals. I am confident that you will succeed in convincing the Council too. I should certainly like to add my own plea to the Council not to reject these proposals out of hand simply because they relate to compulsory expenditure. There would be no substantive justification for such rejection, nor would it be consistent with the prevailing spirit of constructive cooperation.
On behalf of the Commission, I can certainly welcome wholeheartedly the restoration by Parliament of the 272 new posts requested by the Commission for enlargement-related tasks, which the Council had deleted from the establishment plan. On this point may I address a special word of thanks not only to the rapporteur but also to Mrs Gill and to the chairman of the Committee on Budgets. You will initially enter these posts in the reserve, which I, naturally, see as less than ideal, but I can assure you that I shall do everything in my power to meet the prescribed requirements so that the funding for these posts can be released at the second reading.
With regard to the administrative appropriations in the budget, I should like to deal with two more points. The first of these concerns contributions to European political parties, to which Mrs Gill has just referred. This expenditure will be included in the EU budget for the first time, now that the legal basis for its inclusion has, I am glad to say, finally been adopted. I believe that a good and transparent arrangement has been devised, but I am naturally critical of the statement that this expenditure is to be financed outside Parliament’s 20% share of the appropriation for administrative expenditure. The Commission, needless to say, will be willing to negotiate in order to find a solution that is acceptable to all parties.
My second point concerns the new Financial Regulation. This successful product of our joint reforming activity entails many changes. These changes are reflected in the new division of the budget into policy areas, and associated with this is another new rule, whereby financial assistance in the form of grants from the EU budget to institutions, such as the Institute in Florence, to name but one, requires a legal basis. This means that it is no longer enough for these amounts to be entered in the budget; instead, there must be a legal basis for the authorisation of such grants, and they are also subject to the new conditions laid down in the Financial Regulation, which lays special emphasis on the need for transparent decision-making.
Parliament has made painstaking efforts to discuss the Commission’s proposals on the budget headings under chapter A-30, which have been on the table since May. In the case of the Council, however, progress has been anything but satisfactory, and I wish to take this opportunity to appeal once again to the Council to make every effort to ensure that, at the next trilogue session, we are able to foresee when the relevant legislation can be adopted. I ask the Council to approach the implementation of the Financial Regulation with the same enthusiasm that it invested in its reformulation.
As was the case last year, the Commission will inform Parliament in writing, in the first half of November, of its assessment of the feasibility of your proposed measures, especially the new pilot projects and preparatory measures. I shall ensure that due consideration is given in this assessment to the importance that your House attaches to these activities.
There is another important respect in which conditions are set fair for the budget of the European Union, namely the fact that the budgetary authority is due to take a joint decision in November on the adjustment of the various support programmes, the so-called internal policies, in preparation for enlargement. There are, of course, very many important programmes – the Framework Programme for Research and Technological Development, the YOUTH programme and the Financial Instrument for the Environment (LIFE), to name but a few.
May I express my gratitude to Mr Böge and Mr Colom i Naval for their efforts to coordinate the work of all the specialised committees, and I am naturally delighted that we agree with so many of their proposals. This close cooperation is another reason why I can truly say that it has been a great pleasure to work with you on the preparation of the budget for the enlarged Union.
With regard to foreign aid, we face a new challenge in the 2004 budget in that it is our duty and our desire to make European aid available to the people of Iraq. We have spent EUR 100 million on humanitarian aid this year. Now it is a matter of playing our part in the reconstruction effort. We have addressed this point in our committees and in the trilogue framework, and it has also been discussed by the General Affairs Council. The Commission is proposing a further injection of EUR 200 million between now and the end of next year, over and above our humanitarian aid. But this aid cannot actually be disbursed unless the security situation improves, and the umbrella of the United Nations must be available for the implementation of projects.
There are still various different opinions in this House on the appropriate amount of aid for Iraq. The Commission’s proposal has been carefully weighed up, and I should like to remind you that you are due to vote on this matter on Thursday, the day before the donors’ conference in Madrid. For this reason, I urge you, on behalf of the Commission and particularly on behalf of my fellow-Commissioner Mr Patten, to give the Commission a clear mandate by signalling that the European Union speaks with one voice on this issue.
Let me close with a few figures on the volume of next year’s general budget. The Commission had proposed expenditure of EUR 100.6 billion, the Council has proposed EUR 100.1 billion, and you, in Parliament, will probably propose a volume of EUR 103.5 billion. The European expenditure-to-GDP ratio in this domain would therefore lie somewhere between 0.09% and 1.01%. There has never been so little divergence between our proposals in recent years, and I am certain that we shall iron out these small differences in the course of the budgetary procedure.
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, I take the floor to state the position of my group on the Mulder report concerning the draft general budget for the financial year 2004.
I should like to congratulate the rapporteur on his hard work to achieve a consensus. The latter is always difficult to reach at first reading when all the parties involved are intent on promoting their own priorities. The rapporteur has done a good job. The draft now before us is supported by most of the House.
My group endorses the draft presented today. We believe it is in line with the key tenets of our strategic position.
It seems a moderate approach to the increase of payment appropriations has emerged from first reading. Account is taken of Member States’ need to comply with the Stability Pact and the requirement to absorb the balance. Account is also taken of requests by observers from future Member States. They would like an increase in payments, in line with the sums agreed at Copenhagen. Nonetheless, these modest figures for the increase of payment appropriations should become a threshold for Parliament. In principle, the Group of the European People’s Party (Christian Democrats) and European Democrats does not envisage further negotiations on subsequent reductions by the Council between now and second reading and conciliation.
As regards the Mulder report, however, we retain the amendments consequent upon our group’s position. Firstly, there is the reference to the financial perspective after 2006. We can agree to an internal debate on this subject being launched by the current Commission, although we believe it is far too early for such a debate to be leading to decisions on the subject. Once the new Parliament and Commission come into being in 2004 it should fall to them to take the decisions. We call for provisions to this effect to be included in the resolution.
Concerning the debate on the former A-30 lines, my group is very concerned that failure to reach agreement within the Council could delay adoption of the new legal bases. A Council proposal for conciliation on 24 November is required. Should the aforementioned agreement be delayed, there might be unfortunate consequences for organisations currently receiving subsidies from the Union. There needs to be some means of putting pressure on the Council. We are therefore retaining our amendment regarding the basic remuneration of the Council’s staff. I refer to the EUR 1 million in reserve. The rapporteur, Mrs Gill, is aware of all this. In addition, we call for the reference in the resolution to be stricter and more specific.
Turning to Heading 4, all the groups have reached a most satisfactory agreement to safeguard the European Parliament’s priorities concerning geographical areas. The Commission’s preliminary draft proposal was inadequate. It contained two interrelated problems. Firstly, it distorted the very structure of the budget, creating an unrealistic margin. Decisions on allocations for the Union's external action cannot be taken solely on the basis of accounting criteria or criteria for budget implementation. The credits approved amount to political signals sent out by the Union to third countries. Secondly, the Council’s first reading took place on the basis of the figures in the preliminary draft proposal. Credits were further reduced, as if that were feasible. The wrong political signals were sent out, and no account taken of the European Parliament’s traditional priorities. I should emphasise that this House is sovereign. It is responsible and well able to reconcile political priorities with desirable levels of implementation. Thursday’s vote will be on a real margin, not on a virtual one.
Lastly, I am sure the amendment will deal with the following issue, and that other speakers will speak on it at greater length and more eloquently. I simply wished to ask honourable Members to consider whether in the light of the United Nations resolution, the Union should actually offer to the Donors Conference that scant sum proposed by the Commission and agreed by the Council. In such a scenario, what would become of the Union’s political initiative if the only amendment tabled is rejected?
– Mr President, Commissioner, Mr President-in-Office of the Council, let me thank both the rapporteurs for the work they have done this year. I believe that we have been able to incorporate in this Budget a number of things that not only consolidate what we already have, and make clear where our priorities lie, but also make it abundantly clear that, whilst retaining what has stood the test of time, we also want to demonstrate a flexible approach to the tasks with which the future will present us.
Let me give as an example our desire to use more funds for the prevention of crises rather than for trouble-shooting. We want to combat the VAT fraud in Europe, so that the European Union’s receipts can be improved, and so that we do not have to extract from taxpayers money that other people should be honest enough to pay. Fraud stands at a high level, and that is something we want to combat. There is consensus on the need for us to take action to deal with it.
We are preparing the European Union for demographic change and for the demands that this will bring with it; at any rate, we have taken this as our theme, and we want more and improved cooperation in the war on organised crime. This Budget reflects our desire to strengthen and support Eurojust and Europol.
This European Union of ours will continue in future to be characterised by small and medium-sized enterprises, which, as they give life to the economy, we want to support and enable them to enjoy the advantages of the internal market and use them to the utmost.
We will orient this Budget as far as possible towards savings. What this means is that our group has looked closely at the various areas with an eye to ensuring that what is demanded of the Member States – which are themselves currently having problems with their budgets – is nothing more than is unavoidable and necessary. We will stick to that line in each of the various categories, as it is clear to us that the multiannual financial framework that we have laid down following negotiations with the Council is not merely optional, but a fixed point of reference, and it sets the bounds within which we want to manoeuvre.
In category 1B, then, we will not be advocating that the upper limits be exceeded, nor will we vote for it. All those in this House who want to do that must know that this resolution may well be only at first reading stage – and so it can be said that it does not count, as the counting is done at the end – but it does indicate whether or not we want to keep to the upper limits in this area. We will not, in any case give our support to any attempt to exceed the upper limits.
In other areas, too, we want to ensure the targeted use of the money at our disposal, but also that we keep to what we have promised. We will make available the staff that enlargement requires. We will adjust the multiannual programmes in order that nothing of what they contain should be lost. We will also make sure that the Structural Funds contain sufficient payment appropriations for the candidate countries, to whom it will have to be made plain that this means that, next year or right through the period we have negotiated with them, they will get not one euro extra; there is only the possibility of certain obligations being discharged earlier.
We will call for payments from the Structural Funds to be increased, for we believe that the existing backlog in payments must not be tolerated. We have to ensure that what has been announced and promised is actually kept to, and that we actually do whatever we can to help support the regions. We will therefore be asking for additional funding, which is also what the members of the Council, the individual Member States, will say that they want when asked individually. As soon as the Council meets as a body, it always has a problem with making sufficient funding available. So, although we will be calling for additional funding, that will – as you have said yourself – of course remain within the bounds of what is necessary. Commissioner Schreyer has said that there has never before been such a small difference between your and our proposals.
The biggest problem is with category 4. As Mr Garriga Polledo has said, we have seen to it that our traditional areas are maintained, but this House has before it an amendment on aid for Iraq, in which EUR 500 million are asked for – EUR 500 million, even though we know from the most diverse published sources, especially the Commission’s own, that it will not in any way be possible to properly administer these EUR 500 million in Iraq next year. No administrative structures are in place, and there is nobody on the ground who can put the money to proper use. Even though there are no projects to which the money is to be allocated, this figure of EUR 500 million has been put before us, and a majority in the Committee on Budgets has even adopted it. To those who tabled this amendment, I say that, just as involvement in the war in Iraq split the European Union, so their amendment divides this House. They are not interested in a joint solution; rather, they want the EUR 500 million to serve as a warning that we could use it now, and want to be congratulated on doing so. The money must, however, be properly applied, as we have to demand it of our taxpayers, who know that it must also be found within the framework of the Financial Perspective, and that the framework of the Financial Perspective will not come up with the money. They are urging that the Financial Perspective be cancelled. That we will not do under any circumstances. We will be in favour of sufficient funding being made available, in which respect the Commission proposal is a very good one that deserves to be taken seriously, and we unreservedly endorse it. We will insist that these funds be used in accordance with a UN mandate. We will support Commissioner Patten in his line, we will see to it that the debate on how the money is to be spent focuses on helping people to help themselves, for Iraq must get help, but we have had to help others in the past. Afghanistan did not get more than this; it got less. Iraq has the potential to be a rich country. Giving it more than we gave Afghanistan would be criminal; it would be to treat with disdain the other regions of the world that we supported in the past. Under no circumstances will a single vote of ours support this amendment.
– Mr President, firstly I would like to thank the rapporteurs for the budget, Mrs Neena Gill and Mr Jan Mulder, for their excellent and constructive work. My group, the Group of the European Liberal, Democrat and Reform Party, is proud that Mr Jan Mulder, who is one of our members, is general rapporteur. For that we particularly want to thank the Group of the European People’s Party (Christian Democrats) and European Democrats, with whom we reached political agreement on the matter at the start of this parliamentary term. I likewise want to say how highly I regard the Chairman of the Committee on Budgets, Mr Terence Wynn, and the Budgets Commissioner, Michaele Schreyer, for their friendly and expert cooperation.
Next year’s is a historic budget, because for the first time it is being drafted for a Union of 25 Member States. Formally it is being made legally binding on 15 Member States, but politically the budget is to be agreed this year to apply to a Union of 25 Member States.
Secondly, the budget has been drawn up as an activity-based budget. This is something the ELDR Group has been consistently calling for for a long time now. In this way we can monitor with greater accuracy the costs associated with different policy areas, how administrative expenditure relates to operational expenditure, as well as general efficiency. This is a big reform, which at the same time emphasises the importance of personal accountability, and it will create a basis for later activity-based management in the Commission.
The proposal in the wake of the debate by the Committee on Budgets contains many important areas of focus. I would like to mention a few of them. With regard to agriculture, the committee gave export aid for live cattle its own separate budget heading. This means we will be in a better position to monitor this controversial activity. I think the budget heading under which appropriations are being earmarked for the development of marker vaccines is especially important. Up till now the European Union has worked on the principle that, for example, animals should not be vaccinated against foot-and-mouth disease, as this way one cannot tell whether immunity is due to the infection spreading the disease or the vaccines. It is clear, however, that vaccines also have to be used to achieve lasting prevention of animal diseases. Appropriations for rural development exceed the finance ceiling. Our group cannot support this amendment proposed by the PSE Group, as it does not accord with good administration. It is furthermore questionable whether these funds could be used because equivalent regulations on the subject of finance are already in force. We think it inevitable that Structural Funds payment appropriations will have to be adequately increased, to prevent outstanding commitments, or RALs, from growing out of control, as they have up till now.
The biggest problem with the draft budget concerns the reconstruction of Iraq. Our group cannot support the proposal by the Group of the European People’s Party (Christian Democrats) and European Democrats to spend EUR 500 million on assisting the reconstruction of Iraq. Instead, we are prepared to support extra financing of around EUR 200 million in addition to the EUR 100 million granted in humanitarian aid. It is our opinion, however, that the main share of this – EUR 100 million approximately – should be financed out of the flexibility instrument, as otherwise Parliament’s priorities would run into trouble.
There is an argument within Parliament over aid relief earmarked for organisations and bodies. The ELDR Group strongly favours doing away with it as it is in contravention of the current Financial Regulation. At the end of the day, it is a sort of favouritism. In our opinion, the European Parliament is not a committee or an agency that deals with applications for assistance or grants. That is why we should abandon this system.
With these observations we support the reports by Mr Mulder and Mrs Gill.
– Mr President, Commissioner, I have followed the work of the budget rapporteurs, Mr Jan Mulder and Mrs Neena Gill, carefully on behalf of my group. I want to thank them for their diligence and the transparent way in which they have worked, even though our conclusions for next year’s budget are not the same in all respects.
Our group would have liked Mr Mulder to meet us halfway in Category 4 of the budget so that our proposal for appropriations for Palestine and East Timor could have been adopted. The serious problems of the Middle East have had too little attention paid to them in the debate on next year’s budget.
Not everybody in our group likes Mrs Gill’s proposal to take an appropriation from the budget to start support for European political parties using Parliament’s funds. Many in our group feel that support for European parties will only restrict democracy, not increase it. That way the big parties in the big countries could subjugate the small parties in the small countries. I would focus your attention on the fact that the Council deleted the clause in the regulations governing the parties which said that a European party could not provide funds for national parties in national elections. Now it can, and this means European taxpayers’ money will be spent on national election propaganda.
On the other hand, we support the ideas put forward by Mrs Gill on the committee regarding how necessary it is to make the work of the European Parliament more efficient. For example, the excess on the allowances for Parliament’s car service this year must be looked into carefully, and next year we cannot introduce a new system for claiming expenses for the use of taxis without a decision made in plenary. We also have to make a determined effort to endorse the Members’ Statute, so that we can do away with a system that allows travel expenses to be claimed for no clear reason.
Most of all our group criticises the EUR 500 million appropriation in next year’s budget for the reconstruction of Iraq passed in the committee by a vote by the Group of the European People’s Party (Christian Democrats) and European Democrats. That is not solidarity aid for Iraq, but for the United States of America. The Right in Europe seems to be lying prostrate before the United States. It wants to share in the costs of the US oil war in a way that greatly exceeds the need for aid set at EUR 200 million, as proposed by the Commission. By this means, the Right wants to use tax revenue from the citizens of the EU to support America’s illegal war, America’s illegal occupation and the puppet government America has set up in Iraq. Our group is prepared to discuss the Commission’s proposals to assist Iraq, but we reject the PPE-DE Group’s political gesture to President Bush and his war coalition.
Other representatives of our group will adopt a position on problems relating to the Structural Funds in their speeches.
Mr President, I too should like to start by addressing the rapporteurs on behalf of my group. My compliments to Mrs Neena Gill, who has succeeded in placing the emphasis in the budget and in the resolution on value for money. I know how important it is for her and I share her vision in this. Likewise Mr Jan Mulder, who in the Netherlands would by no means be my natural ally, I should like to thank very much for the flexible cooperation we have had and the openness he has shown towards our proposals. Of course, I am prone to consider this a sign of openness and rationality, for the very reason that a great number of our proposals have actually been adopted. For this I thank him.
I would however like to concentrate on a number of difficulties, because some do still remain. On Thursday we are voting on the budget. This is quite specifically about what we do and do not want to spend tax money on. But the PPE seems above all to want to play symbol politics, I really cannot interpret their proposal for 500 million for Iraq in any other way. The European Commission has investigated how much money the European Union can effectively set aside in Iraq. It was EUR 160 million for next year, not counting humanitarian aid. This does of course seem miserly compared with the billions from the United States. But Bush’s cheque also covers the troops on the spot and investments for companies. In its assessment for the absorption capacity the Commission expressly looked at the security situation in Iraq. All kinds of PPE pipe dreams are involved here. Because the more than tripling of the amount that the Commission is proposing must above all be a signal that the US has the situation under control, that things are really going fine in Iraq. But for the time being it is above all also a signal that the PPE is not really concerned about spending of tax money carefully.
This big-heartedness stands out starkly against the PPE’s plans for Afghanistan. Because this is a country that is poorer than Iraq and with considerably fewer development opportunities. Here the PPE suddenly makes all kinds of new requirements for the spending of the money that are completely impractical. That you know. But the Afghans will be receiving as much as EUR 35 million less if the Commission fails to curb the drugs trade and to bring about a changeover to the cultivation of other crops. What is interesting is that the PPE, which usually harbours a somewhat natural suspicion of the European Commission, is now suddenly convinced that the European Commission can succeed where the United States has failed with the war on drugs in other countries. So here too we have an instance above all of symbol politics, but in this case with potentially dangerous consequences.
The Greens are also sometimes criticised for playing symbol politics. I am talking for instance about our amendment with regard to the financing of the structural funds to say explicitly that no European money may be spent on projects that are inconsistent with European directives such as the Habitat Directive or the Birds Directive. Superfluous, the Committee on Budgets decided almost unanimously, because it is logical that you do not use tax money to contravene laws – and that I find logical too. Were it not that I can give you a whole list of projects in which in some cases even the court has judged that they violate European directives. I will just mention a few of the projects that receive money from the structural funds: the dam over the Odelouca River in the Algarve in Portugal, the Alqueva dam in Portugal, the Rücken bridge project in Germany, the Ebro basin in Spain, the Boyne estuary in Northeastern Ireland. In the last five years 529 breaches of European environmental legislation have been recorded. Let us in any event ensure that this is not happening with European tax money!
A moment ago, rapporteur Gill gave her support to my amendment for a few bicycles, so that parliamentarians can cover short distances cheaply and sustainably. This led to great hilarity, which to some extent is perfectly understandable. But of course you are not under any obligation to cycle. As I would refuse to throw away those EUR 50 a week, which come on top of our generous daily allowance, on a taxi ride, you do not have to get on your bike. But do give those who want to the chance to do so!
I said yesterday in the Committee on Budgets that in return for the support of this House for this amendment I would be glad to take the Chairman of the Committee on Budgets on the back for a test ride. I should hereby like to repeat this promise in public.
Mr President, first of all, I would like to thank the rapporteurs, the Commission, Mr Wynn and the Secretariat staff, excellently led, as always, by Mr de Feo.
This budget, ladies and gentlemen, with which the Europe of 15 comes to an end, is historic because it brings us, at last, to a Europe of 25; furthermore, it can be seen as a pre-election campaign budget. The solutions that we found apply to everything and everyone. What I am concerned about in this case is what happens next, what I am concerned about is definitely the accession of ten countries. How will we cope afterwards? We must start thinking about this today, endeavouring to revise the Financial Perspective, endeavouring to inject new resources, endeavouring to thoroughly revise our procedure, because there will, inevitably, be some complications when there are 25 of us debating matters rather than 15: we need to start today, now, and not when we find ourselves in a state of emergency or urgency. I want to stress this point because we could have serious problems, irrespective of the political line-up.
There are three things I would like to focus on. Firstly, Iraq. There is a huge debate on the proposed amendment, but I do not see why there should be outrage. We have provided over EUR 1 billion for Palestine, we have provided over EUR 1 billion for the Balkans, we have also provided a lot of money, EUR 1 billion, for Afghanistan. I do not believe that appropriating EUR 200 million, and then asking the day after to increase this figure to EUR 500 million, is outrageous, unless we want to treat international crises differently according to our political assessments, which would not affect us politically but would affect the people in question.
Secondly, I would certainly like to focus on investment in the TENs, which is important and which we must try to support because it means development and jobs. I would, therefore, like to thank you for supporting this amendment, but I would call, at this point, for even more resources to try to make TENs become a political instrument across Europe and not just a technical decision.
Thirdly, one of the amendments tabled is extremely important, and I would ask all the political groups to take notice of it: an amendment regarding the accommodation centre for disabled officials, the centre. We are going to vote for the amendment and I would ask everyone to raise awareness on this matter. We will be proud of it and we will do ourselves credit, both now and in the future.
Thank you, Mr President. To begin with some remarks about Chapter 4, the central discussion point. The Commission’s proposal to move support to Turkey from Chapter 4 to Chapter 7, pre-accession support, is of course premature. That country is not after all a candidate Member State with a concrete prospect of accession.
Then the support for the reconstruction of Iraq. We find it embarrassing that members from the left in particular are unwilling to go beyond EUR 200 million. This is a mere pittance compared to the EUR 1.5 billion that Japan is voting and the 22 billion that the United States is setting aside on top of the expenditure that it has already incurred for the liberation of that country. The amendment by Mr Wurtz and others is nothing less than a slap in the face of every Iraqi who suffered for years under the tyranny of Saddam Hussein, the bloodhound who was openly acclaimed by Arafat and many Palestinians even after the extent of his atrocities had become known. Besides, Arafat channelled hundreds of millions into secret accounts. As long as that money goes to help terrorism we cannot tell our voters that the European Union is still the main sponsor of the Palestinian authority.
As far as the Gill report is concerned, we agree with Mr Walter’s Amendment No 1. He rightly points to the need to coordinate the support of multilingualism, both here and in the other institutions, with actual need. The culture surrounding travelling and meeting expense claims at the Committee of the Regions continues to concern us greatly. The internal auditor must have sufficient assistance to do his job adequately.
Finally, we ask the Council to honour the modest requests of the Court of Auditors in full. Prevention of new frauds requires not only sound financial management but also strong external control.
– Mr President, Commissioner, ladies and gentlemen – I cannot address the Council since it is represented only by very worthy officials, but I hope the absence of the Presidency is a good sign, meaning that the Council agrees with the provisions which Parliament is about to adopt and that we shall have an uncontroversial and therefore very simple second reading.
I, too, should like to thank both rapporteurs for their work and acknowledge all those who have taken part in this collective effort. Mr Mulder deserves thanks for having, in particular, pointed out that this yearly exercise of ours is in danger of being reduced to political fiction, a string of good intentions and good proposals. We have become merely an expensive NGO, allowing ourselves to amend and comment on the budget and make recommendations which are then invariably not implemented. One just has to look at the billions of euro that we return to the Member States every year; regrettably, one just has to look at the total outstanding commitments. I have taken note of Commissioner Schreyer’s commitment to give us a practical answer right away, so that the 2004 financial year may be an historic one in this respect too, in other words so that there may, at last, be some similarity between what the budgetary authorities decide and what is then actually implemented with regard to the 2004 budget.
Out of the great many positive and negative points to underline, I should like to focus on the question of the amendment on Iraq. Mr Walter has told us that his group, and he himself, do not intend to support this amendment. In addition, we have read in the newspapers that the German Government will not even be represented in Madrid, as, indeed, it was not at the European Council meeting. This is starting to become a habit; I do not know whether it will be represented by France there too.
There is, however, no doubt that, in view of the Security Council resolution and the new phase that is beginning, we now have the problem that Europe’s response is still the same as before the Security Council resolution, which – I repeat – is ushering in a new phase in which all the political groupings, or many of them at least, even the hostile ones, have modified their positions. I believe that we cannot stand still and send Commissioner Schreyer to the Conference with this tiny and, quite frankly, laughable sum for what I consider an important proposal, which, although it will wreck the Financial Perspective, is, at least, an attempt to achieve unity and a common policy, requiring support from the budget. That is why we shall support that amendment.
Lastly, on the Gill report, I should like to underline what the rapporteur has said about the need to provide the citizens with more information, an area on which we are delighted to agree. I thank the rapporteur for having accepted this amendment aimed at strengthening the on-line information policy and arranging for all our debates to be transmitted to the citizens over the Internet from next year.
Mr President, I would like to raise two amendments that were tabled by the PPE-DE Group but rejected in committee, which we have retabled for the plenary. The first has been mentioned several times already today, and that is contributions to European political parties. Here most of the items our group wanted were included in the final version of the paragraph, except that there is a reserve against the whole amount.
We want to see that reserve lifted. We would point out that far from there allegedly being no code of conduct, there will certainly be measures to secure separation between types of expenditure – between information and political expenditure – and a code of conduct on the use of appropriations entered under this heading. We want to see that reserve lifted. It is evident that there will be no spending before June of next year, that is until after the elections take place. And we should trust in the good faith of people in the political parties in the European Parliament.
The second item is the very small item of EUR 37 000, which relates to the creation of an A7 post in the Commission office in Washington. Again this afternoon we have heard several speakers who really are not particularly in favour of good relations between the European Parliament and the US Administration. This small investment will pay off extremely handsomely in terms of two-way cooperation and understanding, and I would urge that the majority of only one vote in committee should be overturned by a successful vote in plenary.
The third point is not contentious. I urge the PPE-DE Group, as shadow rapporteur on the Gill report, to support the amendment tabled by Mr Walter, on behalf of the Socialist Group. This relates to the need for the verbatim proceedings to be looked at carefully again. First of all, I applaud the very speedy and accurate work done by Parliament's staff in producing verbatim versions of speeches in this Chamber. These are translated into the main languages within a few days, but it is unrealistic to expect that full verbatim translations should be produced in all the languages of the enlarged European Union. We need to achieve better value for money and to tailor the scarce interpretation and translation skills to best advantage. Individual requests, as called for in the amendment for particular needs, must surely be the way forward.
The European Union needs to use the latest technology available to meet these needs. I appreciate that there will have to be an authorisation and monitoring system, but this will show the real needs of people and deliver the flexibility we should aim for. In this way we will be responding to the wishes of European citizens, instead of producing mountains of paperwork that destroy forests and also stand the chance of not being read.
My final two points are again on the language items, firstly regarding full controlled multilingualism. In Amendment No 4 we are calling for the adoption of specific measures by the Bureau and 'the evaluation of the report by the Committee on Budgets on the basis of a working document drafted by its rapporteur'. This is a very important matter. It would involve the Language Centre in Luxembourg and a greater focus on teleworking.
My final point concerns taking account of the extended multilingualism of the new Parliament. We need to make sure that we have proper, concrete measures introduced to help the accession countries find their way around more easily than we were able to a few years ago.
Mr President, in the light of some of the matters that have been discussed in this debate, I have to keep reminding myself that this is the first reading. One of the problems is that the debate is concentrating on what we have voted in committee already and what we may well vote in plenary on Thursday. The final outcome may be the same; then again it could be different in certain areas, such as category 1(b), where in committee we voted for a figure above the EUR 83 million margin for the less favoured areas. My friend and colleague, Mr Walter, has made the point that there may be a change in the vote of his particular Group, in which case there would not be a qualified majority and therefore the problem would be solved. However, if it did secure a qualified majority, let us not forget that this is the first reading and the question could be resolved in due course.
Much has been said about the one issue that is dominating category 4: namely, what is to be done about the funding of Iraq. Whether we adopt or reject the amendment for EUR 500 million, let us not forget that – as I keep saying – it is still the first reading.
On the issue of Iraq, it is also worth mentioning that the Council for the first time has invited Mr Brok and myself to go to Madrid for the donors' conference, an extremely generous and welcome offer. Unfortunately, neither of us can go, but we will be replaced by Baroness Nicholson from the Committee on Foreign Affairs and Mrs Jensen from the Committee on Budgets, so we will at least be represented.
As Chairman, it is my job to respect the committee's position, not to oppose it. I realise that I am the servant of the committee and I try to reflect what we have voted. Then again, after the vote in the plenary, it is my job also to reflect that position.
When it comes to the EUR 500 million, there is confusion in my mind. I know what we voted, but I also know what has been said. For instance, when Commissioner Patten addressed the Committee on Foreign Affairs and the Committee on Budgets – Mrs Schreyer sent her apologies, she was at another meeting at the same time – he made it clear that EUR 200 million was, in the Commission's opinion, the maximum that could be utilised, based on the assessment of needs.
At the Brussels summit last week, which I followed with great interest, not one Member State asked for any amount above the EUR 200 million. When Commissioner Patten made his proposals, he made the point that this was the figure he would be taking to Madrid for the donors' conference. I also heard this morning – whether it is true I do not know – that the US congress had rejected President Bush's amount for aid for Iraq. They have cut it in half, saying that half the amount could be provided as grants, but the other half would have to be in the form of loans. This information needs to be checked, but it is what I was told this morning.
If we do not vote the EUR 500 million, and EUR 200 million is the final figure that the Commission settles upon, Commissioner Patten has also said that should that funding be spent rapidly and efficiently, then the Commission would come back with a supplementary and amending budget. I would ask Mrs Schreyer if she can confirm that. It is essential to know – before the vote on Thursday – whether, if the EUR 200 million is agreed by Parliament and then spent quickly, the Commission will come back and provide more money next year, based on needs.
Let us not forget that if the EUR 500 million is rejected then our position is EUR 30 million. Then, of course, we would have to look at the proposal for the EUR 200 million and I would hope that, if the EUR 500 million is rejected, we do not decide that EUR 30 million is the amount to which we are totally committed. I would hope that all the political groups opt for the maximum of EUR 200 million, albeit spread over two years.
Let us not forget that a codecision agreement is still needed and that the Council will also have to agree to that figure. Then comes the hard bargaining during conciliation as to where the money will come from. If we are naive enough to believe that it will all come from flexibility, then we will have some long nights in conciliation when the matter has to be negotiated.
Mr President, as several people have said, this year is of course the first time that we are working with a budget designed to be activity-based, the idea being that the budget should be far better at reflecting the political priorities and that it should also be easier to see where we are investing our money. I think, however, that we are failing fully to notice the improvement this year, because, as has been seen from today’s debate, we still of course have the budget divided up into areas of expenditure and we still have to keep within the fixed limits for these areas of expenditure. This means that the budget work is still a very technical exercise in which it is easy to lose sight of the political choices. I hope that, as you, Commissioner, have suggested it will, the situation will improve in the future.
It is of course important, among other things, that we see the agencies’ – the decentralised agencies’ – budgets in the context of the political priorities. It is of course true to say that we in the EU are acquiring more and more decentralised agencies, each individual one of which is to fulfil tasks with high political priorities, such as food safety or the approval of medicines. We must beware that establishing the decentralised agencies does not lead to unduly high expenditure for the EU, but we must of course also ensure that these agencies have the financial frameworks to enable the tasks in actual fact to be carried out. That is why it is important for us to have obtained the activity-based budget.
I also very much agree with Mr Mulder’s demand that we acquire greater transparency and the ability on the part of Parliament to control the agencies’ budgets.
I have a couple more individual points to make. I should like, where this year’s budget is concerned, to emphasise that, in connection with enlargement, we have appropriated more money to guarantees for loans. This may strengthen the European Investment Bank’s and the European Development Bank’s work on developing the banking sector in the new Member States, and I believe that, in return for very few resources, we shall obtain a very large dispersal effect and shall be able to obtain considerable economic growth, in the way we have heard about during the hearings in the Committee on Budgets on the work of the two banks.
Last but not least, I hope we can find a solution to the problem of the information offices, or what are known as Info-Points and Carrefour centres, which, as from next year, have had their subsidies cut back because of problems with the Financial Regulation. I hope that we can find a solution and that the Commission will help us find a solution.
Mr President, the 2004 budget will be the first budget for the enlarged Europe. It is a good opportunity to welcome the ten new Member States, even if it remains the case that the drastic conditions of membership have imposed shock treatment upon their populations. I wish, however, to stick to one question at the present time: is this budget equal to the challenges that the EU should now be taking up in the interests of a fairer world, characterised by greater solidarity? It is permitted to have doubts and worries.
I am thinking in the very first place of Palestine. What is Europe’s ambition faced with the deterioration in the conditions of life in the occupied Palestinian territories and with the extent of the destruction of the basic infrastructure, in particular that funded by Europe? One amendment by my group therefore requests the Commission to assess the growing needs of the Palestinian population and to create a specific budget line for the reconstruction and rehabilitation of the territories administered by the National Palestinian Authority. That, I think, would be a strong political signal at a time when Sharon’s policy is aimed, above all, at delegitimising the claims to a Palestinian state, without which, however, no peace will be possible.
In the same spirit, my group is pleased about the introduction of an amendment by the Committee on Development and Cooperation, designed to guarantee aid to the people of the Western Sahara and to make sure that it is not interrupted.
Aid to Iraq will constitute one of the important points of the budget. The issue of credits for the country’s reconstruction enables us, once again, to send out a strong political signal. Is the basic problem, however, that of the amount of the aid, whether it be EUR 200 million or EUR 500 million? I do not think so. The urgent issue is to put an end to the occupation.
Political aid, enabling the Iraqi people to recover their sovereignty and freedom of action as quickly as possible, is a prerequisite of their being able themselves to put figures to their needs and to organise the means for satisfying them. Let us not in fact be fooled by the hidden face of American aid which, for its part, is in any case calculated in billions. The Bush administration’s desire is, firstly, to open the door to the US enterprises that, as announced at a recent meeting, are already poised to do business in Iraq. It certainly intends fully to exploit the legislation that at present authorises foreign companies to acquire 100% of the shares in the various sectors of the Iraqi economy. Is that the way in which it will be possible to satisfy the country’s huge needs? In saying that, I am thinking of the whole range of collective services, from the water supply to electricity, taking in education, social services and health. I do not think that is the way. The idea that the funds should be administered by the American Federal Reserve therefore remains unacceptable. The Commissioner speaks of the need to improve security in Iraq. As long, however, as the sovereignty of the Iraqi people is scorned, none of the problems will be resolved.
The vote on the last resolution, 1511, of the Security Council witnesses to a symbolic Franco-German climb-down on this subject, symbolic of European nervousness in the face of American pressure. The EU would, however, benefit by speaking up more clearly in favour of strict respect for the interests of the Iraqi people, so that they might regain their dignity as quickly as possible, and in favour, at a budgetary level, of a multilateral fund of special allocations in which the United Nations would finally have its rightful place. In this connection, the voice of the Iraqis needs to be heard. The Iraqi people must, as quickly as possible, play a part in the reconstruction and democratisation of their country. Europe would benefit from being a partner in the process and a party to it.
Mr President, I should like to add my tribute for the huge amount of work that has been put into the process of the budget so far by the rapporteurs, coordinators and indeed the chairman of the committee.
I welcome much of the output of the committee so far. In one of the smaller budget lines they proposed an increase for town twinning. I would invite the Commission to put an end to the annual skirmish on this subject and accept that this is a budget line that is relatively small but very keenly felt, appreciated and depended upon by many Community organisations.
On agriculture and rural development, I support the idea of increasing aid to less-favoured areas where agricultural production faces very serious and particular challenges in economic terms. I would like to encourage, in general, moves to boost rural development to get a more appropriate targeting of available resources in rural areas from EU funding, while ensuring that the incentives are there in order to encourage the rearing of livestock and the growing of crops by the most natural methods possible.
On fisheries, I am very disappointed that the Council seemed so unwilling to fund adequately its own CFP reform programme. I am particularly disappointed that Parliament's proposal to provide an additional EUR 150 million to address some of the serious economic and social consequences of the current crisis in white-fish- dependent areas has been blocked by Member States, in particular the UK Government.
I agree with those who have commented upon the idiotic proposal to award ourselves additional taxi allowances outwith the budgetary process. I do not see how that particular idea is going to help the reputation of this establishment or make a contribution to activity-based budgeting.
Mr President, I would like to address one particular aspect of the draft general budget for 2004 in so far as it relates to the work of the Committee on Agriculture and Rural Development, of which I am a member. I should also like to compliment Mr Mulder on his work.
In relation to agricultural expenditure, I fully agree that more emphasis must be placed on the environment, food safety, traceability, animal welfare and consumer information. All these aspects will come to the fore even more in the coming years through the recently-reformed common agricultural policy. Our consumers expect European agriculture to deliver on these multifunctional aspects, and our farmers are prepared to do this. We know that there are extra costs involved vis-à-vis our trading partners, but it is a price the European taxpayer is prepared to pay for peace of mind. This is what we mean when we refer to the European model of agriculture and rural development. It is well worth defending, particularly in the context of the WTO.
Animal welfare is an area that concerns all in the sector. To those colleagues who are seeking to eliminate export refunds for live cattle, I would ask them again to consider the trade implications of what they are suggesting. The proper forum for dealing with this issue is the WTO, where the EU must ensure that there is a level playing field. 'Unilateral trade disarmament' is unacceptable. We cannot stop supporting our farmers while the Americans and others continue with their export-enhancing schemes.
I am as interested in animal welfare as the next man, as indeed are all farmers, and all those involved in the live export trade. It is in the financial interests of the producer and the exporter that the animals arrive in tip-top condition. There will always be demand for live cattle exports. If we in Europe do not take up market opportunities in the Middle East and elsewhere, our competitors from Australia and New Zealand will ship their animals half way around the world to meet that particular demand.
Mr President, since I only have very little time, I shall concentrate on three points: subsidies for tobacco cultivation, the administrative expenses of the Environment DG, and Natura 2000. In my opinion, the draft budget anticipates the reform of the common organisation of the market in tobacco, planned for 2005. As for the overall reform – the talk now is of totally decoupling aid and no longer of simply adjusting the current system – this should not take place before 2005.
Tobacco cultivation remains a distinctive sector of activity, affecting 110 000 families and generating 400 000 seasonal jobs. Reducing or abolishing tobacco subsidies would entail the disappearance of small family businesses dotting the European landscape and would open wide the doors of the European market to American producers. It would be undesirable in terms of the environment and of national and regional development, and it would be bad for the health of our fellow citizens, who would not stop smoking because of such measures.
As for the administrative expenses of DG 11, these are increasing exponentially, rising from EUR 58 million in 2002 to EUR 83 million in 2004. That is a huge rise of 43% in two years. All that to increase the number of civil servants responsible for noting breaches of environmental legislation. If these breaches represent 45% of current business, it is because the Community regulations are unwieldy, ill adapted and difficult to implement.
As in the case of Natura 2000, they are contrary to the will of the people, as France pointed out at the Environmental Council in June 2003. That being said, is it necessary to create a technical assistance department endowed with EUR 3 million, which would sort out neither the difficulty of implementation nor the funding after 2006?
In our view, this department would be a source of further confusion for people, who already have difficulty making sense of all the roles devolved to each level: Community, national and regional. Does not, however, the Commission wish, in this way, to have a stranglehold on the implementation of this Habitat directive, which does not fall within its competence? Because of all these issues, we shall not vote in favour of this budget.
Madam President, Mr President-in-Office of the Council, Commissioner, changes, or new features, have clearly been added to the European budget for 2004: it has been described as a budget for a Europe of twenty-five, with a new nomenclature, based on activities, objectives and targets. This does not necessarily make the budget easier reading when, for example, we have 215 activities instead of the distinction previously made between administrative and operational expenditure.
Furthermore, we will soon also have the new feature that the distinction between compulsory and non-compulsory expenditure will be removed and, one of these days, we will see the budgetisation of the European Development Fund (EDF). When that day comes, however, will we in this House still be able to complete a discussion on the matter in two hours as well as take a vote on EUR 100 billion’s worth of spending?
There is, therefore, a deficit in budgetary democracy, ample proof of which is the fact that this Chamber is completely empty! There are also other budgetary deficits, first of all in the reliability of the forecasts. There are the figures for outstanding commitments: between EUR 6 billion and EUR 8 billion of unused appropriations each year, and this is a problem, especially when, on top of this, we do not have enough money to give to beekeepers, sheep farmers, fishermen, and so on. There is also a deficit in budgetary justice: year after year – this is a truism – Europe has its winners and its losers and they are always the same people! The Spain of Mr Aznar, who preaches to the whole world about budgetary balance, receives royalties worth EUR eight billion every year and without this income Spain would enjoy no budgetary balance at all. At the same time, other countries that form a majority, pay up – France and Germany, for example. In France, we lose between EUR 2 and EUR 4 billion every year, which is the equivalent of one TGV line every year! Something is clearly wrong!
There is also a deficit in the hierarchy of budgetary priorities: it is all well and good to earmark EUR 200 million for the reconstruction of Iraq, to give another EUR 200 million to Afghanistan, and EUR 240 million to Turkey to cover pre-accession costs, but should these really be priorities when the whole of Europe has only EUR 600 million in 2004, with which it can build the equivalent of a few kilometres of TGV line? Should we be spending EUR 640 million on Afghanistan, Turkey and Iraq – which nobody forced us to destroy – when we cannot even build high-speed rail links or major transport networks?
The budget contains a perversion of solidarity, which in turn reveals a fourth deficit; a deficit of coherence. This is a Europe that, at Lisbon, stated its desire to be the number one world power in the field of knowledge, which Nikita Khrushchev wanted for his country as long ago as 1960, in order to beat the United States. This is a Europe of Erasmus Mundus, which wants to be a global university, a Europe of major works Pericles, a Europe of universal external policy, a Shiva with one thousand arms, in Cotonou or Mercosur, in Asia, in South Africa, ‘everything but arms’, for the poor and even for the rich. And yet, this Europe of global dimensions has a truly provincial budget of EUR 100 billion, in other words, one per cent of its GDP, and this percentage is not increasing. Given the contradiction between these global ambitions and this laughable budget, the question is raised as to where the truth about Europe lies. The answer is to be found in the budgets: year after year, Europe churns out impressive-sounding speeches which, in reality, fall considerably short of what is needed.
Madam President, we have indeed been set challenges by our two rapporteurs, but I would like to focus on three issues in particular: enlargement, Commission reform and, last but not least, Iraq.
I fully accept, as does my Group, that the major goal for this budget as set out by Mr Mulder is enlargement. From the outset we wanted to ensure that a full budget will be available for the new Member States, and that the commitments will be effectively implemented. We still realise, however, there will be many difficulties ahead as regards the day-to-day running of an EU with 25 Member States, particularly where translation and interpretation are concerned.
This leads me to reform. In my Group we believe that as far as the reform of the Commission is concerned, we really need to make sure that there are signs that something has changed since 1999. We have therefore put the 272 posts in reserve. One of our main conditions is that an assessment be carried out of the changes that have occurred and the action that still needs to be taken. The Eurostat affair and the issues concerning whistleblowers and the position of OLAF show that the Commission is slow to tackle things. We would like to see the latter issue raised as a separate discussion on the basis of an oral question in the November part-session in Strasbourg.
As other speakers have highlighted in this afternoon's debate, it seems to our Group that Iraq is the major issue for our budget in 2004. I thank those who have had the courage to speak in favour of our amendment. There are three reasons for this: first, for us, this is a major political signal to the outside world that Europe is prepared to play a significant role in humanitarian and reconstruction efforts in Iraq. Although Iraq is different from Afghanistan, we have given EUR 1 billion to Afghanistan over a five-year period, and, if we take into account the Commission proposal, we have given EUR 200 million to Iraq over an indefinite period. However, I read in – presumably one of Mr Wynn's favourite newspapers – that the Japanese Government has pledged USD 5 billion over several years for Iraq's reconstruction in contrast to our EUR 200 million.
Second, in the light of last week's unanimous vote in the UN and 's revelation that the US has agreed to allow a joint UN Development Programme/World Bank agency to administer the funds, it is now easier for us in Europe to think of allocating more funds for Iraq's reconstruction. It should be recognised, Mr Walter, that certain countries will be less enthusiastic because of their position on the war, but I understand that the page has turned, and that those who are forward-looking in our Parliament – and indeed those who support America in its hour of need – will be supporting the PPE-DE Group's amendment.
Lastly, we believe that this particular amendment is not incompatible with financing other areas, and will not affect existing funding – the amendment itself mentions this. Mr Wynn, you commented that the Commission proposal is not based on assessments, it is based on availability. We believe that the monies will be needed for 2004. You also mentioned that this is a first reading. We should actually be able to vote our amendment quite within the bounds of the financial perspective and should our amendment fall, we as a Group will, of course, reserve our right to consider whether the Commission's proposal is the right one.
Therefore, in this budget we want to prepare the Union for enlargement, we want to make sure that reforms of the institutions are carried out, but above all we want a Europe which is going to play its role in the world. That is why we ask the House to support our amendment earmarking EUR 500 million for Iraq.
– Madam President, this is the last budget this Parliament will approve and therefore perhaps the last one many of us will vote on. I therefore believe this is a good time to assess our budgetary work throughout this legislature and I confess that my assessment is not wholly favourable.
We would like just to focus on positive aspects, such as the improvements in the budgetary procedure, the functioning of our own Committee on Budgets and the achievement of the first review of the financial perspectives since 1993. But we must not forget that the proportion the budget represents in relation to GDP has been reduced, and this is clearly insufficient in view of the Union’s objectives, and paradoxically, each year there is a surplus of appropriations as a result of poor implementation. I believe it is the duty of both the Commission and Parliament to express its opinion on the future financial perspectives so that the next Commission and the next Parliament can use them as a basis for their considerations.
Despite its miserly size, the Union’s budget appears all-encompassing and I thank the general rapporteur for his cooperation in fitting in all our various requests. We note that everything from the protection of hazelnut cultivation to a pilot project for helping victims of terrorism has been included. I would like to stress that the regulations on COMs and on the Structural Funds must be complied with and the budget is not the correct stage of the procedure to amend them.
Now, if there is one star issue, one objective, ladies and gentlemen, in this 2004 budget, I believe it is preparing the Union for enlargement, for the integration of 10 new States and, based on my experience of having been myself an observer in a candidate country – some years ago now – my prediction is that the integration will be a success. I would add my thanks, in particular, to Parliament for its tenacity and ambition, since the Council’s first reaction was more worthy of obsessive accountants than of politicians aware of the historic challenge facing us: the greatest and most difficult enlargement ever undergone as part of the project of European integration.
The Council tried to have everything tied up, refused to review the financial perspectives for several months and has also refused to include the 25 from 1 January. I believe that would have been a political gesture worthy of consideration. Nevertheless, in an almost unprecedented display of frivolity and political demagoguery, some people have tried to cast a shadow over this central objective of the budget by presenting an unjustified amendment which would add EUR 500 million to the appropriations already planned for Iraq.
Ladies and gentlemen, we have approved, and on Thursday we are going to approve in plenary session, EUR 100 million in humanitarian aid for that country. The European Commission is asking for, and can only justify, EUR 160 million for 2004 for the Community contribution to the reconstruction of Iraq. I can guarantee that many millions of European citizens who opposed this illegal war, which did not have the support of United Nations, do not understand why the European Union has to provide anything other than humanitarian aid in Iraq. I can guarantee that it will be very difficult for me to explain this to my citizens – very difficult – and the only way I can understand this amendment is as a reflection of a desire to clear a bad conscience after having supported an illegal war. Ladies and gentlemen, there is absolutely no justification for this.
The only thing we can justify – now there is a United Nations Resolution – is to contribute to what the Commission is proposing to us in a reasonable manner. Furthermore, I would also like to ask – and I know that Mr Salafranca is about to speak – where the honourable Members from the European People's Party are going to get it from. From Latin America? From Asia? From Africa? From the Mediterranean? Where are you going to get it from? Because you are perfectly aware that there are no appropriations anywhere, even by stretching the flexibility instrument to its limits. I would therefore ask you to be responsible and aware and to withdraw the amendment, in order that we do not make fools of ourselves and so that the European Union may have a budget which makes it capable of dealing with enlargement and which brings peace.
Madam President, on the eve of the donor conference on Iraq, I, as the budget rapporteur for the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, would like to endorse the Commission’s realistic proposals to release a further EUR 200 million for the reconstruction of Iraq on top of the EUR 100 million of humanitarian aid previously promised. Anyone in favour of more European money for reconstruction must go and argue and must knock on the doors of the Member States.
As a matter of fact, it surprises me that countries that at the time were very enthusiastic advocates of a military intervention in Iraq are today willing only to release very limited funds or even no funds at all for its reconstruction. It is plain cynical to have to conclude that certain donors want to advance loans to Iraq as if the debt burden of the Iraqi people were not already high enough. The conditions laid down by the European Union for a financial contribution for reconstruction are a . The central role of the UN must be strengthened. The European money must therefore only be deposited in a new Trust Fund to be set up by the UN and the World Bank. Secondly, the aid must not be spent exclusively on large-scale construction projects that are made to measure for companies that have good relations with the White House. Thirdly, I am also arguing for 35% of the annual credits to be used for elementary health care and primary education.
Whatever, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy does not wish to see funds for the reconstruction of Iraq being at the expense of other commitments of the Union, such as those with regard to Afghanistan, the Middle East and Latin America. Failing to make good on agreements made would seriously harm the credibility and the reliability of our foreign policy and for me that is far more important than the political rearguard actions in this Parliament.
Madam President, the 2004 budget is an expression of the anti-grass roots, autocratic policy of the European Union. For yet another year, a budget is being presented which strengthens big business and the expansionist imperialist policy of the European Union. The restriction on the budget items to less than 1% of Community GDP, especially in a year in which it is being called upon to fund not 15 but 25 countries, with enhanced convergence requirements, throws into relief the picture of the promotion of plans to restructure, privatise and liberalise the markets and of the indifference towards the needs of the workers, the poor and the small and medium-sized urban and rural classes, who are being called on to pay the price of the crisis.
The general guidelines for the European Union budget for 2004 consist of cutting spending for the Structural Funds and limiting funding for the CAP so that the repressive and aggressive European defence and security policy can be funded on the pretext of fighting terrorism and addressing immigration and creating and funding repressive mechanisms, such as the European army, police and border guards, the central personal records system and so on.
The murder of Palestinians by Israel is being funded under the agreements and the invasion of the USA in Iraq is being funded and legitimised. The austerity imposed on the workers and working classes in order to serve the interests of the monopolies is being continued under the Lisbon philosophy, with more intense exploitation, violation of workers' employment and insurance rights, rising unemployment, the destruction of the environment and the continuing commercialisation of health, education and social welfare. The pompous statements on economic and social conversion are categorically refuted by this budget, which presents no substantial redistribution of income to the less developed areas and the working classes suffering from unemployment, underemployment and poverty. Quite the contrary! Any convergence happening is happening downwards, dragging even broader sections of society into poverty and penury.
The cutbacks in Community spending on agriculture, within the framework of the philosophy of the WTO and in agreement with the USA, come within the anti-farming framework of the partial reform of the CAP. At the same time, restructuring is being imposed and pressure is being exerted for alternative crops, such as for tobacco cultivation and other Mediterranean products in which the European Union has a deficit, while genetically-modified organisms are being promoted under pressure from the Americans and its multinationals. The budget is funding the extermination of small and medium-sized farming. The MEPs of the Communist Party of Greece will be voting against this budget because, instead of resolving, it will create new problems for the workers, farmers and small enterprises in the regions and instead of contributing to peace in the world, it promotes war and the imperialist hegemony.
– Madam President, Commissioner, I would like to draw Parliament’s attention, as the budgetary authority, to two lines of financial aid which are different to those mentioned recently.
The first is the line for projects of common interest for the trans-European transport networks. The Treaty of Maastricht gave the Community the task of contributing to the creation and development of trans-European infrastructure networks for transport, telecommunications and energy. These networks fall within the framework of the general objective of social and economic cohesion. In this regard, on 9 October the Commission presented to the Council of Ministers its new proposal containing a statement of projects of European interest. It is a very ambitious proposal, but it does not have the necessary resources. I am therefore proposing in an amendment that priority must be given to sea and river transport, rail and cross-border connection projects, but, above all, to those projects to which the Member States are already committing significant resources. For the latter, please refer to the Van Miert report, presented on 30 June 2003, because there are many other projects which have been on the table since the Essen European Council in 1994 and today, nine years later, they have yet to be dealt with.
I therefore suggest that the Commission should demand the cancellation or even return of the aid allocated to an action in the event that that action has not been completed within 10 years of its approval. Nevertheless, the Commission would have the power not to apply that time limit in the case of an extraordinarily large project or an unexpected delay.
Secondly, tourism will soon be the European Union's most important service industry. The World Tourism Organisation expects the number of tourist arrivals to double, to approximately 720 million a year in 2020, and the 9 million people for whom it provides work will increase by between 2 and 3.5 million, to 12.5 million jobs. We therefore proposed that resources be allocated at European level to assist the promotion, monitoring and assessment of an ecologically and socially sustainable tourism policy, which, however, was rejected. I trust that, in the future, the Constitutional Treaty will consider this activity as a Community objective, because it affects all of us, service providers and users.
– Madam President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, there are just a couple of points arising from the Budget for 2004 that I would like to single out. I would like to ask the Commission whether it really thinks it makes sense, now, at the beginning of the new year, to cease to provide funding for the Euro Info Centres, the Carrefours, or, indeed, town twinning. I find myself wondering even now whether the Commission really thinks it has such a good image in the eyes of Europe’s people that it can afford to do without the few who are working for Europe in these areas. I really am slowly coming to wonder about that. The fact is that we, not only in our capacities as MEPs, never stop trying to advance these things and to motivate them, yet the Commission does nothing about making immediate arrangements for the funding of these bodies to be continued. This, I think, is where it should do something as soon as possible to enable us to fund – let me say it again – the Euro Info Centres, the network of Carrefours, and also town twinning arrangements. If you no longer have the people on your side, you will soon be very alone, and the Commission will find that far from pleasant.
Let me take up another issue, that of the agencies. We in the Group of the European People’s Party (Christian Democrats) and European Democrats proposed that 10% be put in reserve for these, and thank God that was accepted. This is about making it possible for the agencies to be monitored. We have seen all this happening before in many other areas. We will see to it that adequate controls are ensured in the agencies in the future.
Let me add something political. Up to now, I have assumed that category 3 exists to fund internal policies. There are already over ten agencies in this area, and I really am slowly losing the desire to fund more and more administration using the parts of the Budget that are actually meant to be for political activities. This category is for funding policies rather than red tape, and that should be set out clearly.
There is only one thing I would wish to add to the great deal that Mr Elles had to say on the subject of Iraq. It is that those of our fellow-Members from other groups who are already calling for a supplementary budget should be honest enough to vote in favour of our amendment and thus enable us to have sufficient funds available for the whole of 2004 and not have to ask for additional funds in six months’ time. I do believe that a true and transparent budget involves it being specified at the beginning of each year just how much money is available.
For my final point, I would like to address myself to the Council. Last November, we expended a great deal of effort, between first and second reading, on negotiations towards extending Parliament’s right to be consulted on the Common Foreign and Security Policy. I am disappointed by the way that three Council Presidencies have told us that this resolution would, at last, be activated if we were to give EUR 10 million for the Police Mission. Let me make it perfectly plain that what this boils down to is that either we agree to something, or the negotiations are stalled. It really is a pretty poor state of affairs if the Council thinks it can wrest something from us by making promises in respect of something that has already been agreed. I would also like to point out that our group has always called for funding for this Police Mission. I do not actually have the time to thank the rapporteurs, which is what I wanted to do, but I will do it all the same. Thank you very much!
– Madam President, with the entry into force of the new Financial Regulation, the subsidies of the former Part A and some of them from the former Part B of the Budget, which did not have basic instruments, required those basic instruments to be adopted in order to be implemented.
To this end, the Commission presented seven basic instruments which are currently under discussion in five parliamentary committees. The initial objective was that they would be approved for the action programmes to enter into force from 2004.
As draftsman of the opinion of the Committee on Budgets for the seven proposals, I can only deplore the Commission's delay in presenting them, because this means that the various Parliamentary committees involved are also working behind schedule and against the clock, and this makes it difficult for us to respect the strengthened cooperation between committees which is applicable for this procedure.
Furthermore, we must also remember that some of the proposals pose particular difficulties, as in the case of pre-allocations, amongst other things.
In addition, if we bear in mind that the various competent working groups in the Council are also significantly behind schedule, as well as the difficulties we are expecting in terms of reaching a consensus between Council and Parliament – four of the proposals involve the codecision procedure – we must recognise, as realists, that the outlook is not very encouraging and that it may, therefore, be very difficult to fulfil the compromise which Parliament and the Council reached in the conciliation of 16 July so that these legal bases could be adopted before the end of 2003.
The Committee on Budgets, by means of the Mulder report, requests, Commissioner, that the European Commission provide for the implementation of exceptional transitional measures which allow subsidies to be allocated during 2004, as laid down in the presentation of its proposals.
Regardless of the final result, therefore, in the basic instruments relating to the issue of pre-allocations, at first reading the Committee on Budgets has maintained the pre-allocation in the corresponding lines for the 2004 budget, as was done in previous years.
All this will allow the various associations to be able to benefit from subsidies in 2004 under the same conditions applicable until now. Above all, however, the rapporteur believes that, if we can have a transitional period, we will be better able to prepare the negotiations for the conciliation procedure with the Council, as well as the second reading, and not once again be slaves to the timetable; otherwise, not only will the rigour and responsibility required of this institution be prejudiced, because we are legislating, but, in particular, so will the action programmes and their beneficiaries.
– Madam President, I will make a few comments in relation to heading 4. I have always argued that the tasks of reconstruction, rehabilitation, pacification and democratisation in Iraq must not be the exclusive responsibility of the United States, but that they fall within the competence, or should fall within the competence, of the international democratic community. Moreover, this Parliament, Mr Colom i Naval, will decide democratically on the amount it wishes to allocate to this priority, and the Committee on Budgets has already decided on it.
Our political group believes that this contribution must be as ambitious as possible, but also that it should not prejudice other geographical areas. This has been stated in the resolution approved by this Parliament, Madam President.
Mr Elles has already explained quite correctly how this priority can be funded without prejudicing other geographical areas. Further to that, I would like to point out that the plan to reduce other policies does not originate from this Parliament, which has increased external action, but was the niche prepared by the Commission precisely in order to fund this priority of Iraq.
Madam President, I would simply like to make a clear demand and draw the Commission’s attention to the fact that this Parliament wishes to fully exercise its budgetary competences, and I would like to refer specifically to a decision which has been taken by the Committee on Budgets in relation to a fund for regional solidarity between Europe and Latin America.
The European Council has established very clear conclusions on the situation in Bolivia. This Parliament is going to hold a debate tomorrow and adopt a resolution and, therefore, Commissioner, I would like to remind you that this Parliament wishes to fully exercise its responsibilities as an arm of the budgetary authority and behave like a Parliament which debates, which rejects, which ratifies and rectifies, and which does not wish to be – as Mr Dell’Alba said – an NGO or an accountant, but which wishes to fully exercise its responsibilities in accordance with its competences, according to the Treaties.
– Madam President, ladies and gentlemen, I would like to say something about the general lines on the agencies, which I have agreed with the general rapporteur in my capacity as permanent rapporteur on the agencies’ budget. Apart from one small change, we have, in dealing with this year’s agencies budget, followed the Commission proposal and have, as a rule, reinstated the Commission’s preliminary draft budget in order to take into account the agencies’ increased requirements in consequence of enlargement. It should be noted in this regard that some agencies have done very well out of this, whilst the reinstatement of the preliminary draft budget has meant that others have not received the funding they need in order to successfully complete the tasks allocated to them.
We must nonetheless hold fast to the principle that it is the budget that determines activities and not the other way round. It is not acceptable for the administrative boards or managers of agencies to exceed their budgets without obtaining approval for this from the Commission or the budgetary authority. As regards the agencies’ establishment plan and Mr Mulder’s proposal concerning it, I would like to point out that Parliament, being part of the budgetary authority, must get better at monitoring the agencies’ personnel policies, to which certain principles must apply. Firstly, and as a rule, the agency must, when recruiting staff, use the procedures generally customary in the EU. Secondly, when recruiting specialised staff, who can only be allocated to higher grades, approval must be sought from the budgetary authority in each individual case. Thirdly, agencies must not grant established official status without the budgetary authority’s permission.
The object of this is to enable us to eventually get some sort of grip on the expansion of personnel and the inflation of costs.
As the Member States have already announced their intention to set up even more agencies, we can see even today that this will go beyond the scope of category 3. I would ask the Commissioner to join with her fellow-Commissioners in giving some thought to whether it might not make sense to establish a category specifically for the agencies, enabling control of them to be improved and made transparent, and also guaranteeing Parliament’s right of co-determination.
– Madam President, first of all, I, too, should like to thank Mr Mulder for the work he has done with such great balance and commitment that it has achieved a substantial consensus within the Committee on Budgets.
The 2004 budget is very much a continuation of the 2003 structure. The main objective for next year is to provide sufficient funds and a sufficiently well-structured system to cope with not only the challenge of enlargement but also the new responsibilities that an enlarged Europe will have to take on on the world stage.
I should like to focus on just a few points, because many things have already been said. I would mention, in particular, the support that Parliament is reserving for the reconstruction effort in Iraq, especially after the recent UN vote; the confirmation of its commitment to Afghanistan and the reaffirmation that ongoing programmes must be supported and maintained, despite the current difficulties; and the principle whereby aid to developing countries should be precisely targeted, especially in the case of priority objectives such as combating poverty. I therefore feel it is essential to ensure that the Tacis, LRRD and MEDA programmes are preserved, and I see a need for a new instrument to update the policy of proximity and to put it into practice. Lastly, I would mention the protection and promotion of children, especially those who are victims of wars and natural disasters.
Finally, I should also like to thank the Commission, which has, once again, been extremely open to working with the Committee on Budgets, and I hope that, by next year, we will have succeeded in this challenge.
– Madam President, Commissioner, members of the Council Presidency, ladies and gentlemen, the Budget resolutions are about setting down in figures the policy that one wants to implement; it is about turning one’s own political priorities into a proper structure of figures that will stand up. This year, my group, that of the Party of European Socialists, has again been successful in playing its part in this. We agreed, early on in the year 2000, that we would make Europe into the most competitive and dynamic knowledge-based economic area in the world, with qualified full employment and greater social cohesion. This, the Lisbon objective, is our guiding star, and we must not lose sight of it even when we are fighting over the many minor lines in the Budget. It is precisely there, among these rather minor lines, that we find expenditure on our action plans, ‘Europe 2002’ and its offshoot, ‘Europe 2005’, which are meant to prevent regions and people from being left behind by the headlong developments in our information society. In this regard, it is also important that we should have sufficient funds available to be able to promptly and effectively integrate the new information and communications technologies into Europe’s education and training systems.
Not only does Learning, a multiannual programme, work towards social cohesion and towards bridging the digital divide, but it also improves opportunities for lifelong learning and enhances the European dimension in education, and that is something we need. We need people to be innovative and mobile, people who are capable of putting the new technologies to work in innovative production processes. Innovation creates new jobs, most frequently in small and medium-sized enterprises, support for which needs to be further stepped up. We know that small and medium-sized enterprises employ over half the EU’s workers, that they produce something like half the total turnover in the European Union, and that they are innovative and geared towards growth. All this adds up to sufficient reason for a Social Democrat like myself to keep harping on about the importance of support for SMEs, whether this be by implementing the lines for action from the Charter for Small Enterprises, by helping SMEs to put new technologies to good use, or by improving their financial environment. In all this, we have to pay particular attention to the very small firms, the micro-enterprises, even though the Commission is proving to be a bit clumsy about this. The fact is that they make up the majority of our businesses. Our average SME employs five people. From this moment on, we need to make greater efforts towards achieving the targets we set ourselves in Lisbon, indeed much greater efforts in view of our having twenty-five, rather than only fifteen, Member States, from May next year.
– Madam President, Commissioner, representatives of the Council, ladies and gentlemen, I would firstly like to congratulate the general rapporteur, Mr Mulder, and the rapporteur, Mrs Gill, on the excellent work they have done.
I am convinced that the 2004 budget is going to contribute to the success of the Union’s most crucial enlargement and, despite what we have heard here this afternoon, I also maintain the hope – because that is the last thing we lose – that in terms of the budget we will reconcile the profound differences we have suffered in relation to the action in Iraq.
I would like to say something on another fundamental issue, however: immigration. Immigration is no longer a national issue, and has become a European issue, including the most dramatic aspects of it. It is essential to dedicate more resources to this political priority. We need to improve border control, combat illegal immigration effectively, which leaves victims on our coasts almost every day, and we need countries of origin and transit to manage migratory flows effectively while respecting human rights.
We therefore unreservedly support the increase in resources for programmes such as ARGOand we welcome the new programme of financial and technical aid to third countries in this field.
Madam President, I believe it is very appropriate in this debate to stress, as other Members have done, that the 2004 budget creates a line intended to introduce elements of European solidarity into assistance for the victims of terrorism. This pilot project recognises in a special manner this group of European citizens and sends the political message that the Union is listening to them and is showing solidarity from a budgetary point of view as well.
Finally, Madam President, the draft 2004 budget takes the Council's traditional approach of austerity and expenditure control. We agree that this budgetary policy must contribute to healthy and stable growth. Only if we are rigorous, if we opt for quality spending and the promotion of small and medium-sized enterprises, will we reduce the gap between us and our most direct competitor, the United States.
– Madam President, Commissioner, Council Representative, ladies and gentlemen, first of all, I wish to thank our two rapporteurs, Mrs Gill and Mr Mulder, for the method they have used and for the quality of their work on this new budgetary framework.
This has enabled us to vote on a budget for twenty-five countries, taking up the traditional budgetary priorities and Parliament’s constant concerns, relating specifically to our core traditional policies, but also to the concerns that we have been expressing for years on the subject of micro-enterprises, citizens’ information and policies of justice, security and solidarity.
Having said that, the problems raised by the draft budget that the Council submitted to us do not bode well for the future, in particular the historically low level of payment appropriations: less than 1% of GDP, the likes of which we have to go back more than seventeen years to see. The Council, which is obsessed with the health of national economies, is acting like an accountant but certainly not like a manager and even less as if it had a vision for the European Union’s future.
The discrepancy between the codecision agreements and what has been included in the budget, the discrepancy between the projects for economic recovery, the project for a knowledge-based society for all twenty-five countries and the reality of the budget sap the credibility of the Union as a whole. So what has happened to the spirit of Lisbon? The EU budget does not match our ambition, or our expectations.
This year, two headings fail to comply with the financial perspective. First, EUR 83 million too much has been earmarked for rural development, which highlights the needs created by the CAP’s new approach. Nevertheless, observing budgetary rigour, I propose that we give up this surplus and prepare better for the 2005 financial year.
Let me now turn to external policy, where the problem is quite different. The Commission has made proposals for the reconstruction of Iraq that are reasonable and acceptable in budgetary terms. What is the point, then, of the proposal for EUR 500 million, apart from reviving splits that have cost us so much credibility on the international stage? All Europeans should quickly find the path of realistic wisdom and mutual respect.
Lastly, I wish to recall the importance for Parliament of policies for communicating with the citizens. The serious incident between the Commission and Europe’s information bodies weakens this policy and demonstrates the difficulties that the Commission has in respecting the priorities set by Parliament. The new financial regulation must not be called into question, as it allows for greater transparency in relations with the bodies that receive European subsidies. Having said that, the implementing arrangements endanger three hundred essential information organisations. It is therefore obvious that a solution must be found to ensure that their work can continue.
This serious incident nevertheless warrants one fundamental observation: why did the Commission not warn us in time? Like any administration, it has a duty to inform political representatives. This course of action was not taken even though it was stipulated in the confidence pact concluded during the implementation of the administrative reform. We voted in favour of giving confidence; we gave you the resources and in return we expected the promised effectiveness for the implementation of our political choices and particularly of our entire budget.
This is an essential requirement if we are to be able, in future, to develop real policies of growth and solidarity and policies for the future in the context of an enlarged Union that wishes to succeed for the benefit of all its citizens.
Madam President, firstly I would like to congratulate the two rapporteurs, Mrs Gill and Mr Mulder, for the excellent work they have done. We look forward to the continuing cooperation that we have had, both inside and outside this House.
Secondly, I would like to mention that our committee wishes to maintain all its amendments at this stage, especially those relating to Eurostat. I would also like to welcome the PPE-DE Group's proposal for an oral question to the Commission for the November Strasbourg part-session about the appalling information flow in Eurostat, the problems involving whistleblowers, the audits that lay untouched in Eurostat and the lack of political responsibility in the Commission.
We would also like to ensure that our amendments on the Committee of the Regions are maintained in the light of what we have just read in the OLAF report in the confidential reading room. The report says that, in the case of printing contracts, the investigation revealed systematic and flagrant incompetence within the Committee of the Regions. As regards the Financial Controller, the most threatening aspect for the Committee on the Regions seems to be the endemic culture of unprofessionalism and improvisation, where lack of transparency is preferred to openness, for instance in reporting facts to OLAF.
The Committee of the Regions will have to answer some serious questions. If we had known those facts when the amendments concerning it were tabled, my committee would have made them more forceful, not only cutting some of the Committee of the Regions' budget, but putting a substantial additional amount into the reserve.
We are also very keen to see the amendment tabled by Mr Bösch on the live export of animals adopted and I know that our rapporteurs are working actively to achieve that. I finish as I started by thanking the rapporteurs.
– Madam President, Commissioner, ladies and gentlemen, I will begin, of course, by congratulating our rapporteurs, Mrs Gill and Mr Mulder. What I would like to say to you is this: we have on the table the last budget to be adopted in this Parliamentary term, and our minds are turning more and more towards the multiannual financial framework which will guide our budgetary policy in the medium and long term. The Commission is discussing the foundations of that framework, and Parliament will have to deliver its opinion on it. The report ordered on this issue by President Prodi gives us some cause for concern, as, of course, does the crucial question of economic and social cohesion. The overriding feature of the budget of any federal state – which is increasingly what we want our budget to be – must be its redistributive function. In a democratic, politically coherent and socially responsible Europe, such redistribution can only be achieved if economic and social cohesion is the central aim. That, moreover, is the case in those Member States which have a more federal structure, such as Germany.
The Sapir report is based on the premise that there is a conflict between cohesion and growth. To us, that premise seems ideologically motivated and unsound. Good cohesion policies are, by their nature, good economic growth policies, just as bad cohesion policies are also, by their nature, bad economic growth policies. What is worrying about the way the Community budget works at present is precisely that budgetary redistribution sometimes redounds to the benefit of more central countries or regions, and even large companies or multinationals. That tendency can be seen in product sale subsidies and export refunds. These are the areas which should be reviewed more thoroughly; these are the mechanisms and distortions which the next financial framework must tackle, and which must continue to act as the ultimate guiding principle of the Community budget.
Madam President, I would also like to offer the rapporteurs my heartfelt thanks and with regard to social policy I would say that a number of problems do still remain. I am pleased that Mr Mulder’s programme for small and medium-sized businesses in Central and Eastern Europe can also be used for health and safety. I hope that he will confirm this, because otherwise the value of the programme is less than I had thought. I believe that fortunately this is not the case. So much for my first point.
My second point is that of the celebrated 500 million. I have EUR 10 here in my hand and perhaps I can give them to the Group of the Party of European Socialists. Then they can offer them to the Conference in Madrid, they are just as much a pittance as the 200 million that they are willing to give at the moment. It is of course very bad that we say to a country that is in such difficulty, a country that in theory could be one of the richest countries in the world and that perhaps one day will be again, that we say to it: ‘No, we can give you 200 million,’ – although money is always given back by the European Commission at the end of the year – ‘More is out of the question and anyone who asks for more is behaving irresponsibly.’
Then it seems we are concerned with bookkeeping and not really with the resolution of problems. Sure enough, we can also put up EUR 10, then we are being even more responsible and then perhaps everything will be fine. However, I believe that we are then failing in our duty, that we are then acting as bookkeepers and not as politicians. However, we are meeting here in this Chamber as politicians and therefore we must also talk about the actual problems. It may of course be that there is some other reason, but we must be prepared to reveal what it is. I would very much like to hear what it is.
Madam President, unfortunately, I could not resolve the problems of the Structural Funds with EUR 10. However, in all events, I must say, Commissioner, to start with this issue, that we in the Committee on Regional Policy and Transport consider that the Committee on Budgets has moved in the right direction as regards category II, the budget for the Structural Funds, by basically replacing the amounts set out in the preliminary draft budget and sometimes going higher. This was also our position when we gave our opinion on the budget and consequently there is no need for me to refer to this further.
As far as transport is concerned, while I welcome the fact that the amounts in the preliminary draft budget for transport safety have been replaced – and for us the question of transport safety is a matter of absolute priority – I wish to say that we disagree with Amendment No 553 by the Committee on Budgets, which refers to the European Aviation Safety Agency (EASA). Here, in an effort to limit appropriations horizontally as far as personnel are concerned, I think that problems are being created for the ‘take-off’ of this agency, which needs to operate efficiently and quickly at European level, so that there is one contact for these issues with the Federal Aviation Administration (FΑΑ) in the United States. I think that the Committee on Budgets has gone further than it should have done on this specific issue.
One last comment on the trans-European networks. We welcome the fact that the levels of the preliminary draft budget have been increased by 5 million for commitment appropriations and 52 million for payment appropriations. We would like to hope that these sums will be taken up. We would also like to believe that the Member States will honour the undertakings they have made, including recently at the last European Council in Brussels, to make the question of the European networks an absolute priority.
Madam President, the Committee on the Environment, Public Health and Consumer Policy proposed a number of amendments to the budget. One main concern was with regard to the resources allocated to the various agencies and institutions that carry out statutory duties on our behalf or provide data and statistical information. We cannot demand that, for example, the European Environment Agency provide environmental indicators to enable us to link common agricultural policy reforms to the achievement of environmental goals if their budget is not adequate.
Last year Parliament voted to allocate resources to help address the continuing health problems in the Republic of Belarus as a direct result of the Chernobyl incident of April 1986. Radiation affects 23% of the territory of Belarus. In the Gomel Oblast, which is contaminated, there are 2 million people, including 500 00 children. Rates of sickness have increased dramatically. For example, the number of children who suffer from thyroid cancer has increased fivefold. Most of the children were not even born at the time of the incident.
In July I visited Belarus. I visited hospitals where they were trying to treat the casualties of the problem. I saw equipment that was 20 years out of date – radiotherapy equipment that was Soviet built and was broken down, with spares unavailable. Even if spares were available the government could not afford to repair them. They do not have access to the iridium sources needed for this equipment to work.
So what have been the priorities of the European Union in the last 12 months in terms of spending? We have spent EUR 180 million on the ridiculous pilgrimage to Strasbourg; we have wasted EUR 60 million on the Committee of the Regions – a talking shop that nobody listens to; EUR 5 million have been nicked by corrupt officials in Eurostat. How much have we spent solving the health problems in Belarus? Not one penny. We are told that the Commission intends to commission a study. That is not good enough. We need to address the problems in a country that is going to be on our borders in July next year.
Madam President, I would also like to begin by complimenting the rapporteur, Mr Mulder, on the way in which we in the Committee on Agriculture and Rural Development have been able to work with him. We are not satisfied in every regard, but we have made good progress.
We have a clear message for the Council. Because the interim reform of agriculture policy has very far-reaching consequences for the European countryside. Now that this reform is a fact it seems as if the Council, witness its draft budget, does not understand what the said reform actually means for farmers and country people in the European Union. What is being asked is that the countryside and agriculture be more market-driven and that more countryside policy lead to more dynamism in the countryside. If the European countryside wants to survive this reform, then it is advisable to use the money available more appropriately. After all, to give just one example, the average European dairy farmer alone gives up some EUR 6 000 in income per year. In my own country it is double that: EUR 12 000. Nor will the enlargement of the European Union have its intended effect. A new, longer external border makes the risks of epidemic animal diseases such as foot and mouth, swine fever and fowl pest greater. Add to this that the food safety, animal welfare and the environmental requirements in the European Union for the producer are the highest in the world, then we must have all hands on deck to structure the 2004 budget so that allowance is made for both the consumer and the farmer. Given the high ambition level of the European Union, a small consumer supplement on a number of products, such as milk and meat, would for that matter be very easy to defend.
Madam President, as rapporteur for the agriculture budget I have on behalf of the Committee on Agriculture and Rural Development submitted the following change proposals for the treatment of this first reading. To begin with we would like to see more money being set aside for the LEADER programme. The same goes for the SAPAR programme, extremely important for our new Member States. We would also appreciate the introduction of a new budget line for the LEADER EAST programme. In addition, we want EUR 23 million extra for control and prevention. We would also like to see EUR 6 million extra for promotion payments by the Member States, in particular to give the market-driven policy more substance. In addition, EUR 1 million extra for promotion payments by the EU.
With regard to the information supply for the amended agriculture policy, we would like to see 3 million extra being set aside. And in the area of animal diseases in particular we would like EUR 12 million extra to be set aside for veterinary measures and animal welfare and public health measures. We would also like EUR 18 million extra to be set aside for the animal diseases emergency fund.
Madam President, when the previous budget debate was held in plenary at the end of September, I expressed concern about the reports on the irregularities at Eurostat. The Commission has since presented reports on the activities, but it is, however, unfortunate that these do not make clear what has happened and who is responsible. It is essential, in this connection, to emphasise the important role played by Eurostat in monetary union. The European Central Bank depends upon reliable statistics in order to be able to take its decisions on monetary policy. It is therefore extremely important for the irregularities to be investigated without delay and for correct procedural routines to be devised, so ensuring that Eurostat’s activities are focused upon producing statistics.
I also believe it is time we began to conduct a more general debate on how the EU budget is really used. I should like to draw attention to some of the recommendations presented in what is known as the Sapir report, which observes very correctly that the EU budget is out-of-date. Expenditure, income and procedures are incompatible with the present and future situation. The report proposes, among other things, that the costs of agricultural and regional policy must be considerably reduced and that funds must be set aside from the budget in cases where they can create basic conditions for employment and growth. Everyone seems to agree about the importance of small and medium-sized enterprises for economic growth. Action should also be taken to benefit such enterprises. In the future enlarged EU, it will be necessary drastically to cut back on agricultural aid, to reform structural funds and to create room for growth through private enterprise.
Both the issue of Eurostat and that of how the EU budget is to look in the future are about credibility. If people are to have confidence in the EU, it is of fundamental importance that their money should be neither misappropriated nor squandered, but used in a sensible way that benefits people and development in the EU.
Madam President, I too would like to add my thanks to Mr Mulder for the way he has carried out his work as budget rapporteur this year. I will be supporting the budget proposals for 2004, but with a certain amount of reluctance, and I will certainly be supporting amendments to them. In particular, I commend the amendments proposed by the Committee on Culture and ask Parliament to think of those organisations such as the youth parliaments and the Youth Orchestra, which do wonderful work for young people but need their funds to be paid in a prompt and efficient manner, something which is not always the case. I would particularly commend the remarks by Mrs Dührkop Dührkop, and the Commission must get the legal base in order so that those funds can be paid next year promptly and on time.
I think I am the last speaker from Parliament before the rapporteur and the Commission and I just want to make three fundamental points. The level of the European Union budget, at just over 1% of Europe's GDP, is about right. When I started my political life an elderly gentleman said to me 'always remember that when you put your hand up to vote for expenditure, you are actually putting it down into my pocket'. One penny in the pound is acceptable, one cent in the euro, but no more. Secondly, the Commission must get its accounts in order. All the good work done by European Union programmes is totally destroyed by these regular accounting problems. Is there not a single Commissioner prepared to accept responsibility for this and do the decent thing? All the while they do not do so, the European Union is the loser.
Finally, we must have proper democratic control. Last year, for instance, the budgetary authority voted EUR 3 million for Euronews. I heard only yesterday that to this day not a single cent of that money has been given to Euronews, which is one of the best ways for citizens in the European Union to find out about European affairs. I fear that the Commission could not care less whether Euronews fails. Worse than that, it is ignoring the budgetary authority, which it should do its best to respect.
– Madam President, we have heard various speakers on behalf of the committees, and I would like to know why we have not heard from all of them; for example, there is no speaker listed for the Committee on Industry, External Trade, Research and Energy. I would have thought it would be normal procedure for a speaker from each committee to be given the opportunity to put forward his committee’s opinion.
– Mr Rübig, I take note of your comment but, as you know, all Members who have spoken were entitled to do so because they had put their names down to speak or because their groups had put their names down.
.  Madam President, I would like to thank everyone who has taken part in this debate and I thank you all for the encouraging words and sometimes also for the disapproving words. That is part and parcel of normal debate. It will be clear to you that I cannot respond to everyone. I would like to touch upon the main points. I am in any event pleased with the comments of Mrs Schreyer, who says that in comparison with previous years the budget on which we are about to vote is one that shows the smallest increase in comparison with the proposals of the Council and the Commission.
I very much appreciate her remarks about the acceptance by the Commission of initiatives with regard to agriculture. This I find a good thing. Once again I hope that the Council too will adopt them, but to be on the safe side this Parliament has amended all the preparatory actions and all the pilot projects in both category I and category III should the Council reject the actions in category I. I can only recommend: try to finance it from category I. The margin is greater here than in category III.
Mr Garriga and Mrs Dührkop have expressed their concern about the progress of the codecision procedure on the A 30 lines, etc. I share this concern. I hope that come the end of the year we do not find ourselves in a situation in which we have serious difficulties about how to continue funding these projects. I think that it is of the utmost importance for the reputation of the European Union in general and in the interest of everything that we fund that these programmes continue. Nor do I think that we should make legislation in haste. It seems to me that the Commission would be wise to reflect as soon as possible on the possibility of a transitional period, so that we can in any event continue with the funding of those projects that we have funded in the past.
As regards the issues touched upon by various speakers, I would wish, as rapporteur, to adhere to the maintenance of the financial perspectives as they have been agreed. I can only express the hope that when we vote, certainly where category 1B is concerned, we do not exceed these financial perspectives. I do of course agree with Terry Wynn, who says that this is only the first reading. Nonetheless, I think that even in the first reading we must adhere to this principle as far as possible.
Mr Dover, he is no longer in the Chamber, expressed doubts about the need for the many languages in the European Union. This is a recurring theme in many speeches. I think that we must simply comply with the Treaty. Mr Terry Wynn has, I think, given an excellent account of the problem, both as regards category 1B, about which I have already spoken, and as regards the Iraq question. I think that we must simply await the result of the vote and decide what we are going to have to do on the basis of it.
Mr Ferber and many others also spoke about the importance of the info points, I have already talked about them myself. In this matter too I think that the Commission must come up with proposals quickly, so that we do not cause these info points any irreparable damage, because they are highly regarded by the European public. Even with new financial regulations we need to take measures so that we can continue with them.
As for Mr Kuckelkorn, so far I have been pleased with the satisfactory level of cooperation with regard to the agencies. I hope that this remains so in the future too. Two points about these agencies, on which a decision will probably be made on Thursday: putting 10% in the reserve and talking about the organisational charts of the agencies. I hope that everything can be worked out in close cooperation with both him and the agencies, so that we can resolve this whole issue before the second reading. There is no intention to make unnecessary difficulties, but a Parliament does need to exercise its democratic powers properly.
Mr Bartho Pronk, he is no longer in the Chamber, but I can confirm that the guarantee funds for small and medium-sized businesses will also apply to those small and medium-sized businesses that are concerned with health and safety at work. There is nothing to prevent this.
Finally, Mr Goodwill, who was wondering about us giving the European Environment Agency in Copenhagen extra duties without making new resources available to it. There has been close consultation with the agency and it feels that it would be able to perform these extra duties within the draft budget handed over by us. So if they themselves say that, then who am I to give them extra money? That is why I have come to this viewpoint. I am hoping for continuing good cooperation with each and every one of you and once again can I express my thanks to everyone who has contributed to this debate.
.  Madam President, ladies and gentlemen, let me start by again thanking Mr Mulder for his kind words. I think it likely that we will be able to continue to enjoy excellent cooperation at the next stage of the Budget procedure.
I would like to respond briefly to Mr Perry’s comments on the way our accounts are kept. Our accounting is consistent. Year in, year out, the Court of Auditors confirms to us that the accounts accurately reflect the receipts, outgoings, assets and liabilities as at the end of the year. We are modernising it, but this accounting is consistent.
As several speakers have mentioned the Infopoints, let me reiterate that it is not the legal basis that is at issue here. Rather than being an issue identical with that of the A-30 lines, for which a legal basis appears to be needed, these are information channels, in respect of which the Commission has a prerogative. There are various aspects to this, and I know that the committee is discussing them.
I have to point out to you that there are thousands of Infopoints that function without loans from the Commission’s budget, and we must indeed not forget them. The other question will be dealt with by a group of Commissioners in preparation for the next meeting of the Inter-Institutional Group on Information.
If I may turn to the A-30 lines and the basic acts, I would like in particular to return to what was said by various speakers, notably by Mrs Dührkop Dührkop, who has the hardest of tasks here in attempting to show the committees how urgently necessary this legal basis is. The Council’s failure to put sufficient emphasis on this issue is something that I find unacceptable. We simply have to bear in mind the timeframe involved. If an intermediate solution were now to be decided on, only for the Council to say, ‘marvellous, now we don’t need to do anything’, then we would very soon be facing a situation in which Parliament would be meeting for the last time before the European elections without there being a new legal basis in place.
I also think that the attitude exemplified by some elements in the Council, who say, ‘These grants are in Parliament’s interests’, to be absolutely wrong. It is also, quite obviously, in the interests of the Member States that the grants to such bodies as the Institutes in Florence and Bruges – to name but two – should be secured. To do so is, after all, in the common European interest, and that is why it is also in the common interest that these legal bases should be established as soon as possible.
Let me conclude by returning to the very important issue of aid for Iraq. The splitting of the European Union into two camps over whether or not there should be military intervention put us in a difficult position. We are agreed, though, that we want to help the people there not only with humanitarian aid, as we have done this year, but that we who belong to the European Union also want to play a part in reconstruction. At the moment, however, our actions are subject to imponderables. Who in this House can say what the situation will be in – for example – six months’ time?
As things stand, the situation is that the United Nations itself removed its personnel from Iraq a number of weeks ago, so someone will have to implement on the ground whatever aid we decide on. What matters, after all, is that what we do is realistic. Our commitment to Afghanistan, Mr Elles, was for five years. What we are trying to do right now is to make a commitment up to the end of this year, and I urge you not to lose sight of that fact. If the EUR 500 million amendment were to be adopted, what commitment should the Commission make in Madrid in view of the Council’s talking at the same time in terms of EUR 200 million? If you do not want to make cuts in category 4, the money would soon end up having to come out of an expanded flexibility reserve, and that requires a joint decision. That would mean that the Commission would be unable to make any firm commitment in Madrid, and so I ask you to reconsider this.
Mr Wynn, the chairman of the Committee on Budgets, asked me a specific question about the possibility of a supplementary budget. I can tell him that it is likely that there will – as a direct consequence of the Member States’ hesitancy – be another donors’ conference, possibly next year. I would therefore ask you to consider whether it might not be possible for Parliament, at the present first reading stage, to make, by means of a motion, a declaration on the 2004 Budget in which it calls upon the Commission to present a report on the implementation and evaluation of this aid halfway through next year. If a different security situation and the resolution of other political issues then makes it possible for aid to be provided on the ground, it will be possible to consider adopting a different resolution on the amount of money involved. For the moment, I really do ask you to give the Commission a clear mandate for the donors’ conference and to make it abundantly clear that, where aid is concerned, the European Union and its Parliament now speak with one voice.
Thank you, Commissioner.
The debate is closed.
The vote will take place on Thursday.
.  Madam President, Commissioner, fellow Members, support for Iraq? 160 million, 200, even 500 million are being mentioned as if they were nothing. Whatever it ends up being, I want to make it very clear here that the funds for development aid must not be drawn on for this! Combating poverty is the main aim of European development cooperation, this is what the money must be used for. In my opinion the reserve and the flexibility instrument are the proper sources for the European contribution to Iraq. As rapporteur I have made out the case for the modification of the nomenclature of the budget lines for development cooperation with Asia and Latin America. The majority of the people living below the poverty line of 1 dollar still live in these two regions. These budget lines must come under development cooperation and not under external relations. It is a matter of activity-based budgeting here and not of the internal structure of the Commission as a basis for the breakdown of the budget. Another point is the know-how in the EU delegations. If the level can be boosted here through training and extra investments, not only will we achieve the target figure of 35% for the social infrastructure in developing countries, but we can also ensure that at least 20% of this can be spent on primary education and health care.
The next item is Question Time (B5-0279/2003).
We will take a series of questions to the Commission.
In its answer of 2 October 2003 (P-2694/03) the Commission confirms reports of discrimination in Germany against firms from other Member States.
In the meantime, the Federal German Government has postponed the introduction of the motorway toll indefinitely. In the light of this new development, can the Commission state whether the working party in its current form (comprising representatives of the Commission, the Federal German Government, the road haulage sector and Toll Collect) will continue its work, so that, should a new date be set for the introduction of the toll, a comprehensive report on the difficulties affecting the operation of the system and opinions on a possible breach of the Treaty can be made available.
Should the working party not be allowed to fulfil its remit, will the Commission, on the basis of the facts as they stand, then open infringement proceedings against Germany with a view to requiring the Federal German Government or the operating firm to demonstrate that all remaining discriminatory aspects of the system have been eliminated?
. Mr President, I would like to point out that Germany notified the Commission of its intention to introduce a system of tolls, based on the distance travelled by goods vehicles, proposing a fixed average price of 12.6 cents per kilometre.
On 6 March, Germany notified the Commission of its intention to introduce a system of reimbursement of tolls – reimbursement, partial at least, or payment – based on special charges, which could allow payment of up to a sum of 15 cents on average.
The Commission must assess whether the notified measure is compatible with the common market and conforms to the applicable Community legislation. Given the doubts raised by this measure, on 23 July 2003, the Commission decided to begin a formal investigation, in accordance with the procedure laid down in Article 88(2) of the EC Treaty, so that Germany and other interested parties could make their observations. On 27 August 2003 the text was published in the Official Journal of the European Union and the Commission is scheduled to make the final decision by the end of the year.
The Commission believes that the system of tolls could be discriminatory if certain technical problems are not resolved before it is introduced. The Commission and the German Government, therefore, created a working group intended to examine the technical problems raised by the introduction of the system of tolls, and this group is demonstrating that it works well.
I would also like to point out that the Commission has asked the German Government to ensure that the installation of tolls hinders the free movement of traffic in Europe as little as possible and that, if problems arise once it is in operation, the Commission would take the appropriate measures. In any event, however, I would like to say that we in the Commission have acted in defence of the Treaties, and that, since the end of August and the beginning of September, we have established channels of cooperation with the German Government which are operating in a more than satisfactory way.
Commissioner, I also emphasised in the various questions that the Commission acted appropriately on this matter. My concerns merely lie in the fact that the toll has been postponed indefinitely and that this working group, which you have already put in place, has also helped us to show that shortcomings have arisen and that this has also led to discrimination between various Member States. My question is, therefore, whether the working group will be able to continue its work in this transitional phase. If it will not, will the Commission open infringement proceedings? I think that it is clear that the toll system in principle is not being called into question, rather that, amongst other things, the control apparatus, which will be used to collect this toll for Germany, is a system that, firstly, has shown technical shortcomings and, secondly, will not be available to all businesses. That is enough, as far as I am concerned, to continue this investigation, that is to say, the monitoring.
. I would like to say that there has not yet been any discrimination, amongst other things because the toll is not operational. What I would like to point out is this: it is the German authorities themselves who have decided that the date for the toll to become operational will be delayed, as a result of the non-compliance of the industries in the consortium with which the construction of the equipment and the implementing of the system had been agreed, and in view of the faults detected.
The German Transport Minister, Mr Stolpe, has repeatedly assured me – and the facts bear him out – that this system will not become operational until it is operating normally, with no problems and with no discrimination. That, then, is what I am taking into account.
. – Mr President, Commissioner e Palacio, ladies and gentlemen, we know that transport is a delicate issue. I would, therefore, be interested to know what the situation actually is regarding the inquiry into the legal bases, that is to say the current legal bases according to the and the provision for the intended legal bases, for example, the infrastructure costs directive as well as vignettes, toll, road pricing, ecopoints – in fact, the whole caboodle.
In my view, it is very important for the strategy, and for its implementation in the Member States, that we keep the argument right to the point and that we try to bring the current and future measures into line.
. Mr Rübig, there is currently a set of rules, known as Eurovignette, which establishes the criteria according to which payment can be established for the use of certain infrastructures, that is to say tolls.
The problem is that we believe that this Directive is not sufficiently clear or complete and, for example, does not provide for the possibility of cross-funding of alternative infrastructures, an issue which appears to be essential if we are to establish adequate infrastructures within the European Union.
We have therefore made a proposal on a legal basis, the legal basis for transport, which is approved by a majority and does not require unanimity. It is true that the current Eurovignette Directive has a different legal basis, the fiscal legal basis; it is therefore considered a tax, while in the proposal we are now making, what we are proposing is a payment for the costs incurred as a result of the use of an infrastructure. Furthermore, we can maintain that legal basis, which is the one for transport, because we are talking about a payment for the use of an infrastructure, provided that the money received in this way does not enter the State’s accounts, because if it enters the public accounts, the administrative budgets, whether of the State, of the Autonomous Community or of a region, we would automatically be returning to the fiscal legal basis and it would therefore require unanimity.
Therefore, Mr Rübig, I believe it is essential that we preserve what is laid out in this proposal: to link that income to the use of the infrastructure, to the maintenance of infrastructures and the transport sector, and not to link this income to public income, the income of administrations, because in that case, I would repeat, we would have to opt for a different legal basis and we would have to approve it unanimously, and I do not know if that would be the best approach if we really want to achieve a modification in the Eurovignette Directive.
Following my questions to the Commission concerning travel through Bulgaria and the information I sent regarding events in September 2001, I myself travelled along the main transit routes in Bulgaria and Serbia and Montenegro from 6 to 8 September, where I was able to confirm that the complaints passed on to me were well-founded.
I learnt from transit travellers that foreigners are often asked to pay EUR 5 to customs officials. When travellers do not comply with this demand, officials threaten to keep their vehicles waiting at the border for a long time. I was able to see for myself how police and customs officials imposed arbitrary and unjustified fines and charges of between EUR 70 and 200 per vehicle after carrying out unnecessary checks. This behaviour is in stark contravention of the rules and procedures which the EU expects applicant countries to observe.
Can the Commission clarify this situation and say what action it has taken to address the problem?
.  Mr President, Mr Ceyhun, the Commission is aware of the events that you describe in your question. These are events that, I am sorry to say, we are not just aware of in Bulgaria but also in many other countries in this world, and I think that you know as well as I do why these events occur. Nevertheless, we must remember that the behaviour of police and customs officials, as described in your question, is illegal; it also constitutes a criminal offence according to Bulgarian law and must be punished. The Commission has had regular and in-depth discussions with the Bulgarian Government about these issues and has pressed for measures aimed at resolving them.
I must, however, mention that the Commission is not in any way able to open investigations in individual cases and in any case this is the responsibility of the national authorities. In my view, the problem of corruption at a border crossing or in transit is a question that, as well as being considered in terms of the rule of law, must also be considered in terms of fighting corruption. In its cooperation with Bulgaria, the Commission gave particular priority to both of these questions. What I would like to say is that I believe that the whole criminal justice system in Bulgaria needs to be radically reformed and this belief is shared by the Bulgarian Government. It was difficult to achieve this and it has not yet been fully achieved because to do so required a change in the constitution, which has been blocked for many years.
During a visit to Bulgaria this summer I intervened in a very unconventional way to try to overcome this blockade. My attempt was successful, and the constitutional change has now been adopted so that all obstacles to the necessary judicial reform have been removed, and the Commission is holding further talks with the Bulgarian authorities on widespread support for it. Furthermore, in cooperation with the Commission, the Bulgarian Government has drawn up an action plan to fight corruption, which will now be gradually implemented. This involves radical reform of toll and police management and tighter control measures. The Bulgarian Government has pledged to ensure that all citizens have access to an efficient complaints procedure.
The measures that were implemented last year have, in the meantime, led to 218 disciplinary procedures against customs officials and 212 actions against police officials. To date forty customs officials and forty-seven police officers have been sacked. The Commission will continue to follow future development in this area and make full use of the instruments that we have available in order to make sure Bulgaria adheres to international standards and to help Bulgaria to do so.
Mr President, Commissioner erheugen, I would like to mention that the Bulgarian authorities have in the meantime apologised to me, as I myself experienced this with my German passport. I would now like to put aside this question because I believe that you will continue to work in this area and that this problem will be resolved, if at all possible, before 2007.
The development of electronic commerce has boosted the advertising and sale of pharmaceutical products on the Internet without a doctor's prescription, often endangering the lives of people who obtain the products (as in the case of a 24-year-old man in Britain).
Even though it is well known that the approval, advertising and sale of pharmaceutical items is controlled by strict regulations in the European Union, the international nature of the Internet makes it possible to circumvent those regulations.
Does the Commission have any information concerning the extent of the legal electronic sale of pharmaceutical products in the European Union? Does it have any information on the total supply of pharmaceutical products through the Internet with and without an electronic prescription, within and outside the EU? Will it study the phenomenon in cooperation with pharmaceutical companies, the European Agency for the Evaluation of Medicinal Products, the World Health Organisation and the FDA so that measures can be put forward aimed at averting the danger to health and preventing fraud against the public? Will it conduct a European campaign to raise awareness and inform consumers of the risks posed by the sale of pharmaceutical products on the Internet?
. – Community legislation on medicines strictly regulates their authorisation, their placing on the market, and their classification. The same applies to their advertising. Nevertheless, the supply of medicines to private individuals, in other words the sale to the public by a pharmacist, is not regulated at Community level under pharmaceutical legislation. As a result, the sale of medicines to private individuals through the Internet is not covered by European pharmaceutical legislation. Sales of this nature fall under national provisions, which must be seen in the context of the ‘general principles’ of the Treaty, in other words, Articles 28 to 30 on the free movement of goods. The Commission does not, therefore, have accurate figures on the scale of legal electronic sales of medicines in the European Union. Nor does it have figures for the total quantity of medicines supplied through the Internet within the European Union and beyond its borders, with or without an electronic prescription.
This issue could also be considered in light of the Directive on the protection of consumers in respect of distance contracts, which lays down that, in order to guarantee a higher level of consumer protection, Member States can adopt or uphold stricter provisions, providing that these are compatible with the Treaty. These provisions include, should this prove necessary, banning the marketing on their territory, by means of a remote contract, of certain goods or services, in particular medicines, in compliance with the Treaty.
The issue of the compatibility of national measures with the Treaty, in other words Articles 28 to 30, is currently the subject of the DocMorris NV and Jacques Waterval case, which is pending in the Court of Justice. The issue mainly concerns looking at the proportionality of national measures of this nature and the justification for them, in order to protect human health and life.
The sale of medicines through the Internet raises issues of health protection and legal issues and improving the information available to patients is precisely one of the key elements of the recent Commission communication entitled ‘A Stronger European-based Pharmaceutical Industry for the Benefit of the Patient – A Call for Action’.
The Commission has committed itself to looking into setting up a realistic and practical framework for informing patients about prescription medicines. By the way, the Commission intends to set up a European health portal which could address these issues. It should, however, be noted that it is primarily the responsibility of the Member States to inform consumers about the dangers of buying over the Internet and to monitor these activities. The Commission can, therefore, only act in a very limited set of circumstances.
Commissioner, I am of course sorry that we do not have more specific details to show us the extent and gravity of the problem. Allow me, therefore, to tell you that the turnover from the electronic trade in pharmaceutical products exceeds EUR 5 billion, while we do not know who is selling the pharmaceutical products. Inquiries conducted into the matter have shown that they are people engaged in criminal activities. Similarly, we do not know the place of origin of the pharmaceutical products, because they often do not come from places such as the USA or Canada, but from India or Brazil, with the result that the composition and content of the pharmaceutical product are very harmful and bear no relation to the indications. There is also a circuit of counterfeit, fictitious medical opinions, which result in a threat to the life of the person accepting the pharmaceutical product. This too has been observed in Great Britain. Unfortunately, in 2003 alone, more than 600 British subjects purchased pharmaceutical products over the Internet. Do we really have to allow this advertising, especially when it concerns young ages? The pharmaceutical products which have the greatest market penetration via the Internet are for the overweight. So they concern very young ages. I think that, irrespective of national legislation, we absolutely must take steps at Community level also.
The Commissioner has taken note of the honourable Member’s statement, which is not a question. We will proceed to the second part of this Question Time. Two Commissioners will reply, starting with Mr Byrne.
On 1 July 2003, the Commissioner for Consumer Affairs said in Parliament that he had asked his services 'to consider the development of standards for meat preparations that would limit the amount of water that can be added to such products and the use of animal proteins for the purpose of bulking. My intention is to analyse the work that has been undertaken by my services, to determine what further work can be done.'
Now that a good four months have passed since that Parliamentary debate, can the Commission inform us of the current situation, including the practical measures it has already taken to protect consumers and increase their awareness of such meat fraud?
. Firstly, I would like to thank Mr Staes for tabling a question on adding water and protein to chicken meat. This issue was debated during sitting of 1 July 2003, so it is now an opportunity to inform the House about the present state of play.
I would first like to say a few words on the background to this issue. As you know, the Irish and UK authorities have revealed fraudulent practices designed to artificially increase the weight of poultry-meat by adding water and protein to other ingredients. The process is used to retain a large quantity of water, up to 40% or indeed, even as high as 50%. That is the reason why I have asked my services to do all they can in order to improve this unfortunate situation.
In line with the proposal made by the UK authorities, my services have been working on a Commission directive in order to highlight, on the label, the presence of added water in such products.
A draft has been discussed with experts from Member States and stakeholders. It provides a requirement to include 'with added water', and the percentage of water added, in the name of the product itself.
However, I remain of the opinion that labelling products to which water has been added is only the second best solution if water has been added only to increase artificially the weight and therefore to mislead the consumer. The practice of adding water to food in order to cheat the consumer is despicable. I have therefore again asked my services to examine whether there is any possibility of banning this practice under current Community law, and that work is being undertaken at the moment.
Thank you, Commissioner, for your answer. I would like to ask a few supplementary questions. So far there has been talk of these practices from the Netherlands happening in Ireland and the United Kingdom. Is there now any view of whether these practices have taken place in other Member States as well?
In the debate on 1 July you announced that there would be more cooperation between the Member States and the Commission to tighten the controls on fraudsters. What steps have you now taken in this regard?
You have already answered a number of other questions I was about to ask. But on 1 July you also announced that you would be developing standards for meat products. As regards the presence of water, you have answered that. But what about the presence of other proteins, ‘chicken meat’ that contains beef or pork proteins? What is the state of play on that point? Can you offer any prospect of a total ban on this practice? Because I think that the last part of your answer is absolutely right: really this practice is totally unacceptable and there should be a total ban on these practices. Do you have any idea of when such a ban might be issued and whether it could be issued?
. Investigative work is being undertaken in conjunction with Member States. I am in a position to say to you that this practice appears to be continuing. Therefore there is continuing concern in Member States and at Commission level.
A number of steps have been taken in relation to this, not only at an investigative level. I have also asked my services to conduct a detailed legal analysis of the current legislation in place dealing with this kind of situation. In particular, I have asked for an analysis of Council Directive 71/18/EEC: the belief is that piece of legislation bans the inclusion of water and hydrolysed protein for the purpose of retaining the water. That is currently under legal analysis. It is my intention, when that analysis is complete, to prepare a Commission communication for presentation to the Member States.
It is rather early, at this stage, to give you further detail on the ongoing investigation and analysis of the legal position and the legislation already in place, but I hope to be in a position to do so in the relatively near future, and to present a communication that will be available for discussion in Parliament in due course.
– Mr President, I would like to ask the Commissioner whether, in connection with the study dealing with the evolution of rules pertaining to meat products, it is also possible to investigate the restrictions which relate to the mechanical separation of meat and bone matter. For example, this restriction, which forbids the mechanical separation of meat and bones, sounds quite crazy as far as poultry are concerned. Of course I understand that this is necessary for beef to prevent the spread of BSE. I have heard, however, that the Commission is planning such a ban for poultry too. That would mean significant costs for broiler production, for example, and it cannot be regarded as a rational move that the mechanical separation of poultry meat and bone should also be totally banned. Can you tell us if the intention in this communication that the Commission is to issue is also to deal with the rules on meat products on a broader basis?
. The communication that I have spoken about is designed to deal with the situation that was raised by Mr Staes in his question, that is, focusing on the issues of the retention of water in meat products – in particular in poultry – and the inclusion of hydrolysed protein so as to retain the water in the product. That is the purpose of this communication.
In relation to the other issue you raised, all I can say is that we currently consider all issues relevant to food safety. I cannot give you an answer at the moment as to whether the particular point you raised is one of those issues, but it is something that I can deal with. If you would like to write to me on the subject, I will give you a more detailed response.
I should like the Commissioner to tell us two things. Firstly, is he considering specific limits for the percentage of water which can be added? I understood that we were looking now at an upper limit of around 20%, instead of the 40% and 50% we sometimes see.
Secondly, does he realise that the perpetrators of this scam said on British television that they have foolproof ways of disguising the fact that protein not of the origin advertised could be added to the product? Will he ask the EFSA or a similar body to investigate how these methods have continued in the way they have? They constitute consumer fraud and a public health scandal.
. I have to say to Mr Whitehead that I do not approve of the procedure whereby water is retained in a product for the purpose of bulking it out, increasing the weight, so that consumers are misled into believing they are buying more protein than they are actually buying. It is a clearly misleading practice designed to defraud the consumer. I do not, therefore, have any ambition to put in place an upper limit for the inclusion of water which, even at 20%, has the effect of misleading the consumer.
On the question of whether this protein can be disguised or not, this is also part of the ongoing work. But what I am focusing on at the moment is the capacity of the Commission to bring forward a proposal founded on any legal base that may currently exist. In other words, is there legislation in place at the moment that can be interpreted in such a way as to lead to the banning of this particular activity? That is the focus of my attention at the moment. These other issues, as you rightly point out, are of importance also, and we will address them in due course.
A new trend has swept through discotheques, bookshops and night shops in Belgium over the last few months: cardboard sheaths have appeared, into which cigarette packs may be slotted, thus concealing the health warnings on such packs. Directive 2001/37/EC(1) stipulates that, as from 30 September 2003, health warnings must cover 30% of the front of cigarette packs and not less than 40% of the back.
The aim of those who designed this product is quite clear: they wish to conceal the health warnings with colour sheaths and, eventually, with commercial advertisements.
Has the Commission been informed of this practice? Does it also realise that this is a booming market affecting twelve of the fifteen Member States? Does it intend to take action, together with the Member States, in order to put a stop to a trade which is in blatant contravention of the spirit of Directive 2001/37/EC? Or will it, at the very least, undertake to consider possible legal action?
. The Community is pursuing a coherent and comprehensive tobacco control policy through legislation including contents, packaging and labelling of tobacco products.
Although it has been able to develop robust tobacco legislation, it faces challenges every day, ranging from litigation to the incorrect implementation of provisions of this legislation.
The honourable Member asks whether cardboard covers into which cigarette packets are put in order to hide the health warning, are against the 'spirit of the directive'. This issue is bound to be considered in the context of implementation of the Tobacco Products Directive. Article 5 of this directive requires that the content of tar, nicotine and carbon monoxide yields should be printed on the cigarette packet and each unit packet of cigarettes must carry general and additional health warnings covering at least 30% of the front and 40% of the back surface, aimed at informing the consumer about the risks of tobacco use.
One of the main purposes of the Tobacco Products Directive is to alert consumers to the health effects of tobacco use through clear and visible health warnings. In this respect, the directive provides that these texts must in no way be hidden, obscured or interrupted by other written or pictorial matter or by the opening of the packet.
If the cigarette packet and the cardboard cover are sold separately, it could be argued that this is not in direct contradiction with the provisions of the directive which concerns the sale of tobacco and not the sale of cardboard. If the cardboard cover is purchased voluntarily by the consumer, this then is an individual decision made by the consumer who has no doubt noticed the texts and the health warnings and, presumably, does not like to see them. So, in this context the purpose of the directive of informing the consumer about the health effects of tobacco use has been met.
However, where the cardboard is promoted directly or indirectly by the cigarette manufactures themselves and, for example, is given free of charge in tobacco shops, even where it is proposed or sold separately, this might affect the sale of tobacco which falls within the scope of the directive and jeopardise its useful effect. It could then be seen, as the honourable Member suggests, as going against the spirit of the directive.
The Commission is aware, for instance, that in some cases these cardboard covers are on sale at government-licensed tobacco shops, and brochures advertising them are sent to the tobacco shops by the same distribution companies that bring the tobacco. It is up to the Member States to take all necessary measures to ensure the correct implementation of the directive. The Commission urges the national authorities in charge of its implementation to be vigilant in that respect. The Community has a powerful legal instrument which needs to be implemented correctly.
The Commission will analyse all practical issues emerging from the implementation of the directive and will report to Parliament before the end of 2004.
If I have understood the Commissioner correctly, there are two key aspects to this matter, of which one is the potential desire to provide this free packaging when tobacco is sold. I believe – I am not speaking in my personal capacity but on behalf of several Members, who have waged this fight side by side with the Commissioner throughout the work carried out on this proactive and important directive – that we are talking here about vital issues, and this is something that needs to be said! Our position is therefore to say that we find it extremely hard to accept this sort of legal fatalism. Not all being legal specialists but not, equally, being naive, we are fully aware that a legal solution – and we hope that one exists – will be extremely difficult to find. It is nevertheless also very hard to accept that these small objects, which some people see merely as items of fun but which are completely unacceptable, and which affect and even defeat the object of our directive, are sold in quantity today: 50 000 per day and that is only one brand, Commissioner!
This is a fashionable item more or less everywhere in the Member States. In my question I refer to twelve States, but the problem certainly occurs in all the Member States and the candidate countries. I therefore believe that some serious legal work needs to be done. We must find a solution, all the more because the Commission proposes, and we support it in this battle, to go further by including photographs. These will make the fashion more appealing and will further speed up the process of selling the products and the desire to cover up the reality. What can we do if that happens?
As to the second aspect, are the manufacturers themselves including this packaging? In most cases, they are not, but in some, it is the manufacturers of lighters that offer these products, which is not far off.
. I fully agree with the implication of the question you ask and the last part of your question is directed to whether the tobacco industry itself is involved in this, or indeed the retail outlets themselves. As I indicated earlier, there seems to be some evidence that government-sponsored tobacco shops may be engaged in this exercise.
The extent to which these products may be sold or given free of charge in conjunction with the sale of tobacco is an issue that must be addressed and resolved, particularly in the context of the implementation of the legislation which comes within the powers of the Member States themselves.
However, if there were two completely separate and distinct transactions, one the purchase of cigarettes and the other, in a different shop in another area, the purchase of a package such as this, where an individual is free to do as he wishes with his packet of cigarettes, it seems to me that in such cases, we are reaching the point where regulation becomes more difficult. But, as I said earlier, the fact remains that the purchaser of the cigarette package will have been aware, and it will have been brought to his notice, that this information is contained on the packet of cigarettes. The photographs you refer to may also be included, if the Member State in question chooses to print them on the packet of cigarettes, though it is not compulsory to do so, and to that extent information is imparted to the consumer in the way intended by this legislation. So to that extent the legislation is not circumvented.
But there are issues involved here. One is to ensure the proper implementation of the legislation and the other is to ensure that we do not intrude upon the freedom of the individual to do whatever he wishes with his own property, even in circumstances where we would not approve of it.
The Commission will be aware that in 2001, the European Parliament voted for a maximum overall limit of eight hours or 500 km to be placed on the transport of animals to slaughter or further fattening. The Commission's Scientific Committee on Animal Health and Animal Welfare concluded that ‘welfare tends to become poorer as journey length increases … hence journeys should be as short as possible’. In light of the above, will the Commission, despite not having included a maximum overall journey limit in its proposed Regulation, now support such a limit if Parliament again calls for a maximum overall limit when adopting its Opinion on the proposed Regulation?
. On 16 July the Commission adopted its proposal on the protection of animals during transport. This amounts to a radical overhaul of the European rules on animal transport.
The Commission is aware that Parliament and some Member States had called for a limitation on journeys of eight hours or 500 kilometres. However it should be crystal clear from the relevant scientific advice that the Scientific Committee did not recommend specific time limitations for the transport of animals as a tool to improve their welfare.
The Commission’s proposal takes full account of the opinion of the Scientific Committee and a full range of consultations that took place with stakeholders.
The Commission decided that the best means to give effect to the outcome of this process was to propose travel times that would coincide with the travel and rest rules applicable to drivers. Consequently, one of my principal aims – the effective enforcement of enhanced animal protection rules – could be achieved in a much more straightforward way. Tachograph evidence would be used to verify compliance.
I am looking forward to Parliament’s views on our proposal, as well as speedy progress in the Council. It would be inappropriate to enter into speculation about any particular scenario in view of the respective roles of our institutions as set out in the Treaty.
I am actually somewhat disappointed, because there seems to be a big difference between the rules for drivers of trucks transporting animals all the way to the Middle East, and the conditions that the animals themselves are kept in.
The Commission's scientific committee on animal health and animal welfare concluded that levels of animal welfare drop as journey times increase. As you mentioned, Commissioner, Parliament's position was eight hours. With a journey time of nine hours, a rest period of twelve hours, another nine hours of travelling and another twelve hours as a rest period you could just keep on going: you would have a situation where animals could be transported right around the globe and back again. This may continue until the animals are dead. This is completely unnecessary.
It is quite clear that we are supposed to be striving to create an incentive where the animals will be slaughtered as close as possible to their place of origin. We must get rid of these excessively long journeys, particularly where animals are being transported to places as far away as the Middle East. I would hope that the Commission will look again at what it is proposing and come forward with a maximum journey time, rather than this situation where animals can continue to travel long distances with periods of rest. That is not sufficient to ensure the animals' welfare and the scientists have actually pointed this out. I would hope that the Commission will take this on board.
In the long term, we must consider the welfare of the animals and create incentives to reduce the need for long-distance transport. You will not do that, Commissioner, by creating a situation in which it can continue.
. I note the honourable Member's comments and note also the fact that she is the shadow rapporteur for the animal transport legislation. I am also aware of the fact that Parliament has yet to appoint the lead rapporteur – no doubt this will be done very soon.
A report will then be made available in the usual way. The issue will be presented to the House for discussion, and whatever amendments are tabled will be addressed by the Commission in the usual way. We shall then be in a position to have a full debate on the issues raised.
In the meantime I have taken note of what the honourable Member has said.
In considering this legislation, would you bear in mind that a certain flexibility is certainly desirable? For example, if you have a rigid nine hours or eight hours with rest periods thereafter, you may be within sight of the ultimate destination. In such cases, it is certainly better to allow an hour or two extra driving rather than a 12-hour rest period followed by a further one or two hours' driving. I appeal to you to consider a certain flexibility in the application of any legislation related to animal transport.
. I note the point made by Mr Purvis, it is a view he has expressed to me before. This is one of a number of issues being considered by the Presidency in its response to this legislation. Of course, under the usual procedure that applies to the enactment of legislation, these and other issues will presumably form part of the consideration of the proposal by Parliament and by the Council in the form of amendments designed to find the appropriate way forward.
It is not for me at this stage to present any further proposals, but rather to respond to any amendments that might be tabled by the House or indeed by the Council of Ministers.
Finally, I have noted the point that you have made and no doubt we will discuss it at a later time.
I also have concerns about the proposal on animal transport. The UK currently has a derogation from EU law whereby the export of horses and ponies from the UK to the continent for slaughter is prohibited. As you know, the UK has a number of semi-wild herds of ponies in the New Forest and Dartmoor.
As I understand it, the proposal on animal transport that you have recently published will force the UK to lift that derogation and allow the export of hundreds, if not thousands, of horses and ponies for slaughter to France, Belgium and Italy. I think that is an absolutely shocking proposition, given that Britain is a nation of horse-lovers and given the particular cultural values which British people attach to horses and ponies.
Will the Commission be able to support the amendment that I plan to table in the Environment Committee which would allow the UK to prohibit the export of horses and ponies from the UK for slaughter or further fattening?
. I am aware of the issues that you raise. There are, however, some factual errors in the point that you make.
There is no derogation in place at the moment. The derogation that was in place was removed in 1995. It would therefore be incorrect to suggest that the current draft legislation under consideration does anything to change the situation from the .
Having said that, this morning I discussed this very issue with your colleague, Mr Parish. I am aware that there is concern in the UK about the issue. I have expressed my views on that and I am sensitive to the points that have been made. Those views will, I understand, achieve some publicity in the press in the UK tomorrow. I have asked my services to look at this particular point to try and achieve an outcome that you might like, while at the same time ensuring that the rules of the operation of the internal market are not damaged. So, the issue is under consideration.
In June 2001, on an initiative by Sweden, the Member States' Health Ministers decided to call on the Commission to draw up a Community strategy to reduce the harmful effects of alcohol. At the present time, we are witnessing increasing regular consumption of alcohol and an increasing amount of 'binge-drinking' among young people in certain Member States. The links between starting young and heavy alcohol consumption, drug abuse and crime are an established fact. Alcohol-related problems are also severe in several of the accession countries. What progress has the Commission made in drafting a global Community strategy to reduce alcohol-related damage and in setting a timetable for the various measures?
. I fully share the concerns of the honourable Member on this important question. Alcohol is one of the most important health determinants in the Community. I should like to assure you that the Commission, in further developing the Community public health strategy, will also focus on reducing alcohol-related harm.
The Community adopted two important documents on alcohol policy during the Swedish presidency in June 2001. The Council conclusions of 5 June 2001 on a Community strategy to reduce alcohol-related harm, referred to by the honourable Member, and the Council recommendation on the drinking of alcohol by young people, in particular children and adolescents (2001/458/EC). One major step in preparing these documents was the Stockholm Conference on Alcohol and Young People in February 2001.
It has to be emphasised that, besides being an important health policy issue, alcohol is also a controversial and politically sensitive issue both at the Community level and in the Member States. A Community strategy must be carefully planned in co-operation with the Member States. It must also be evidence based. Hence we have to assess the different measures as well as the different situations in the Member States.
The adoption of the new public health programme has provided the Commission with an efficient instrument in preparing the strategy.
First, a report on alcohol is going to be completed by the end of 2004 under the health information part of the new programme. This report will deal with the economic and social costs of alcohol, including issues of promotion of alcohol, protection of children and young people.
Second, hopefully from the beginning of next year, we will create a network of expert organisations to support the implementation of the Council recommendation on the drinking of alcohol by young people, and to develop further a Community strategy on alcohol foreseen in the Council conclusion referred to by the honourable Member.
The Commission has recently created a working party on alcohol and health, where the Member States' representatives discuss different aspects of alcohol policy in the Community and, specifically, how the Member States are implementing the Council recommendation on alcohol and young people. The working party will also allow us to monitor the situation in the new Member States.
A Commission report on the implementation of the Council recommendation on alcohol and young people is due to be presented at the end of 2005. This report will consider the extent to which the proposed measures are working effectively and the need for revision or further action.
The Commission is also exploring with the WHO euro-region and the Member States the possibility of holding a conference on alcohol and health in 2005 as a follow up to the Stockholm Conference in 2001. The results of this conference, together with the report on the application of the Council recommendation on young people and alcohol, will allow us to define the strategy, which will reflect the situation of the larger European Union.
In making progress at Community level, we should not forget the central role of our Member States in tackling these phenomena. An integrated approach to combating alcohol-related issues needs concerted action by all stakeholders, including families, schools, employers, industry, advertisers and national regulators. Effective enforcement of existing national legislation on issues ranging from drink-driving to age limits could make a significant difference.
Mr President, I wish to thank the Commissioner for his answer. I interpret this as indicating that this work will now be entering a more intensive phase and that it will result in a good many practical measures. So far, we have unfortunately seen the Commission more readily adopting measures to increase, rather than reduce, consumption.
The latest example was seen as recently as last Monday. In a so-called justified opinion, the Commission demanded that Sweden repeal its ban on the private import of alcoholic drinks via independent intermediaries, that is to say without the purchaser having to go via the state retailing monopoly. Through this measure, the ability to monitor the age of purchasers would all but disappear, and it would become considerably more difficult to deduct the correct alcohol tax.
In the light of this, I should like to put a further question to the Commissioner: if we are to formulate a strategy on this important public health problem, would it not be appropriate for different parts of the Commission to work towards the same objective?
. The Commission does not have any ambition to increase the consumption of alcohol in the European Union or indeed in the Member States, and nor do its policies seek to achieve that. As I have indicated to you, the measures that are being undertaken by my Directorate-General and by others in the Commission, seek to achieve a situation whereby there will be a reduction of binge drinking in particular, especially among young people.
This phenomenon exists in a number of Member States, not all Member States. It is, however, an issue for the Member States themselves. It is a national competence issue and it would be wrong to look to the policies of the European Union either to encourage or discourage alcohol consumption. We can only act in the light of the competences that are available to us at European Union level: this issue is the primary responsibility of each individual Member State, and some Member States have a bigger problem than others. Those Member States that have a bigger problem should ensure that they put in place policies at national level to try to resolve this situation.
Although we have exceeded the 30 minutes of questions, we will put a final one, if the Commissioner will allow us.
The Commission’s Scientific Committee on Animal Health and Animal Welfare published a report in 1998 that concluded 'force-feeding, as currently practised, is detrimental to the welfare of the birds'.
Would the Commission agree that to allow such a cruel practice to continue in the European Union is a disgrace particularly at a time when we are trying to convince the rest of the world that we have good welfare standards in our livestock production systems, and when can we expect a Commission proposal to phase out force-feeding?
. I thank the honourable Member for raising this important subject and affording me the opportunity to outline the Commission’s thinking on the matter.
The honourable Member currently refers in her question to the report of the Scientific Committee on Animal Health and Animal Welfare concerning welfare aspects of the production of foie gras in ducks and geese. This report was adopted in December 1998 and covers a wide range of issues including : the origins and distribution of foie gras production; the practice of rearing and force-feeding: the behaviour of ducks and geese; the consequences of force-feeding, in particular welfare indicators; socio-economic aspects of improving the welfare of animals used in the foie gras industry; and research.
The scientists did not look at the issue of force-feeding in isolation, but as part of the full range of factors involved in producing foie gras. Nevertheless, in recognising that force-feeding of birds, as currently practised, is detrimental to the welfare of the birds, the Scientific Committee went on to make a number of recommendations.
The main aim of the recommendations is to improve production practices so that avoidable suffering can be mitigated. Thus, according to the scientists, the objectives would be, in order of priority: to reduce mortality and morbidity rates; to decrease the amounts of pain and distress that all endure in the process; and to allow the animals to engage in normal behavioural activities.
The report makes clear that it is very important for the further development of foie gras production to introduce alternative techniques that do not require force-feeding in an intensive way.
My services have drawn the attention of the industry to this report. As a consequence, the industry is studying and researching better production techniques that are more welfare-friendly.
In addition, I would like to draw to the honourable Member’s attention the two recommendations in the framework of the European Convention for the Protection of Animals Kept for Farming Purposes. They concern specifically the protection of ducks and geese kept for the production of foie gras. I am pleased to say that the Commission actively participated in the adoption of the recommendations.
These recommendations provide for welfare considerations for the breeding of ducks and geese and, in particular, for the phasing out of small individual cages for ducks. The recommendations reflect the necessity to reduce the most intensive form of farming, as recommended in the report of the Scientific Committee to which I have already referred.
The Community, all Member States, and most of the acceding countries are party to this Convention and, as such, are expected to give effect to the recommendations. In particular, parties to the Convention will have to report the status of the implementation of these particular recommendations to the Council of Europe after 1 January 2005.
The Commission will closely follow the implementation of these recommendations, which provide for significant welfare improvements.
Commissioner, thank you for that response. As I am sure you know, this is an issue of great concern to a lot of people across the European Union, and they will want to know that we are tackling it with a great degree of urgency. I would like to bring to your attention Council Directive 98/58/EC – the general farm animal welfare directive – which states that 'no animal shall be provided with food or liquid in a manner (...) which may cause unnecessary suffering or injury'. Given that the mechanical force-feeding of ducks and geese does exactly that, will the Commission please state whether it is satisfied with the application of Directive 98/58/EC in France and Belgium in particular?
Directive 98/58/EC also allows for Community measures to ensure the uniform application of Council of Europe recommendations. Given that Germany and Denmark, together with Poland, have already prohibited force-feeding, will the Commission now come forward and propose an outright ban on so as to harmonise EU legislation in this area?
. All the scientific advice I receive in relation to this issue focuses on the manner in which the force-feeding takes place, that is, the circumstances surrounding the force-feeding. Whether the birds are kept in cages, for instance, and the other circumstances and conditions in which the birds are kept.
It is important to emphasise that there is no scientific advice available to us to the effect that the force-feeding itself, as distinct from the conditions under which the animals are kept, is contrary to animal welfare. That is the clear advice I have in relation to this issue, and I give that response to you for your consideration. In those circumstances, I am satisfied that Directive 98/58 is being properly implemented.
I believe the Commissioner is wrong about force-feeding itself not causing unnecessary suffering or injury and not being in breach of the directive on farm animals, as Mrs Lucas mentioned. If you stick a funnel down a goose's throat and force-feed it with maize, there is no way that you are not causing suffering or injury. It is ludicrous to suggest that it is not causing injury.
Secondly, the Israeli supreme court has actually ruled that force-feeding is illegal – and that in a country where they had quite a large production of through force-feeding. Other countries too have ruled that it is illegal. The European Union should do the same.
You are denying the reality of the situation if you say that force-feeding does not cause unnecessary suffering or injury. Looking at the directive, as Mrs Lucas has said, the only thing we can do is impose a ban on this type of feeding of animals.
. The clear advice that I have in relation to this issue is that the traditional methods of feeding ducks and geese for the production of foie gras are not contrary to animal welfare considerations. The real issue for concern, and the focus of attention of all the scientific evaluation on this issue, has been related to the intensive farming, intensive production and the intensive force-feeding of the birds in that way.
The ban you mention is not on a welfare basis but rather on an ethical basis, which is a different issue. What we are considering here is the question of animal welfare and the treatment of animals and birds in these circumstances. I take note of what you have said. This is an issue that will be discussed at a future time.
Thank you very much for your cooperation with Parliament this afternoon, Mr Byrne. In accordance with the Rules of Procedure, Questions Nos 42, 43 and 44 will be replied to in writing. We will move on to questions to Mr Bolkestein.
In their report to the Commission, Commissioners Bolkestein and Patten state that the US has failed to provide them with sufficient guarantees regarding the protection of the personal data requested by the US authorities on passengers travelling to the US with European airlines. The interim decision of 5 March 2003 nevertheless remains in force, under which European airlines are permitted to transfer personal data on their passengers to the US authorities.
When will the Commission lift the interim decision of 5 March 2003, given that it is clearly in breach of Community legislation on the protection of citizens' personal data?
. The Commission would like to start by clearing up a misunderstanding that seems to underlie this question. At present there is no decision and no agreement. There is therefore nothing to abrogate.
There is an American law which requires airlines flying to or from the United States to provide access to their passenger name records. Most airlines are complying with this. That is understandable in view of the fact that there may be negative consequences for these airlines and for their passengers if they do not supply the data to the United States.
February's joint statement brought with it a US commitment to work with the Commission towards achieving a so-called adequacy finding regarding the level of data protection provided by the United States. The honourable Member is right, the Commission does not consider that the American arrangements amount to adequate protection. That in itself is not yet a reason to stop the process. Instead, the Commission is energetically pursuing the process with the aim of persuading the United States to improve its arrangements so that an adequacy finding can be made and a proper legal framework for passenger name record transfers can be provided.
The Commission, as I told Parliament's relevant committee on 9 September 2003, is working to a deadline of Christmas 2003.
I fear that the Commissioner's ‘understandable’ is worse than an agreement. In other words, what we have here are tolerance and the concealed assent of the Commission, and Commissioner Bolkestein in particular, to an infringement of the legislation of the European Union, especially the directives on data protection.
Consequently, Commissioner, my question is: have you taken account of the resolution passed by the European Parliament's plenary a few weeks ago on combating this situation? This resolution includes the European Parliament's concern that it could take recourse to the court against this stand by the Commission on this specific issue, which is a terribly sensitive issue on which the Commission is acting illegally, while the institutions of the European Union are trying to teach its citizens to act legally.
. In reply to the supplementary question, perhaps I may once again explain that the Commission is in active negotiations with the Government of the United States. I was in Washington early last week, and during my stay I had discussions with Mr Tom Ridge who is the Secretary for the Homeland Security Department, in other words the man in charge of seeing to it that the United States is a secure and safe country.
The legislation of the United States requires all passengers going to the United States to have their personal data sent on before their arrival. Quite apart from what the Commission thinks, airlines and, where necessary, computerised reservation systems, supply that data. That is not strictly in compliance with European law and, therefore, the situation is not good.
European law is laid down in the Data Protection Directive which, incidentally, has not yet been transposed into the national legislations of a number of Member States. Anyway, it is a directive and should be policed by Member States, not by the Commission.
Once again, this is not a good situation. We need to decide whether there is adequate protection of the data in the United States, that is the so-called 'adequacy finding'.
As I told the relevant parliamentary committee in the first half of September, I cannot as yet conclude that there is adequacy on the other side of the ocean. Therefore the legally precarious situation continues to exist. Once again that is not good. The honourable Member said that there was a secret arrangement. There is nothing secret about anything at all. The situation is of doubtful legality, but the Commission is in discussions with the American Government to try and rectify. On my last visit to Washington I managed to achieve some limited progress towards an agreed solution, but we are still very far apart.
I said to Parliament that I set a deadline of Christmas to resolve this situation. What will happen I do not know. Hopefully, we shall reach an adequacy finding later on during the near because our negotiations continue. If that is not the case, I shall tell Parliament that there is no adequacy and, therefore, propose that we engage in a bilateral negotiation with the United States. That would, of necessity, amount to a derogation from the data protection directive.
There is also another legal instrument in the form of the computerised reservation system regulation. That is a regulation and, therefore, the policing of that regulation is in the hands of the Commission. My colleague Mrs De Palacio is more specifically responsible for that. Articles 6 and 11 of the regulation say that the Commission may be required to stop data flow if that data flow is not compatible with the regulation.
But may I draw the attention of honourable Members to the fact that stopping the data flow, as I said earlier, may have dire consequences for the airlines involved. It may mean that all passengers have to queue up for three or four hours in Washington, New York or wherever in order to give the data required by the Americans, or that airlines are fined so many dollars per passenger or their landing rights actually suspended. These are no mean consequences, and I would remind the honourable Member of the possible consequences that stopping of the data flow would have.
Having said that I understand Parliament's concerns. They are my concerns because I am interested in upholding the law. We are working to that end. I was in Washington last week. We shall continue and I shall report to Parliament as soon as I have something more substantial than at this moment on how far our American partners are prepared to go.
According to national legal practice in some Member States it is illegal to relabel parallel-imported pharmaceuticals so that they bear the name used by the trademark holder in the importing country, if the pharmaceutical concerned can be sold in the importing country under the same name as it was marketed under in the exporting country. This rule applies regardless of whether the parallel importer can show that, when the product is not renamed, the importer is deprived of 25% of the market owing to rules on the substitution of pharmaceuticals and doctors' prescription habits.
In the Commission's view, is it consistent with the provisions of the Treaty on the free movement of goods and with Court of Justice case law concerning parallel imports of pharmaceuticals for national courts to justify their ruling that the above practice is illegal on the grounds, for example, that the lack of access to the market is solely a commercial obstacle which importers must seek to overcome by means of (in principle unrestricted) marketing which targets prescribing doctors (despite the fact that parallel importers do not have access to Drug Master Files or equivalent scientific/technical data, and regardless of whether the price of the pharmaceutical is regulated by rules on the dispensing of medicines)?
. In answer Mrs Riis-Jørgensen's question, I should like to point out that a parallel importation of a medicinal product is a legal form of trade within the internal market, based on Article 28 of the Treaty. It is also subject to the derogations regarding the protection of human health and life and also the protection of industrial and commercial property, provided by Article 30 of the Treaty.
The European Court of Justice has ruled that the derogation to the free movement of goods, justified on the grounds of protection of industrial and commercial property, is only admissible for the purpose of safeguarding rights that constitute the specific subject matter of the property.
The specific point of a trademark is, in particular, to guarantee to the owner that he has the exclusive right to use that trademark for the purpose of putting a product on the market for the first time. Accordingly, Member State legislation protecting industrial and commercial property rights may not be used to oppose the importation of a product that has already been lawfully placed on the market in another Member State by, or with the consent of, the proprietor of that right. In certain circumstances parallel importers are forced to relabel parallel imported medicinal products in order to have effective access to the market of the importing Member State, especially when the use of different trademarks by the proprietor contributes to the artificial partitioning of the markets between Member States.
Partitioning of the markets would still exist if the importer were only able to sell the product in parts of his market. The court has ruled that repackaging and relabelling is not necessary if the parallel importer merely wishes to secure a commercial advantage.
According to the jurisprudence of the court, relabelling is considered justified if it is objectively necessary. In any case, this is to be assessed on the basis of circumstances such as those mentioned in the question – circumstances prevailing at the time of the marketing of the parallel imported medicinal product in the importing Member State.
It is for the national courts to determine in each specific case whether it is objectively necessary for the parallel importer to use the trademark used in the Member State of import to enable the imported products to have effective access to the market.
As regards the national measures mentioned in the question, should more information on the specific circumstances become available to the Commission, these special circumstances will be assessed in the light of the jurisprudence of the court.
My understanding of what you said is that, if I can obtain more information on this specific case, I can come to you to resolve it or refer the matter to a national court. These are the two solutions.
. If Mrs Riis-Jørgensen has more specific details concerning any particular case that has come to her attention, the Commission would very much like to learn of it and will follow it up in the light of the case-law of the courts with the appropriate action. The Commission will be grateful to Mrs Riis-Jørgensen for bringing those circumstances to its notice.
The Commission is currently examining the question of whether the Spanish National Hydrological Plan is compatible with Community law. The Commission knows that the Spanish Government set up the state company ‘Infraestructuras del trasvase, Sociedad Anónima (Trasagua)’ to plan and implement the Ebro water transfer(2) of the National Hydrological Plan and likewise knows that in August 2002, Trasagua awarded the tender for the Ebro water transfer environmental impact studies(3), totalling EUR 1 705 524, without having published this tender in the European Union’s Official Journal(4). The Commission has already informed us that it was investigating this case, and now that a reasonable length of time has elapsed, we would ask:
Does the Commission believe that Trasagua enjoys the status of ‘public law body’ in terms of the Directives on public markets, set up, funded and controlled, as it is, by the Spanish Government, and therefore is subject to Directive 92/50/EEC(5) on coordinating the adjudication of public service tenders?
Does the Commission believe that Trasagua should have published the tenders in question in the European Union’s Official Journal?
Does the Commission believe that Spain failed to comply with Community law in not publishing these tenders?
.  The Commission has investigated the complaints it received in connection with the public service contracts awarded by the company Trasagua and has come to the conclusion that this entity must be regarded as a public law body within the meaning of the community directives concerning the coordination of the procedures for the award of public service contracts.
The Commission therefore takes the view that the provisions of the public service contract directives are applicable to this entity when it awards a contract falling within the scope of these directives and that the environmental impact assessment contract referred to by the honourable Member should have been published in the Official Journal of the European Union.
In a letter to me dated 19 June 2003 Mr Martinez Fernandez, State Secretary for Coastline and Waterways in the Spanish Environment Ministry, acknowledges that this analysis of the Commission is correct. And in the same letter he gives the undertaking that from now on the company Trasagua will apply the relevant provisions of the EC directives in full whenever it awards contracts.
The Commission wishes to draw the attention of the honourable Member to the fact that the Trasagua case must be placed in the broader context of the compatibility of the Spanish provisions for the implementation of the community concept of public law body. The Spanish Act under which the public service contract directives are implemented does after all exclude private entities from its scope, even if they conform to the definition of public law body within the meaning of the community directives.
In this context the Commission has on various occasions taken action under Article 226 for failure to fulfil obligations. The Court of Justice for example recently found Spain guilty of the incorrect application of the directive on working on the construction of a prison. Another case relating to the more general problem of the incorrect implementation of the personnel scope of the directives concerning the coordination of the procedures for the award of public works contracts and of public supply contracts has still to come before the Court. In addition, on 11 July of this year the Commission decided to declare Spain in default on the same grounds in relation to Directive 92/50/EEC concerning the coordination of procedures for the award of public service contracts.
– Mr President, I should like to thank Commissioner Bolkestein for his clear response. I am also pleased with the reply he has given, namely that the Commission has declared Spain to be in default by reason of inadequate compliance with the directive on government spending. This is of such importance because this is not the first problem in the case of the Spanish Hydrological Plan, the and it will not be the last. The fact is that this plan is enormous and requires a great deal of government funds, also government funds from the Commission, for which an application has been submitted but which, fortunately, has not yet been granted. I should like to urge the Commissioner to continue to act with the severity he has shown in this specific case, because it is important, in my view, for Spain to realise that it must comply with European legislation in every particular, not only as regards environmental impact assessments, but also where government tendering is concerned, particularly in this case.
That is not a question. The Commissioner has taken note of your opinion.
The Basel Committee will reach a decision on the new 'Basel II' own-capital provisions before the end of this year. Independently of the outcome of the Basel negotiations, I wish to ask which of the European Parliament's eight requirements the Commission will incorporate into the proposal for a directive, and how soon the proposal for a directive can be expected. The requirements laid down in the own-initiative report are: (1) annual adjustments to the EUR 1 million retail ceiling for inflation; (2) deletion of the 0.2% granularity criterion; (3) recognition of the specific financial situation of firms on start-up or in the event of takeover; (4) incorporation of the results of the impact study on SMEs; (5) monitoring of trends in costs and administrative expenditure incurred, in particular by smaller banks, as a result of Basel II; (6) recognition of physical collateral under the standardised approach and reduced risk weightings for mortgage bonds; (7) clear transparency of rating criteria; (8) positive assessment of research activities and investment expenditure in the fixing of ratings.
. The Commission would like to thank Mr Karas for his questions, which are important and detailed. The Commission services are preparing a proposal for a directive on the capital adequacy of banks and investment firms. As Parliament will be aware, the Basel Committee has announced a short delay in its timetable in reaching agreement on the new Basel Accord. The accord should now be finalised by the middle of 2004 at the latest. The Commission's proposal should be made very shortly thereafter.
Implementation at the end of 2006 remains a challenging but achievable task. The Commission services remain firmly on track in the development of a proposal for an EU directive. That draft proposal is broadly consistent with the work done by the Basel Committee, but appropriately differentiated, where necessary, to take account of the specificities of the EU context as supported by the European Parliament.
Regarding Mr Karas' fourth question, let me confirm that the results of the study on the consequences of the new framework on the European economy – especially SMEs – will be available in due time to inform the EU legislature. The technical details of the draft directive are still subject to reflection and consultation within the Commission, but I am pleased to provide you now with the following elements in response to the questions raised by Mr Karas.
First, with regard to his question on retail loans, the draft directive should indeed allow a wide use of comitology procedures to make necessary changes in the light of market developments, including inflation adjustments.
With regard to his second question, the Commission services' third consultative paper – the so-called CP3 of 1 July 2003 – no longer refers to a specific granularity criterion to distinguish retail from corporate loan portfolios.
With respect to questions 3, 7 and 8 on banks' internal rating systems, the draft proposals do not spell out how banks should develop their rating systems and which risk factors they should take into account. As is currently the case, banks are only required to take into account all relevant available information when they assess the credit quality of their borrowers, including any investments and research activities a potential borrower has undertaken or plans to make. This is not new and should be expected of any bank.
Irrespective of that, the Commission services have started a project to examine ways of promoting the use of rating systems that include technology risk assessments – in other words, technology ratings – to enable potential investors to appraise the specific risks and rewards associated with investments in technology-based SMEs. But, if a bank wants to use its internal ratings for regulatory capital purposes, its supervisor will need in future to check the reliability of the bank's rating system. That will improve the quality of the systems and ratings and is in the interest of all parties involved.
On question 5 it is important for the Commission that the new rules are appropriate for all types and sizes of institutions, especially small banks. Work in Basel and Brussels reflects this in numerous areas, for example by allowing a partial use of methodologies to avoid unnecessary burdens for small credit institutions.
Finally, on question 6, a broader range of collateral is already recognised in connection with significant improvements for loans to SMEs. At this stage, both the Commission and the Member States' supervisory authorities believe that a further recognition of collateral and the destandardised approach would not be justified on prudential grounds.
The Commission services are pursuing a solution for covered bonds which appropriately reflects the risk of these instruments. I apologise for having been so detailed, Mr President, but the questions were also detailed and I wanted to reply in a similar vein.
– Mr President, Commissioner Bolkestein, I would like to thank you for your detailed reply. I note – if I understood you correctly – that the Commission will, in its proposal for a directive, consider all of the points and demands I made in my question – with the exception of the area of collateral, where the process for forming an opinion has not yet been concluded.
I would like to ask you, therefore, what consequences will result from postponing the timetable for the Basel Committee to make a decision? You say that you will submit your draft directive immediately afterwards; in that case, it is likely to be autumn 2004 and that leaves a relatively tight timeframe for debates in Parliament and with the Council and a very tight timeframe for a preparatory phase for businesses before it enters into force at the end of 2006. What are the consequences of the new agreement in the Basel Committee and the fact that the timetable has been put back by almost a year because of the Committee’s hesitancy?
. The Commission, as Mr Karas knows, is keen to stick to the original timetable. It is true that differing opinions on the other side of the ocean with respect to expected loss and unexpected loss have caused a small postponement of a few months. This means that the Commission will not finalise its proposal until around the middle of next year. It will be hard work to get everything ready for implementation at the end of 2006.
The Commission does its best to keep pace with the developments in Basel. The Commission is not a Member of the Basel Committee; it is an observer and therefore in the hands of the Basel Committee as far as progress in that matter is concerned. However, it does its best to get everything ready on time.
Mr Karas' main question is whether the Commission will take note of the matter he has raised, and of course the Commission will. Mr Karas can be assured that his opinions and questions will be taken into account.
– Mr President, Commissioner Bolkestein, ladies and gentlemen, it is, of course, the case that Parliament completed the study a long time ago, and our conclusion from it is that we urgently need a training programme. We had already considered something to this effect in the Committee on Budgets and earmarked EUR 6 million in the budget for training related to Basel II. Furthermore, we have a pilot project – which we hope to be able to vote in favour of on Thursday – of EUR 91 million for building up collateral, because ultimately collateral must be built up in order to obtain a credit rating.
I would be interested in knowing if it would still be possible for us to incorporate into the Commission study how we can best equip the training programme and how we could optimise the preparations for the introduction of Basel II in the pilot project together with the European Investment Bank and other European banks.
. The Commission is of the opinion that training programmes are important and is therefore most attentive to what Parliament decides and wishes to do in that area. Whether the training programmes as such will be part of the proposal to be finalised around the summer of next year, I do not know. After all, the training programme is one thing and the directive is something else. But certainly the Commission is more than willing to cooperate by giving Mr Rübig the benefit of its experience in carrying out training activities and if he would care to send a letter me along those lines, then I shall be at pains to see to it that the matter is dealt with in an adequate fashion.
If you will allow us, Commissioner, we will put a final question.
The system for awarding public contracts, studies and construction projects in Greece has often been described as being open to abuse, and the irregularities detected lead to delays in the completion of projects, construction faults, the submission of complaints to the Commission on the grounds of infringements of Community law (Thessaloniki metro, Ilarionas hydroelectric power station, etc), as well as the waste of Community resources. With specific regard to concession contracts, there is no legal framework in Greece operating alongside the rules laid down by Community law. On the contrary, such contracts are governed by ad hoc rules adopted for each individual case, which frequently leads to complaints being lodged with the Commission.
To what extent are practices relating to the award of public works contracts in Greece compatible with Community law? Can the Commission confirm the reports which have been published according to which the Commission has called for the suspension of payments relating to the award of studies for public works in Greece and a review of the legislative framework governing public contracts and the award of studies on the grounds of an infringement of Community law? Have any complaints been lodged in relation to concession contracts, and if so, what action will the Commission take to ensure that Community law is complied with?
. The Commission would like to recall that the public procurement directive applicable to public works was transposed into Greek law in the mid-nineties and constitutes the appropriate framework for the award of public works contracts in Greece.
Notwithstanding the fact that the relevant EU rules seem to have been correctly transposed, the Commission examines specific cases of potential irregularities in the award of public works and work concessions, which are brought to its attention and evaluates on a case-by-case basis whether or not Community law has been breached.
Concerning the specific question of certain public works studies, the Commission can confirm that, in the course of a regularly scheduled on-the-spot control mission concerning the Egnatia project, which is co-financed by the EU, in particular through the Trans-European Network – TEN-T – and the Structural Funds, some issues have been identified which show that the practices in Greece for the award of study contracts may not be compatible with public procurement rules and thus require further clarification. The Commission is in close contact with the Greek authorities in order to assess these issues.
Whilst awaiting the outcome of the compatibility assessment under the public procurement rules, and in application of the 'precautionary principle', some of the payments, namely those linked to the TEN-T budget line, have been suspended.
Should the competent Greek authorities not provide sufficient evidence of the compatibility of national rules or practices with the Community legislation on public procurement, the Commission will have to open an infringement procedure and thus all the EU funds concerned will have to be suspended.
As for the last question, the Commission is not currently examining any case related to the concession of public works, nor have there been any complaints on this specific issue to date.
I thank the Commissioner for the detailed reply which he has given to my question. I should like to ask him if, apart from the Egnatia Road, there are other projects which are subject to controls at the moment.
. At this moment I cannot answer the last question. Apart from the Egnatia case, none have been brought to my notice. But that does not mean that no cases are being looked into – they have simply not been brought to my notice.
Thank you very much, Commissioner, for your excellent cooperation beyond the agreed time limit.
As the time allotted to questions to the Commission has elapsed, Questions Nos 50 to 103 will be replied to in writing(6).
That concludes questions to the Commission.
The next item is the debate on the report (A5-0346/2003) by Mr Rothley, on behalf of the Committee on Legal Affairs and the Internal Market, on insurance against civil liability in respect of the use of motor vehicles (COM(2002) 244 – C5-0269/2002 – 2002/0124(COD)).
. Mr President, thank you very much for giving me the floor on this important subject. May I begin by thanking MrRothley, the rapporteur on this important file, most heartily for his excellent work. Let me furthermore stress that the area of motor insurance is a very good example of efficient co-operation between Parliament and the Commission.
As honourable Members know, the European Parliament resolution of October 1995 – that is precisely eight years ago – gave rise to the Fourth Motor Insurance Directive. Another resolution, this time of July 2001, recommended the adoption of a Fifth Motor Insurance Directive very much along the lines of the current Commission proposal. I should like to thank the Parliament, and particularly Mr Rothley, for their approach.
The proposal for a Fifth Motor Insurance Directive aims at introducing legislation which would affect millions of European citizens: drivers and potential victims of accidents and, of course, insurers. It will make it easier for drivers to get insurance and improve the protection of victims.
As you know the aim of this proposal is not only to update and modernise the existing rules but also to reinforce the single insurance market in the area of motor insurance. Some aspects of the directives adopted in the 1970s and the 1980s need to be updated, in particular concerning the minimum amount of insurance cover. There is also a need to fill gaps and provide solutions to real problems experienced by our citizens. Furthermore, the procedure set up in the Fourth Motor Insurance Directive for an efficient and quick settlement of accidents taking place outside the victim's Member State of residence should be extended to any motor accident.
I am now looking forward to comments from honourable Members. Then, if you allow, I shall respond to Parliament's amendments in some detail.
. – Mr President, Commissioner Bolkestein, thank you for your kind words, which I can only acknowledge. In this area of insurance law and protection for victims of accidents there is in fact excellent cooperation between the Commission and Parliament and I thank you for that.
With the Fifth Directive we are consistently continuing to protect victims of accidents following on from the Fourth Directive. It would perhaps be sensible, Mr Bolkestein, if you did not go into individual amendments in the debate, as we will still, in any case, have to discuss them with the Council. I would like to make a few points to clarify the content. I will begin first of all with the issue of jurisdiction. On this issue the Fifth Directive rounds off the Fourth very well indeed. With the Fourth Directive we made it possible for accidents in another country to be settled in the country of residence. After the Fourth Directive was passed there was, on 22 December 2000, the regulation onjurisdiction and the recognition and enforcement of judgments in civil and commercial matters. Provision is made there so that with civil liability insurance the domicile of the injured party can be considered a place of jurisdiction when there is a direct claim. This was made possible for accidents in another country in the Fourth Directive and with the fifth this applies to all accidents. This means that it will not only be possible to settle out of court in one’s own country a claim arising in another, but it will also be possible to begin a legal battle in one’s own. We cannot do more than that for the victims of accidents.
What else does this Fifth Directive contain? The costs of judicial proceedings that are deemed to be necessary and appropriate will be reimbursed. When the cost of legal proceedings – for example consultation with a lawyer – are deemed necessary and appropriate, then that is a claim that must be compensated. We must increase the minimum sum. There is a somewhat piecemeal system in the European Union in this area and everybody agrees that, after twenty years, a new provision is needed.
Now, it is a question of the amount and there are, of course, problems with this. It is not exactly easy – and I know this only too well – to raise the minimum sum because that obviously also causes an increase in premiums. The compromise that we came to – EUR 5 million for personal injuries and EUR 2 million for damage to property – is a compromise, with which I think the insurance markets can cope. Incidentally, there is one aspect regarding the minimum sum that must not be overlooked, that is to say, adequately protecting those victims of accidents that are the most affected. Everything in me rebels against the idea that a 20-year-old, paralysed after an accident, is left dependent on social security after 20 years, and in the meantime the injuring party, who is infinitely liable, is also financially ruined. This compromise does, therefore, actually make sense.
We are creating a provision for trailers on motor vehicles. There is a mention of this in an earlier directive, but there are completely different provisions across the European Union. Often the trailer’s registration number is known but not that of the motor vehicle, and then it is very difficult to settle a claim.
I would like to mention two further points Commissioner Bolkestein, which we did not accept in your proposal: Firstly, the person responsible for the settlement of claims taking charge of the provisions of the Green Card Bureaux. We should not carry out this amalgamation, which is superfluous; it damages a system that works, which is what the Green Card Bureaux is. We also dispensed with the provision on the protection of vulnerable travellers; that means making provision for civil liability. That is a very specific problem, and we should work together – the Commission and Parliament – in order to tackle this issue of liability in another directive.
On the whole – and I am coming back to where I began – the cooperation between Parliament and the Commission has been so excellent because we held a European dialogue at European level on all of these issues, between insurers, automobile associations, Parliament, and associations of accident victims – I am referring here to the European Transport Law Seminars in Trier.
It is precisely because we worked extremely hard in this area and discussed a great deal that we can also find solutions together that will help the victims of accidents. I am confident that in further discussions with the Council we will quickly achieve a result. On the whole, it all helps to take us forward and above all: it encourages us to have a European dialogue because when we do have such a dialogue then solutions are easier.
– Mr President, ladies and gentlemen, in actual fact, I am taking the floor as chairman of the Committee on Legal Affairs and the Internal Market to acknowledge the work done by the vice-chairman, Mr Rothley. This proposal for a directive has been developed with great tenacity and intelligence by Mr Rothley, and I want to give him credit for it here. We are particularly grateful to him because this directive has come about as a result of Article 192, for which I have a particular fondness, as it is an indirect legislative initiative which gives Parliament a leading role and which also confirms the right of initiative of Parliament and its Members.
In such a sensitive industry, this leads to more effective European citizenship because, as Mr Rothley has said, it makes it easier to take out a short-term policy for a temporary stay in another Member State and to get short-term insurance for a vehicle purchased outside the owner’s Member State of residence. As a result, it will be simpler to purchase a car in any country in the Union where the best terms are available. I think this will be of interest to a great many European citizens, because of that single insurance market that Mr Bolkestein was talking about and which is thus established, and it will be a valuable and useful development for the European Community as a whole.
The most sensitive part of the report – it has already been underlined, but I should like to reiterate it – concerns the higher levels of cover laid down by the Member States. The Commission had set a sum of EUR 1 million per victim in cases of personal injury and EUR 500 000 per accident for damage to property. We believe EUR 5 million per accident for personal injury and EUR 2 million for property damage would be more appropriate and flexible and could be a compromise position. I must formally give Mr Rothley the credit for this compromise, because he has taken into account the various situations that exist in the insurance market, once again with a view to achieving a single insurance market. He has also addressed the issue of legal costs. It was not appropriate at this stage, however, to extend insurance cover to injuries sustained by pedestrians and cyclists as a result of accidents in which they were involved, because this is an even more sensitive area and I think it may need to be regulated by a specific measure.
If, as Mr Bolkestein has recognised, Parliament and the Commission have worked well and usefully together, I hope that the Council and the Commission will take our amendments to heart and that such an important directive as this will be able to help to bring the citizens of Europe closer together in common citizenship. I very much hope this will happen, because the compromise that has been reached is an excellent balance, which I hope the Commission will take into account.
Mr President, Commissioner, thank you for your clarification and thank you, Mr Rothley, for this proposal with which you have made another contribution to the further completion of the internal market. We know it is a slow, but steady process. Even if it takes twenty years before the fourth directive is followed by a fifth one, we will get there in the end. I have confidence in this. You, Commissioner, are well on your way to achieving it, and I hope that eventually, we will reach this optimal position.
Insurance law is also complex in this case. I myself am a personal injury lawyer and have myself sustained personal injury in the past. This has probably given me the opportunity of working here. It is of extreme importance for this legislation to be transportable to your country of residence, because as the injured party, you often face a great many problems with the various legal systems. So, as far as that is concerned, I am very pleased with the proposal as it is now before us. I think that the insurance companies are also delighted with a further harmonisation, which affords them, too, more clarity. We set up a green card system some time ago, and this takes it further within the EU. The minimum amounts proposed by the Committee on Legal Affairs and the Internal Market struck me as being very high, because these rarely come into play in practice, if at all. I am therefore actually more pleased with Mr Rothley’s compromise proposals, for they are more geared towards the market as it is in reality. The amounts should not be too high either, because, I believe, enforceability would then become an issue. Nobody benefits from legislation that is not enforceable. I would like to state once again, therefore, that this proposal is closer to reality than the extremely high amounts initially formulated. Then again, the Commission’s proposals are a little on the low side, and I think that what Mr Rothley has proposed is ideal.
We Liberals can give our warm support to this proposal. On a different note, in an amendment, I had requested more harmonisation in the discussion of personal injury, in terms of the level of invalidity or the level of the value of the injury. I gather from Mr Rothley that a follow-up report on this is already in the making. I think that we are making another contribution to the internal market’s completion, for which I am grateful. It will receive my unqualified support.
Mr President, Commissioner, it is a sad fact, but we must face up to the reality that there are far too many drivers on our roads without sufficient insurance. The occurrences of personal injury and damage to property are all too frequent, despite the best efforts of our various national safety councils to reduce such tragedies.
I commend the rapporteur for his work on this technical subject and agree fully that an appropriate level of insurance cover should also meet the cost of legal proceedings. These are essential, and it is appropriate that they be treated as damages to be covered by the compulsory civil liability. The conflict of interest that arises if the party's own insurers or their opponent's carry out the settlement is self-evident.
I support the Commission's proposal that the amount of the minimum sum insured in the case of the personal injuries arising from an accident should be unlimited. Accident victims with very severe injuries such as paraplegia would not receive sufficient cover with a maximum sum of EUR 1 million. I agree that it makes sense not only to provide cover for the severest cases at EUR 10 million but to limit cover to that amount for each accident. It ought to be extremely rare for two or more cases of severe injuries to occur in a single accident.
Mr Rothley is to be complimented once again on his wisdom and competence. The fact that accidents in different countries can now be dealt with in the country of the injured person is a huge plus, and I congratulate the rapporteur once again.
– Mr President, Commissioner Bolkestein, ladies and gentlemen, we all agree that this directive is important because it is important for European motorists and victims of accidents. Why is it important? Firstly, because it will lead to the judicial protection of victims being updated and improved; secondly, it creates a better functioning internal market for motor vehicle liability insurance; thirdly, the minimum insurance sums for personal injuries and damage to property are increased; fourthly, because it will mean that it is easier to comply with insurance liability for imported motor vehicles until they reach their destination, and fifthly because it clarifies the responsibility of the guarantee fund in the country where the accident occurred for all accidents involving motor vehicles without registration plates or with false registration plates.
During the debate I had three main requests. My first request was the minimum cover sum for personal injuries and damage to property and this was taken into account in the amendment and at the same time this amounted to a transition period of five years, which is exactly what I had in mind.
My second request was for the removal of the insertion in Article 4(2) of the Commission proposal, because I, like many in this House, believe that a directive on insurance law should not deal with any issues that are the responsibility of national civil law.
My third main request was directed against the unnecessary bureaucracy and unnecessary additional costs, which means that we advocated that, when a contractual relationship ends, the policyholder can ask for a statement relating to any claims to be forwarded, so that this is not sent automatically. This change was implemented by Mr Harbour’s amendment. I can, therefore, only welcome this directive.
Mr President, I would like to join my colleagues in thanking Mr Rothley very much, not just for this report but for the sustained campaign that he has run over many years, as the Commissioner indicated, to improve the whole insurance climate for Europe's motorists. I think he deserves a lot of credit for that, and it reflects well on Parliament too.
Since I joined the Parliament in 1999, I have had the pleasure of working with Mr Rothley on this subject in which I have taken a particular interest. I contributed to the 2001 report and am delighted to say that a number of the ideas that flowed from that are now incorporated in this very welcome Fifth proposal from the Commission.
Mr Rothley and others have talked particularly about issues of improving the ability of motorists to claim damages for accidents outside their own country. I want to focus on a few other detailed points. Many of us have dealt with constituency cases concerning the difficulties of people temporarily moving to other countries – particularly students or people taking up work or even citizens wishing to make long-term stays. They have difficulty in getting their insurance extended for that temporary stay and having insurance extended for up to 12 months. I think this is a very important benefit.
Secondly, we are concerned in our committee about the internal market and simplifying the regime which allows citizens to go and buy a car from another country and have their existing insurance extended for 30 days while they bring that car home and have it re-registered.
This is just an important simplification. It underlines the fact that in the internal market, citizens expect to be able to have these rights delivered across borders without inconvenience – that is really what this proposal is all about.
In a similar vein, making insurance purchase easier and more competitive, by enabling citizens to get their insurance claim records delivered to them wherever they have had insurance previously, so that they can use their past clean record to gain important price and coverage benefits for their insurance is an important benefit.
In conclusion, Mr Karas has talked about some of the improvements we have made, and I agree with him about some of the areas into which I think we have intruded too far into Member States' prerogatives. One area which has been drawn to my attention in the last few days is the right for claims to lapse after four years. In my own country, the United Kingdom, that cuts across national provisions. There are strong arguments for having a look at this again and this is something I will talk to the rapporteur about. We need to discuss whether we should support that provision in the final report or ask the Commission and Council to look at this before it finally comes back.
Overall this is an excellent piece of work. It has our full support, and I would like to thank both the Commission and the rapporteur for the work they have done in moving this important benefit forward for all of Europe's citizens.
– Mr President, Commissioner, the internal insurance market has to be completed and the barriers that still exist in the industry removed. It is no coincidence that the European Parliament has called on the Commission to submit a proposal to bring motor insurance rules up to date so that the right of European Union citizens to live, travel and work in any Member State of the Union without any problem may become a reality.
The draft fifth directive on civil liability motor insurance will certainly have the effect of modernising and improving European rules in this sector. Above all, it will be easier to take out a short-term policy covering a temporary stay in another Member State and getting short-term insurance for a vehicle purchased outside the owner’s Member State of residence. Consumers will thus find it easier to purchase a car in any country in the Union where the best terms are available, and that will help to stimulate cross-border competition. In addition, the directive seeks to update the limits on the minimum cover that should be enjoyed by motorists. This will allow motorists to change their insurance more quickly. Another objective is to improve protection for pedestrians involved in accidents.
Lastly, the directive allows citizens to obtain a statement from their current insurers regarding the accidents in which they have been involved so that they can negotiate a new contract with another insurer.
It is essential to avoid setting the minimum cover at levels that are too high and beyond any reasonable need. If this were to happen, the cost would inevitably be passed on to the consumer through considerable rises in insurance premiums. The effects would be felt especially badly in certain countries, including Italy, where increased premiums are already giving rise to a particularly heated debate. Not to mention the new countries joining the Union, where the citizens and the insurance companies would be called on to meet costs out of all proportion to their economic levels.
My assessment of the proposal is therefore positive; we must be careful, however, not to go too far and produce results that are counterproductive for those same citizens whom we wish to protect and help.
. Mr President, it is excellent that the report drafted by Mr Rothely received unanimous or quasi-unanimous support in this Parliament. It is often said that the distance between the European Union and the citizens of the Member States is too wide. This is an issue which is to the direct benefit of the citizens of Europe and it goes to show that the distances are not as great as is sometimes stated.
That is another reason why the Commission is extremely happy with this report. The various speakers have also thanked the Commission. If the Commission has contributed to the report, it did so out of the conviction that this is the way to go. And so, my thanks to all.
Mr Rothley has said that it is not necessary to reply and give the Commission's opinion on each of the amendments because the discussion will continue. Nevertheless I have comments here and, if you agree, I shall forward them to the Parliament's services for everyone to see.(1)
Finally, no specific questions have been put to the Commission, so at this moment at least there is not much to answer. The Commission is extremely happy with the way things are proceeding and intends to continue the excellent cooperation between the Commission and Parliament which has marked out this dossier since its inception.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0334/2003) by Mrs Smet, on behalf of the Committee on Women’s Rights and Equal Opportunities, on violations of women's rights and the EU's international relations (2002/2286(INI)).
. – Mr President, Commissioner, ladies and gentlemen, I think that we are fully aware of the way in which women’s rights are violated around the world. When they are, it is on the basis of a number of values, including tradition, social cohesion or the honour of the male members of a family. Genital mutilation of women is seen as upholding this tradition. Murder or mutilation for reasons of honour are seen as a way of maintaining peace within society, and the public stoning or chastising of women is condoned in the context of maintaining the social order.
Fortunately, the international community is increasingly showing its dissatisfaction with this situation, as is illustrated by the reaction to the stoning of Amina Lawal, the admittedly late reaction to the Taliban regime and the persistent questions about the death of photo journalist Zahra Kazemi in Iran. At the same time, campaigns for women’s rights are receiving recognition. The award of the Nobel Prize to Shirin Ebadi, the women’s and children’s activist in Iran, is also an extremely important signal, as was this afternoon’s statement of Senegal’s President Wade in this Chamber. President Wade made express reference to his fight against the genital mutilation of women.
The question we have to ask ourselves is whether Europe, via the various channels that the EU has at its disposal, is indeed adopting a structured policy with regard to serious violations of women’s rights. In any event, the beginnings of a policy are in place. The Cotonou Agreement with the ACP countries makes specific mention of genital mutilation. In addition, the express reference in the Budget that failure to take measures to prevent serious violence against women – and it specifies stoning, public castigation, burning, and rape – justifies the suspension of EU aid.
This EU policy, though, shows too little in the way of structure. This is why Parliament is asking for some sort of system to be adopted. What could constitute such a system? A number of sanctioning elements, for example, the inclusion in trade and cooperation agreements of a specific clause in which it is made explicit that the serious and repeated violation of women’s rights may ultimately entail suspension of cooperation, is one such sanctioning element.
Secondly, these sanctions and suspensions must be imposed when governments systematically fail to take measures in the legislative, administrative and judicial fields. There could, of course, also be positive aspects, though. There is, for example, the systematic inclusion in development aid programmes of projects aimed at fighting violence against women or pressing for, and taking account of, the fact that partner countries ratify the Convention on the Elimination of all forms of Discrimination against Women (CEDAW), as well as the additional protocol.
One example of this might be the talks, or negotiations, that are going on with Iran. We are very much looking forward to the document that will eventually be on the table. This document must, in our view, make express reference to actions to counter violence against women, to women’s rights and also to the CEDAW.
Another possibility is for the Commission to provide staff trained to examine agreements with third countries from the gender perspective, in which local women’s organisations in the developing countries must also be involved. The EU Member States, and Europe too, could demand legislation against genital mutilation. In addition, when refugee status is granted, consideration should be given to the fact that some women flee the violence in their countries.
The European Union has taken as one of its watchwords the protection of human rights, which includes the rights of women. More than any other region, the EU is expected to act, in some sense, as the world’s conscience in this respect. I should like to ask the Commission to what extent it is prepared to adopt a far more structured approach to policy in connection with this problem. I have received a positive response to a number of questions I have raised, but they are all ad hoc actions. There is, in fact, little structure in current policy.
. I would like to start by commending Ms Smet, a former colleague, indeed one of two former colleagues taking part in this debate. We were a very distinguished vintage. I would like to thank Ms Smet for her work as rapporteur on this report. Her political commitment to the cause of women's rights is well known in both the Commission and the Council. This own-initiative report raises a wide range of issues. It is an extremely valuable contribution in placing women nearer the centre of the European Union's foreign policy.
The violation of women's rights in international affairs is an extremely serious issue. It is an issue to which the Commission and the European Union both attach considerable importance. This year alone, we have launched three major gender initiatives, under what we call the Programme of Action for the Mainstreaming of Gender Equality and Community Development Cooperation.
First of all, we have set about the drafting of a concise manual setting out essential principles and guidelines for gender mainstreaming in development practice, and it is targeted at Commission officials. Secondly, we have issued a call for tender for the setting-up of a very large training programme for staff, both in our headquarters in Brussels and in delegations, including also the staff of beneficiary countries. Thirdly, we have launched a call for proposals to support non-governmental organisation projects.
The Commission has also been very active in contributing to EU efforts to promote the human rights of women in international fora, such as the UN Commission on Human Rights, the Third Committee of the United Nations General Assembly, and the Office of Democratic Institutions and Human Rights of the OSCE. For example, we co-sponsored the resolution on the elimination of violence against women at the last Commission on Human Rights. It was tabled, as the House will know, by Canada, and we issued a strong statement on the human rights of women which highlighted, among other things, the growing problem of trafficking in human beings and the advantages of gender mainstreaming.
However, what I would like to underline today is that it is our belief that women’s rights are an integral part of human rights as a whole. And for this reason, I would like to express the reservations of the Commission over certain recommendations within the report.
The item of principle concern to us is the call for the 'Council and Commission to include in future trade and development agreements, irrespective of and in addition to the essential elements clause, a specific clause providing for the imposition of sanctions and ultimately the suspension of the agreement in cases of serious and repeated violations of women’s rights'.
As I am sure most Members will agree, when considering issues such as equality, non-discrimination and violence, women’s rights are best addressed in the overall framework of human rights
Indeed, as quoted in the honourable Member's report, the declaration from the 1993 Vienna World Conference on Human Rights clearly underlines that 'the human rights of women and the girl-child are an inalienable, integral and indivisible part of universal human rights.' Moreover, it is important to realise that violence against women on a state level is an integral part of the human rights provisions dealing with torture and the death penalty, which are our priorities in terms of human rights.
It is also worth noting that a separate clause on women’s rights would also imply the need to include various other human rights issues as individual clauses in subsequent trade and co-operation agreements; that is to say for example, a clause for the rights of the child, or a clause for the rights of indigenous peoples and minorities.
The human rights clause is a dynamic instrument through which we can advance human rights in a positive manner. The measure of its success is not found in the frequency with which it results in punitive measures or suspension of agreements but rather in the structured exchanges on human rights which result in a more realistic way of realising the goals of the human rights clause.
By separating women’s rights from the overall human rights agenda, Parliament would not necessarily, whatever its admirable intentions, be serving the cause of human rights. Indeed, such a separation would possibly result in a lessening in its leverage on the political agenda.
Let me give an example, a case in point. I would like to refer to the current negotiations with Iran on a trade and co-operation agreement. Central to the human rights dialogue with Iran – and I think I can say that I played a prominent part in getting it started – is the issue of discrimination against women and Iran’s non-ratification of the Convention on the Elimination of Discrimination Against Women. It would seem that in certain cultural environments, it is advantageous for women’s rights to enter the agenda under the mantle of human rights.
I do not make these points simply theoretically, simply as a result of intellectual or academic study. I was discussing these issues most recently in Syria with a women's rights lawyer, as part of our discussions there to try to get an association agreement with Syria. I have discussed these issues in Iran with, for example, female members of the Iranian parliament. So they are issues about which I can assure the House, even if I disagree with what is proposed, they are issues about which I feel pretty strongly.
Another important human rights instrument with regard to women’s rights is the European Initiative for Human Rights and Democratisation. The instrument is very active in involving local women’s organisations in third countries. And although gender equality is a horizontal issue under this European initiative, many specific gender projects have also been supported. For example, we are currently funding a project in Egypt, Jordan, Lebanon West Bank and Gaza for legal aid and literacy, for counselling for women victims of violence and for awareness campaigns and research.
I hope the House will take account of our arguments that it is not necessary to have a separate clause in trade and cooperation agreements, since this is an area and an issue fully addressed by our human rights agenda. I also hope that the House will not conclude from what I have said that we do not give as much priority to the issues very properly raised, for example, gender mutilation which I have not mentioned in this debate. I hope that the House will not think that we do not give the greatest possible priority to these issues. In my experience, as a long retired development minister, one of the crucial issues, perhaps crucial issue, in sustainable development policy is gender mainstreaming and decent treatment of women.
I first learnt that lesson 20 odd years ago in Pakistan, and I have continued learning it ever since.
– Mr President, Commissioner, ladies and gentlemen, culture and tradition serve as pretexts for the ongoing suffering of women as victims of violence in many parts of the world. Female genital mutilation is still practised today, as are stoning and sexual exploitation. All this is unacceptable for two reasons: these practices constitute violations of fundamental human rights and are out-and-out attacks on democracy. The European Union, therefore, must use every means at its disposal to fight these iniquities. The Union’s foreign policy is one such means, as Mrs Smet makes clear in her excellent and also very brave report, on which I would like to congratulate her. The European Union has indeed written a clause on respect for human rights and democracy into every agreement concluded with third countries. It has still not been effective enough, however, in combating violence against women. There is thus a need for stronger resolve and greater clarity in defining the commitments to be honoured by third countries in the field of women’s rights.
A carrot-and-stick approach to commercial and development agreements must be adopted in future. By way of a carrot, countries pursuing policies that yield effective results in combating violence against women must be rewarded via the establishment of incentives and more favourable commercial agreements. As for the stick: by way of sanctions, those countries which tolerate grave violations of women’s rights must submit to the suspension of the agreements which benefit them. In the latter scenario, however, the possible negative effects on the people of such sanctions must be carefully assessed.
Lastly, it must be ensured that development aid programmes include projects specially geared towards women’s rights and combating violence. Such projects must include active participation by local women. Indeed, the change in attitudes towards these practices must be brought about through an alliance with women who have been or are being subjected to this kind of violence, and who want to fight it.
– Mr President, I would firstly like to praise Mrs Smet’s report, which I believe takes account of many of the complaints and demands from women’s organisations and human rights organisations.
It is true that we have made plenty of progress in terms of statements and words. It is easy to hear political leaders saying that women’s rights are human rights and that, as such, they must be protected and defended. The only problem is that, following these statements, when action should come, nothing happens.
The human rights of women are always relative. Relative to traditions, to cultures, to families; we always find that a degree of relativity is involved when we have to apply specific protection to women who suffer very serious persecution, which we all know about, which has been described and information on which is available to anybody and is horrifying.
The United Nations High Commission for Refugees has already approved guidelines aimed at persuading governments to make decisions on asylum requests in a way which guarantees adequate attention for women within the procedures for determining refugee status, and that applications for reasons of gender should be recognised as such.
What we are ultimately talking about is genuinely protecting, , the human rights of women at international level, and we have the instruments. For some reason, it is much easier to obtain refugee status when a person is persecuted for political reasons than when a person is persecuted a result of their sex.
Women at risk of genital mutilation do not know that they may have international protection, because we do not tell them, because we never take the step forward necessary to really use the legal protection instruments available to us to protect women.
Mrs Smet’s report points out several ideas which I believe would be very useful in terms of working with third countries with regard to the protection of women’s rights, but it is the case that we lack one of the instruments, which is, precisely, the possibility for women to seek protection within our borders, within the framework of our legal protection, something which is, however, available in other situations which are clearly comparable with those suffered by women.
The percentage of persecuted women who are granted refugee status is truly ridiculous. These are the cases which should really be studied if we are to realise that our statements must become specific actions, because – and I would insist – in letters, in statements, in Constitutions, even in many documents from this Parliament and from the Commission, we have recognised that it is essential to protect the women suffering this persecution.
When I talk about persecution, moreover, I am talking about serious aggression, not just any old thing. I am talking about stoning, about genital mutilation, about burning, about mutilation with acid, about crimes of honour, about enforced marriages, about slavery and about sexual exploitation.
If all of these are not reasons to protect women under international law, then what are? Why do we not take a step forward and accompany our statements with specific actions? Why do we not say to women that they should not worry, that they have a place to turn to when they are suffering serious aggression? The reason is that we are prepared to recognise these aggressions as serious violations of human rights, but we are not prepared to offer them the solutions that we offer in other similar situations. We are not prepared to do so, furthermore, for the simple reason that they are – that we are – women without power.
Mr President, I should like to thank Mrs Smet for her very dogged and persistent work on women’s rights. It has in actual fact been admirable. I should also like to thank Commissioner Patten for his speech, even if I have to say that I felt myself to be far more in agreement with a long list of other speeches than I actually did with this one.
Here in Parliament, we very often discuss EU defence, foreign and security policy, and the Commissioner takes the lead in these areas. We would also say in this connection that the EU should not only be an economic power in the world, that is to say a ‘soft’ power, but also a ‘hard’ power, in other words also have a military preparedness and become, if not a superpower, then in any case a military power.
I do not disagree that we should have a common foreign, security and defence policy, but anyone and everyone, and especially the Commissioner, knows that it will take some time before this happens. It is not tomorrow that we shall obtain the military capacity and agreement on EU foreign and security matters for which we might all wish. We are, however, already an economic power. We are a powerful factor in the economic area, and that is a factor I think we should exploit much more intensively than we do.
We might well, of course, help the oppressed half of the population, that is to say women, that genuinely suffers from a long list of injustices on a variety of fronts: partly cultural traditions, decided by men; partly violence when men do not get their way; and partly trade, because men want to make profits from women; and so on and so forth. We might well intervene and do something more in these areas. Mrs Smet has herself mentioned the Taliban regime, which did not only take the most basic rights, such as educational rights, away from women, but also every possible other right. This is an area in which the EU can do something, but are we doing enough? The Commissioner says we are doing a lot, but are we doing a sufficient amount, and are we doing it systematically enough?
I think that one of the things we could perhaps do in response to this report might be to debate further whether we might not be able to do things more systematically, whether it might not be possible for us to obtain some reports from the Commission on what is actually happening in connection with certain cooperation agreements, and whether anything at all practical ever happens at all when violations of basic human rights, and not merely of women’s rights, occur.
Mr President, I too wish to thank Mrs Smet for a very solid piece of work. What is nice about our committee – the Committee on Women’s Rights and Equal Opportunities – is that we can often agree from right to left. I agree with a lot of what previous speakers have said. I nonetheless wish to point out to Mrs Dybkjær that the view that the European Union should become a very strong military power is not shared by everyone present in this Assembly. That is not, however, something that we should debate here and now.
It was interesting to hear you, Commissioner Patten, say that, as long as 20 years ago, you appreciated the need to promote women’s rights as universal human rights. The problem is that not everyone in your position – or in lower positions, for that matter – has arrived at that insight. That is partly why we are standing here today with a report such as this to discuss.
Mrs Smet also addresses the internal criticism in our Member States, which makes its presence felt indirectly. Mrs Valenciano Martínez-Orozco talked a lot about the asylum procedure. I could also talk for hours about the way in which, above all, the deportation of asylum seekers – when they have had their requests rejected and are to be kicked out of our Member States – contravenes everything that goes under the name of the dignified treatment of human beings.
I should like to hear more about the subject addressed by Mrs Smet in paragraph 17 concerning women’s participation in the agreement process. We have recently had experience of this in our committee, both where Afghan and Iraqi women are concerned. Almost nothing at all has been done about their participation, in spite of the fact that we have all said it is an important matter. I should also very much like to hear Commissioner Patten’s comments on paragraph 19, to the effect that the Commission should address these issues in all the relevant forums, such as G8 meetings and WTO rounds.
– Mr President, ladies and gentlemen, I should first of all like to congratulate Mrs Smet on this courageous own-initiative report. Not everyone in the various states is giving your report a joyful welcome. It may escape many of us that, in the context of international relations, and particularly where development cooperation is concerned, it was not so long ago that discussion of human rights was absolutely taboo. In the past, we were apparently always so kind to each other that, during negotiations, people did not even say what they really thought of situations in certain countries.
What we now have before us is therefore very much a radical departure from this. I hope that in future, we will have a women’s rights paragraph when negotiations are started in certain countries. We often hear that human rights are women’s rights. It should be self-evident that women’s rights are a vital component in development cooperation. In every culture across the world, women play a specific and decisive role in social, economic and cultural development and in social progress. In my experience, it is in the fight against human trafficking, and particularly the fight on behalf of the victims, that this need for a strong women’s policy becomes evident.
Why is this report important, and why should it not become a document that pays mere lip service? I would immediately remind you of the situation of women in various future Member States where women are still being traded like pieces of furniture. Looking a little further, we see the Balkans, where, in certain parts of Albania, the Kanoun, the people’s legislation, continues to be in use to this day. That text, the Kanoun, the code of laws of Lek Dukagjin, states that a woman is nothing more than a sack that is made to last for a certain amount of time, comparable to a product with a sell-by-date. And that in the context of women’s rights in 2003! Another example is the person in charge in Ghana, who told me that women yield more than tomatoes. Why should we not trade in them in that case? It may be a good idea simply to send this report to a host of embassies, consulates, and people active in international affairs, so that people become aware of what it contains and will consider the fact that a women’s rights paragraph is a human rights paragraph, and is of vital importance.
– I too would like to congratulate Mrs Smet, even if it is because she has managed to draft a report about genital mutilation in women, about public corporal punishment, about stoning, crimes for reasons of honour and forced marriages, without using the terms ‘Islam’ or ‘Muslim’ once. You will have to forgive me for being sarcastic, but I can only deplore the fact that it is apparently deemed politically incorrect to call a spade a spade and to penetrate through to the heart of the matter, even when we are dealing with a very complex problem, namely that of the fundamental failure to respect women’s rights in a large part of the world.
The report is remarkable in places for its euphemistic use of language, which, again, I can only regret. For example, it mentions a cultural heritage as a result of which men occupy a privileged position, or traditional views and stereotypes are imposed on women, but nowhere in the document is it named. We have to ask ourselves who, in fact, stands to gain from such misplaced diffidence. The cultural relativism that is so prevalent in Europe these days stands in the way of a correct prognosis of the problems and, as such, constitutes more of a barrier to any fundamental solution. Not every Muslim fails to respect women’s rights, just as not every Muslim is a fundamentalist. Reality, though, indicates that the oppression of women has, unfortunately, become the norm in Islamic states and in countries where Muslims make up the majority of the population. The seriousness of the situation may differ from country to country or from region to region, but discrimination against women is mainstream in the Islamic world and is, as such, not related in any way to the existence of fundamentalist, so-called minorities. I realise that this is not a comforting thought, but, on the contrary, a reason to implement the measures mentioned in the report with even more determination.
Having said this, I can largely identify with Mrs Smet’s report. As she rightly stated, when treaties are concluded with third countries, it is not sufficient to provide for clauses with regard to sanctions. These sanctions must also actually be imposed when violations of women’s rights are established and if the local government condones, tolerates or even imposes them. The report very rightly points out that the European Member States must ensure that all forms of violence against women must be recognised and punished within their own legal systems. Genital mutilations take place even on our own soil, and in that connection, there is a related form of the problem that deserves our attention, namely surgery to restore the hymen. Demand for such operations is growing rapidly and I can predict that discussions will follow about the question whether social security should soon start to fund the preservation of such backward customs.
It is regrettable that the Committee on Women’s Rights and Equal Opportunities has apparently decided to give the issue of headscarves, the very symbol of women’s oppression in Islam, a wide berth. You only need to jump on the metro in Brussels, Paris, or take the underground in London, to realise how popular the headscarf is compared to some ten years ago. The radicalisation of Islam is not simply something that is taking place in Pakistan or in Egypt, but also in our own large cities. Europe should therefore send out a forceful message that our standards and values, such as the giving of equal rights to men and women, are not up for discussion, and neither should they be. Those who are unwilling to accept this are no longer welcome here.
– Mr President, year after year hundreds of thousands of women are the victims of extreme violence: sexual exploitation, rape, public castigation, burning and stoning.
The time came for an initiative to deal with these grave violations. Mrs Smet has put forward a very good report, which also encompasses types of suffering; psychological, physical and sexual suffering. I support her demand that in future there must be clauses to stop EU aid when women’s right are continually and systematically violated. They should be integrated into trade and development agreements with third countries, or bilaterally or multilaterally within the framework of the WTO. If positive steps are not taken to prevent violence against women then that must result in sanctions and these agreements being frozen.
International indifference on this issue is embarrassing. This applies to countries such as Afghanistan, where for years the Taliban demoted women to second-class citizens, as well as Iran, where there are serious offences against women.
Non-Muslim states are among them too, though, Mr Claeys. To obtain more information about this the Commission should establish contacts with institutions and non-governmental organisations at national, regional and local level.
International conferences and talks and – Commissioner Patten – a yearly statement by the Commission on the regression and the progress are further important steps. We must make politicians and the public in the countries affected more aware and more vigilant. These types of violence must also be prosecuted with greater determination in the EU. We have had solutions for years but they have not been implemented. My fellow-Members who spoke before me have also mentioned this.
In our Member States case law must be changed on this issue, genital mutilation must be banned and trafficking of women must be fought more determinedly with the cooperation of Europol and Eurojust. The priority, however, is that women are able to use all resources so that they can enjoy their fundamental rights without any discrimination.
Mr President, Commissioner, ladies and gentlemen, thank you for once again giving us the opportunity to talk about women. At a time when a woman who fights for human rights, and women’s rights in particular, has just been awarded the Nobel peace prize, at a time when serious discussions are taking place regarding a more coherent global development and finding solutions to conflicts, let us again take this opportunity, albeit very late in the day, to highlight the very specific situation of women.
Every year thousands, even millions of females suffer violence in every possible form. How many silent voices are there behind the statistics, how many aspects are disguised or hidden behind the non-interference clause or the cultural heritage argument?
In the European Union we say that human rights should come before any custom or social philosophy. However, when we are talking about international relations, which is the subject of this report, there is often a clash between two world views. Should we be content with acknowledging but not hearing what these women are asking for, either in their own countries or in seeking protection through the international law that we support? So how much scope do we have to state that we condemn these practices and that we are not being fooled?
The instruments mentioned in the report are proof of the outstanding pragmatism of women in general, and in particular of Mrs Smet, who I would like to congratulate on her work. We must reaffirm that any violence against women is in itself sufficient grounds, for granting the right to asylum and refugee status. In response to this discriminatory violence, we need to use the violence of economic sanctions, unless we have an order of priorities in which women have a much lower value than cooperation agreements or firm traditions with a very sad history. Let us stop talking and writing about this and try to be as pragmatic as women in general can be.
Mr President, this text expresses many good intentions against violence towards women. Yes, it is revolting that in the twenty-first century, women can be stoned, mutilated, sacrificed by fire, or victims of forced marriages, sexual slavery, trafficking in human beings or so-called honour crimes. However good intentions are all the report contains, and the annexes on the cases of half a dozen countries where these types of practices take place speak for themselves.
Despite the fact that respect for women’s rights has been included in various political and trade agreements, not only has nothing happened in the countries concerned, but the European Union has not suspended the agreements binding it to those countries. Trade rights prevail over women’s rights. In reality, these barbaric practices are being continued with the collusion, at least from a passive point of view, of supposedly civilised countries. Moreover, if the European Union wants to claim to be a champion of women’s rights and be credible, it first needs to show that it is capable of making all of its Member States recognise the fundamental right of women to control their own bodies, including the right to abortion.
Mr President, I welcome the opportunity this evening to debate the violation of women's rights in EU international relations. Historically, the very concept of international relations has really excluded women. As Professor Cynthia Enlow, one of the eminent authors in gender and international relations, describes, the value of women's experiences in war, marriage, trade, prostitution, factory work or domestic chores has been ignored by world leaders and on the international level.
This in turn has led to classical international relations being one of the most gender-blind forms of political analysis. Women worldwide still earn less than men even here in the European Union where the gender pay gap still cuts across all sectors, have less access to healthcare, education and employment opportunities and are often denied full political and economic rights.
Violence against women often stems from this very discrimination, though women are not seen as equal to men. In turn, gender-based violence is legitimised and women's human rights are denied.
Women should be entitled to the right to life; the right not to be subjected to torture; the right to equal protection in times of international or internal armed conflict; the right to liberty and security of the person; the right to equal protection under the law; the right to equality in the family; the right to the highest standard of physical and mental health and the right to just and favourable conditions of work.
Even in European Union countries we still see that violence against women is treated unfairly. If I take Italy – which at the moment holds the presidency of the European Union – as an example, in February 1999 the Italian Supreme Court overturned on appeal, a court verdict which had found a male driving instructor guilty of raping his 18-year-old student. The Supreme Court noted that the victim was wearing jeans at the time of the offence and stated that jeans cannot even be partly removed without the active cooperation of the person wearing them. The court decided that the victim had consented to sex and concluded that the rape was not proven. With these kinds of attitudes, the emphasis on women's rights being integral to human rights is vital. As my Spanish colleague said, at the moment they are merely seen as an aside, rather than being integral to human rights.
Gender considerations have to be taken into account through gender mainstreaming. We should welcome the Commission's initiatives. However, there is always more that can be done.
The initiative to include a clause in the 2003 budget which states that the lack of action to prevent and combat severe violence against women, such as stoning, public castigation, genital mutilation, burning and rape will constitute a reason to suspend EU assistance must be taken into consideration.
In Kenya, in one particular community, the incidence of genital mutilation was as high as 97%. Wife inheritance continues, and experiences of rape and domestic abuse are rife. In Pakistan, the Human Rights Commission estimated that in the year 2000 a woman was raped every two hours and hundreds of women were victims of honour killings, domestic violence, burnings and murder.
As you start to explore the nature of violence against women, and the European Union's role in international relations, there are pressures we can place to help to prevent these atrocities from happening. We have an opportunity to make international relations wake up to their responsibility and recognise women. We have responsibilities in the European Union to uphold women's rights across the globe.
Mr President, I suppose it is true to say that a lot of what needs to be said has already been said in this debate but I think it is important that as many people as possible should participate in this debate. I think, in particular, men should participate in this debate because this is an issue which concerns not only the women in our society but the whole of society. We are all diminished by the fact that so many millions of our citizens of the world are still denied basic human rights.
I am particularly supportive of paragraph 13 of Mrs Smet's report which urges that refugee status be given to those women who are threatened with the kind of violence that has already been outlined here. It is a sad fact that in my own country – and I believe in other European countries – the threat of genital mutilation or stoning or honour murders are not a basis for granting refugee status. That has to change if we are serious about making it clear that we stand for the human rights of all.
The European Union's development aid programmes should include programmes which seek to ensure that women can participate fully in society. I have to say I disagree with Commissioner Patten in relation to the trade agreements. We are quite fortunate that we have a person of the calibre of Commissioner Mr Patten doing this task, and it is clear that he has a commitment to women's rights and human rights generally. But I am afraid the evidence is that the approach so far has not made significant progress in ending the practices which are so prevalent in developing countries. I think that we have to begin to toughen up on the need to apply sanctions or suspend agreements if we are going to make progress in this area.
Those we are making agreements with have to appreciate that we are serious. I am not talking about suspending agreements at the drop of a hat. But where there are persistent violations of human rights in relation to women's rights and children's rights, we have to demonstrate that we are serious about our commitments.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0286/2003) by Mr Pitella, on behalf of the Committee on Budgets, on the Structural Funds: trend in outstanding commitments and requirements for 2004 (2002/2272(INI)).
.– Mr President, Commissioner Barnier, ladies and gentlemen, this is a report that takes a snapshot of a problem, identifies a risk and outlines some solutions. The problem is the outstanding commitments, this gap that is still too wide between commitments and payments, as regards both the Structural Funds and other fields, too. Outstanding commitments are a composite phenomenon: some are physiological whereas others are pathological, and it is on the latter that action needs to be taken.
The risk is not just the loss of Structural Funds by the regions to which they are assigned; a greater risk is the loss of credibility for cohesion policy within the European Union. We firmly believe that the Union, and the enlarged Union to an even greater extent, needs an effective, consolidated, modern cohesion policy. The solutions we have outlined, on which we seem to have a good understanding with Mr Barnier, who has always been open to dialogue and debate, can be split into two groups: short-term and medium-term solutions. The former include, in particular, the solution of adjusting the level of the payments entered in the budget. Of course, this provision of resources must go hand in hand with a more effective working partnership between the Commission and governments, between governments and regions, and between regions and subregional and local entities. Moreover, the work of monitoring the new Member States, something that is already being done by the Commission, urgently needs to be stepped up.
As regards medium-term solutions, the Commission should promptly present its guidelines on the regulation governing the next programming period so that future objectives and implementing arrangements can be laid down in a clear and readily comprehensible form. To this end, we believe the following approach will be necessary: firstly, stressing the Commission’s key role, which ought to be focused on defining development priorities, on the consistency of operations with those priorities and on monitoring the effectiveness of implementing systems, while responsibility for implementing and managing operations should be devolved to the Member States; secondly, being straightforward, clear and precise, and, in connection with this simplification objective, it would therefore appear vital to combine the funds and entrust management of the single fund to a single Commission department; thirdly, provide for programming arrangements to be decided upon in the context of a partnership between the Commission and the Member State concerned; fourthly, give the monitoring committee a greater role, so that decisions on the programme and programme changes can be taken over by the monitoring committee; and, lastly, maintain the incentive measures for effective implementation of operations, such as the n+2 automatic decommitment rule and the reserve for rewarding positive performance.
I should like to finish by addressing the automatic decommitment issue. 31 December is nearly here and there is a new deadline. We believe the rule should still be retained for the next few years, since there is no doubt that it has had a major deterrent effect. It is true, however, as Commissioner Barnier has pointed out, that in many situations regions and national governments have adopted a number of devices in order to certify 100% expenditure and avoid losing the funds. We call on Commissioner Barnier to exercise the strictest surveillance on this issue and we invite him in the meantime to prevent resources released through so-called ‘side projects’ from being spent on anything other than the regional and national programmes.
I shall conclude with an example: if the Italian Government – to speak of my home country – receives transport funds to carry out transport infrastructure work in southern Italy and then, after releasing resources through side projects, passes that saving on to infrastructure work in the north, we should intervene to prevent that from happening.
I hope Parliament will grant this report a very broad consensus, since that would give the approaches it contains great political credibility.
– Mr President, ladies and gentlemen, I would first of all like to express my gratitude to Mr Giovanni Pittella for the extremely careful and detailed work – true to his temperament – that he has personally led, independently, rigorously, and uncompromisingly.
I would also like to thank you, Mr Pittella, for the quality of the dialogue that you have established – again uncompromisingly, with each person in their role – not only with the Commissioner responsible for regional policy but also with my colleagues.
The report that you have just presented is the fruit of that dialogue, which took place both in the context of the Committee on Budgets and of the Committee on Regional Policy, Transport and Tourism, both of which I am always happy to attend, as you kindly said. I was very pleased to hear you presenting your report from a dual perspective, both historical – I will say a few words about settling the past – and looking forward. You also stressed, almost more so, through your proposals and ideas regarding future regional policy, the need to learn both from the most distant past and also the most recent past.
Ladies and gentlemen, I would like to point out that at the end of 2003 we are at a crossroads where we need to firstly settle the previous period, 1994-1999, using certain methods and regulations, secondly manage the current 2000-2006 period in the best way possible, using other methods and regulations, and thirdly prepare for the future period based on the proposals that the Commission makes at the end of this year in the third report on cohesion, using other methods and regulations. This is why, Mr Pittella, what you are suggesting and recommending will, I promise you, be very useful for this report on cohesion and for preparing for the new period.
In the text that you presented, you stress two important issues. The first question is: why is there an under-execution of payments under the Structural Funds this year and what will be the payment appropriations requirements for 2004? You mentioned the second question earlier: what are the foreseeable effects of the n+2 rule and what measures should be implemented to simplify it in the future cohesion policy after 2006?
To add to the speeches that I already made last month on the 2004 budget and in May, before the Committee on Budgets, ladies and gentlemen, I would like to give some answers to these two major issues, based on three points:
The first point: where are we today? Budget execution worked correctly in 2003 despite some unforeseen events. With regard to the current planning period, our efforts at simplification are beginning to bear fruit. It has been possible to make the payments more quickly than before: EUR 12 billion at the end of August, compared with only 9.6 billion in August 2002, which represents real progress from one year to the next. However – once again I will be frank, because I am in the habit of saying what I think and see – for the 1994-1999 period, in other words the first period, the closure operations are progressing slowly, too slowly, and we are faced with an excess of appropriations. The Member States sent their files at the very last minute, in January, February and often even in March, with the last deadline being on 31 March, and I am sorry to say that it is taking longer than foreseen to examine all of these files, of which there are several thousand. This issue of the closure of programmes for the 1994-1999 period is therefore essential for what we call the ‘outstanding commitments’ or RAL.
The second point: faced with this situation, what can we do and what should we do? My aim, Mr Pittella, ladies and gentlemen, is still to reduce these ‘outstanding commitments’ as much as possible by the end of 2003, and we are going to continue to reduce them from both ends. Today I also sent you, Mr Pittella, and the Committee on Budgets, some information demonstrating the size of this reduction, on the one hand by cancelling commitments that should not give rise to a payment – release of appropriations is already being prepared – and, on the other hand, by actually and genuinely executing payments.
Will this be enough to deal with all the appropriations available in the 2003 budget? I do not think so. This is why the Commission is soon going to put forward an amending budget in order to cancel part of these appropriations. With regard to the 2004 payment appropriations, I am not going to go back over in detail what I said to you last month, but simply point out that our approach is prudent given the experience of previous years. Nevertheless, if the payment appropriations were insufficient due to a faster execution than foreseen for the 2000-2006 period and a legacy from the 1994-1999 period, the Commission would naturally suffer the consequences.
I noted in passing your particular concern regarding good execution of appropriations in the new Member States for 2004-2006, a concern that I entirely share. I would also like to note that this depends on good planning, which will only be successful if the budgetary authority provides us with the human resources that we have requested.
Mr Pittella, like you, I am very concerned that this good planning should succeed and that appropriations should be well utilised in the new Member States in 2004-2006, which is a very small period: two and a half years. A few days ago I met with the Ministers of Finance of these ten countries plus Bulgaria and Romania. I met with them again yesterday in Rome along with the Ministers from the current countries. I am even going to add something very important to prove that I am in full agreement with you. I think that the accession of these countries, and therefore the success of enlargement, is currently based on rules, laws and regulations that are still a little restrictive. However, in most people’s minds, the success of the accession in the first few years is based on the success of the cohesion policy, on the fact that we will be capable, with the authorities of those countries, of using the money available, which is significant because we are talking about EUR 22 billion for cohesion.
Third point: what can we do together, collectively? In the immediate future, we need to maintain and even improve the circulation of information between us. Mr Pittella, I am absolutely in favour of the that you propose, although there are some arrangements that we need to discuss. My intention is also to continue to be transparent. This is why you will be regularly informed, with updates several times per year, of the progress of three parameters: forecasts regarding the application of the n+2 rule, which I hope to maintain for the next period, forecasts for execution by the Member States, and finally, the progress of closure of the 1994-1999 programmes.
I would like to conclude by stressing how appealing this cooperation is for me and for the Commission as a whole. As we are preparing to adopt, as I said earlier, and submit to you the third report on economic, social and territorial cohesion, it is clear, as you have constantly pointed out yourselves, that good execution of the Structural Funds and Community initiatives is one of the conditions required for this ambitious policy that we wish to preserve and revive to be credible.
Here I will use your formula, Mr Pittella, of pathological RALs, which are different from physiological RALs. Like you, I am very concerned with this credibility, which relies largely on our capacity to utilise the money available, to show that we need it and to prove that it has been used effectively. To go a little further in my answer, over and above the comments that you made, which I will probably largely repeat in the draft regulations, the idea that we have of the future cohesion policy is that it should be more focused on the objective of convergence and competitiveness for Objective 1 and the Cohesion Funds and entirely focused on the ambitions of Lisbon and Gotenborg for Objectives 2 and 3, in other words more generally qualitative and decentralised for the other regions that are not the most behind in development.
I will repeat your idea, which I agree with, Mr Pittella, that during the next period, the Commission should be able to concentrate on its strategic objective and also that the Member States and regional authorities should be given more responsibility for management. This requires a better sharing of financial responsibility, but you also made comments and suggestions on this point, which we are going to look at during the very last weeks of preparation of the third report on cohesion.
– Mr President, Commissioner, ladies and gentlemen, I want to thank the rapporteur, Mr Pittella, for the fundamentally important work he has done with regard to this pressing issue. I was glad to see that the report takes a very similar line to that of the Committee on Regional Policy, Transport and Tourism with regard to the problem of outstanding commitments in respect of the Structural Funds. Many of the issues contained in our committee’s opinion have also been included in the report. The rapporteur has taken creditable account of factors that impact on the system, dealt with problematic issues critically, and proposes solutions with regard to the delays. In my opinion, the most important of these are the simplification and clarification of the system.
Structural Funds payments have piled up to an alarming extent. The main procedure for controlling this trend in the current term is the n+2 rule. The rapporteur has found a sufficiently rigid and balanced approach to its application. The application of the n+2 rule is now facing its first real test, as payments requested by the end of the year are to be brought to the Commission’s attention and the overall amount will be seen.
The Commission’s monitoring system and the way it reports to Parliament must be improved. One problem is the inadequate nature of Member State payment claim forecasts. In a system that is decentralised in the way it operates, Member States have an important responsibility for seeing to it that the system works as a whole. In regional policy it is time we switched from the debate on payments to one on the quality and effectiveness of measures. We will have the necessary ingredients for this when we have data based on the mid-term reviews. Above all, there must be a debate on quality and results by the Monitoring Committees at regional level. More reports and less bureaucracy serve as a guiding principle for better regional policy.
– Mr President, Commissioner, ladies and gentlemen, I originally wanted to say something about the nonsensical procedure that we are going through at this witching hour, but then I saw all the young people who have been listening attentively and with great concentration, and whom, in the meantime, we seem to have lost again. I hope somebody explained to them why it is ...
… that there are so very few Members in the Chamber. That brings me back to the question of whether it makes sense to be here at this late hour. We few Members of this House here present know what we think. We have exchanged views in lengthy discussions in very in-depth preparatory meetings. It dishonours the rapporteur, who has invested so much zeal in this work, to have his words declaimed shortly before midnight to an almost empty Chamber. The Group of the European People’s Party (Christian Democrats) and European Democrats endorses his report. I am grateful to Mr Pittella for his good cooperation.
As the problems have been aired, let me draw your attention to just a few points. It is not acceptable for national ministers to rejoice when funds in Brussels are not drawn on. They may well be glad when a few million euros are returned to them and can be used for this or that other purpose, but if that happens, then the Structural Funds, which were set up to benefit the most needy regions in the EU, are failing in their purpose. When we analyse the way funds are administered, we cannot but note with a critical eye the re-emergence of old familiar problems. Although national co-financing creates great problems for some Member States, we have good reasons for wanting to hold fast to the principle of it; we should, on the other hand, abandon excessively complicated and extensive, even sometimes unnecessary requirements in the procedure as a whole. Simplification and clarity, too, can result in stringent and necessary monitoring and even make it easier. This is something for the Commission and the Member States to do. The excessively lengthy planning procedures mean that delays are virtually inevitable. The current state of affairs as regards the outflow of funds is disturbing, but surely no surprise to the actors involved. It will be no simpler after the European Union gains ten new members. That is why there is a need for coordination between the actors to be simplified in order to enable EU funds to be targeted and used in a rational way.
– Mr President, despite Commissioner Barnier’s undoubted competence, it is undeniable that one of the most intriguing features of European politics is the persistence of a significant level of under-execution of the Structural Funds, as measured by the execution rate for payment appropriations. This becomes stranger still in view of the fact that the first objective of structural policy is the sustainable development of the Union. It is quite true that the persistence of high and rising levels of outstanding financial commitments does not necessarily mean that none of the final objectives of cohesion policy can ever be reached. In any case, those objectives must be reached – and fast – so that the lion’s share, at least, of the outstanding commitments does not become lost through the bureaucracy of the institutions or through the political and administrative incompetence of the governments of the Member States. Moreover, the blame can and should be shared by the two decision-making tiers. That is a logical consequence of the disparities in the breakdown of executions between the countries of the Union, and between the different Structural Funds. Rendering regional policy and Structural Fund management more effective, therefore, depends on the right choices being made at national level, but it also stems from regulations and from the elimination of pointless bureaucratic requirements.
The report, moreover, recognises the Commission’s role in introducing simplifying measures, but also argues that those measures are inadequate and proposes, quite rightly, that they be revised. Furthermore, cohesion policy is on the agenda and the tabling of the Sapir report means that its reevaluation cannot be avoided. Without wanting to pre-empt a separate political debate at this stage, it is important to emphasise that the fastest and easiest way to render political policies superfluous is to make them incomprehensible and impracticable in advance by administering the prescribed dose of bureaucracy and red tape.
The Commission, therefore, must urgently enhance and emphasise its strategic function in defining priorities, leaving the responsibility for implementing and managing funds to the Member States. Hence I welcome Mr Pittella’s report, acknowledge its timeliness and support its proposals.
– Mr President, Commissioner Barnier, ladies and gentlemen, the Committee on Budgets, the Committee on Budgetary Control and the Committee on Regional Policy, Transport and Tourism deal on a regular basis with the monitoring of how the European regional and structural policy is implemented in political and budgetary terms. In all the years in which I have been following this process, one problem has always been pre-eminent, namely that of the hesitant and delayed realisation of the various European programmes, expressed in concrete figures in the RALs.
That is what Mr Pittella has elucidated in precise terms in his very fine report. Commissioner Barnier, you said that you expect the position with regard to 2003 to turn out better. It is indeed the case that a number of points show improvement, but I ask you to note that, in the year up to 20 September this year, the RALs for Objectives 1 and 2 have increased. INTERREG’s flow of appropriations is overwhelming; Objective 2’s is inadequate. Over and over again, the problems are the same. When it adopted the Berlin agenda for the period 2000-2006, the Commission made a series of changes to the planning, administration and realisation of a whole range of programmes. Today, I believe, we can already see how inadequate those changes were.
Economic and social cohesion, one of the cornerstones of EU policy, is already, in an EU with fifteen Member States, exposed to severe strain, let alone what will happen in an EU of twenty-five. If we want to face up to this challenge and retain the solidarity principle, the existing rules will have to undergo fundamental changes.
Taking the first of these, the economies of most of the Member States are in a crisis situation. The Member States’ budgetary discipline, as demanded by the Stability and Growth Pact, is pro-cyclical in its effects. Governments are restricted as to what they can do to fund national development programmes. Gaps are becoming apparent in their capacity to cofinance, with a consequent increase in the amounts of European funds left unused. Can we draw from this the conclusion that the Member States no longer need the money? No, we cannot. It follows that greater flexibility must be permitted in the Stability Pact both as it relates to investments and to cofinance.
Secondly, although I have always been, and still am, a defender of the ‘n+2’ rule for the current planning period, I urge that it be handled in a more flexible manner, for example, that it be, in exceptional cases, deferred to ‘n+3’ or, indeed, that funds be released to those countries and regions that can guarantee that they will be applied in due time and order. Finance ministers should not be able to celebrate annual injections of billions of euros into their national economies just because EU funds have not been used within the deadlines.
Thirdly, just like the rapporteur, I regard it as necessary to simplify the implementing regulations and those on the transfer of responsibility for the monitoring of funds and their use in an appropriate and flexible way.
Fourthly, I should like to say what I expect the Commission’s mid-term assessment to include, particularly with a view to a detailed analysis with reference to those countries, regions and programmes that contribute to the problem with unspent funds. With the prospect of Parliamentary elections in 2004, we have to prove to the public that we are capable of using tax revenue properly, efficiently, and in a targeted way. If we fail to do so, we will have lost some of the justification for our own existence.
– Mr President, Commissioner, the problem of the ever growing reservoir of commitments outstanding in the framework of Structural Funds policy seems to have become a permanent feature now. The content of the reservoir is no less than EUR 92 billion and therefore approximately equivalent to the whole of the EU budget for a year.
The 'n+2' rule is a first necessary step in order to reduce the level of this reservoir. However, the ultimate goal is, of course, for this Structural Funds policy to be better aligned to its objectives. This question is even more pressing in the light of the pending enlargement.
The Commission has tabled a number of proposals which should deal with the problems involved in implementing the policy and make it more effective. A first requirement seems to be to reduce the complexity and cut back on the endless decision-making procedures. A clarification of the rules and improving coordination will equally have a positive impact.
We still have not tackled a number of fundamental problems, though. I would like to mention the fact that an important share of aid still ends up in relatively prosperous regions. The situation in Italy provides very clear evidence of this. The south remains poverty-stricken while the north is immensely rich. And this while Italy’s GDP as a whole is around the EU average.
In 2002, the Central Planning Office in the Netherlands presented a study identifying the possible causes of the ineffectiveness of Structural Funds policy. In summary, the researchers concluded that the Structural Funds policy cannot be effective until the four conditions have been met. They are, first of all, sound institutional quality; secondly, low inflation; thirdly, transparent and reliable government policy, and fourthly a low level of corruption.
It is sad to say, but remarkably enough, the four largest recipients of funds from the Structural Funds score very badly in terms of the above criteria. Consequently, the institutional quality in those countries will need to be improved as a matter of priority. This also applies to the EU’s future Member States. If not, we will be fighting a losing battle, and a renewed increase in the level of the reservoir would loom from May 2004 onwards.
European policy that aims to promote economic growth in poor regions and narrow the prosperity gap should be more coherent. We would therefore suggest that Structural Funds policy should focus on Objective 1, for which only the poorest regions qualify. Other forms of structural policy, especially those that benefit relatively prosperous regions, very often seem to frustrate labour mobility or lead to distortion of competition. What also happens regularly is that national or regional authorities submit their least effective projects for application for European aid. We should put a stop to the recycling, or transfer, of European funds between the rich Member States.
With its proposals, the Commission has made a start on improvement. However, we need thorough reform, so that the poorer regions can actually make progress. The added advantage is that more coherence and greater clarity in the policy allow for outgoings to be monitored more efficiently. Finally, the Member States will also be able to submit a reliable estimate prior to the drafting of the budget. After all, the reservoir of payment appropriations is mainly the result of excessive levels of commitment appropriations. If we no longer want this reservoir, we will need to tackle the problem at source.
– Mr President, Commissioner, ladies and gentlemen, nobody these days would dare to question the fact that the Structural Funds have been and still are an essential tool for reducing inequalities in regional development. It pains me greatly, therefore, to see that as much as EUR 91.6 billion in available funds – or the equivalent of the European Union’s annual budget – has not yet been used. In the run-up to the deadline for the 1994-99 programming period, there were still some 300 European Regional Development Fund (ERDF) programmes which had made no claims for payment whatsoever. Under the circumstances, such figures verge on the disgraceful. My sole consolation is the knowledge that, of all the Member States, Portugal is one of the best at implementing the Funds.
In fact, for Community support framework II (QSF II), for which complete data have only recently become available, Portugal’s implementation rates are exemplary: 99.6% for the ERDF, 98.3% for the European Social Fund (ESF), 100% for the European Agriculture Guidance and Guarantee Fund(EAGGF) and 90% for the Financial Instrument for Fisheries Guidance (FIFG). Portugal’s overall execution rate of 94.2% is significantly higher than those of its European partners. Similarly, the QSF-III for 2000-2006 is still proving very irksome for the European Union. Yet again, the figures for Portugal are on track, according to the mid-term reviews.
The causes of this under-implementation are well-known: long, complex programmes, unreliable payment forecasts and overlapping programming periods. In the face of the large amounts of unused funds, the Council has proposed solutions which, to my mind, err on the side of caution. I am convinced that measures such as these will not yield the results expected of them, and that some of them will even be counterproductive. The Commission should be forced to take responsibility for defining priorities, enhancing the consistency of operations and monitoring implementation, leaving the Member States solely responsible for implementing and managing structural operations. Apart from anything else, this under-execution of the Structural Funds is extremely bad for the image of the European Union among its citizens. Finally, as a citizen of Portugal and a native of the Algarve, I am hopeful that the forthcoming QSF-IV for 2007-2013 will continue to allow the Algarve region to benefit from structural operations, even in the context of an enlarged Europe. If that does not happen, I feel it would be legitimate to call for a fair solution permitting regions such as this, which are ineligible simply due to the effects of the statistical impoverishment of the enlarged European Union, to be assisted in their quest for convergence.
– Mr President, I too regret the fact that Structural Funds appropriations have been underused to the tune of EUR 22 billion. My concern deepens given that, as we know, outstanding payments for the years 2000-2006 have now risen to more than EUR 76 billion, thus running the risk of decommitment under the n+2 rule. This is deplorable in view of the high levels of unemployment and poverty pertaining in some Member States, such as Portugal, and the lack of social services and infrastructure, which are essential for social inclusion.
Economic and social cohesion is a central aim of the European Union. For this very reason, the Structural Funds are vital to promoting genuine convergence; they also contribute to redistribution within the Community budget. Failure to execute those funds, therefore, does not merely jeopardise the aim of economic and social cohesion. It also serves to accentuate existing regional inequalities.
The causes of this situation, then, must be dealt with, both by resolving bureaucratic problems through simplifying and decentralising measures, and, above all, by eliminating the budgetary constraints imposed by the Stability Pact. That pact must be reviewed, not forgetting that the Structural Funds are even more important in the run-up to the enlargement of the European Union. The policy of economic and social cohesion, then, demands that these procedures be reviewed so that we can effectively benefit from all the funds available.
. – Please excuse me for taking advantage of your attention, but I think that this debate is important and that many of the comments not only deserve our attention, but also comments and answers from us. Mr Pohjamo and Mr van Dam pointed out, as did Mr Pittella, that it was important that this new n+2 rule was properly used for the 2000-2006 programme: we noticed at the end of 2002 that it had not caused very significant decommitments. The moment of truth will be at the end of 2003, as many of the regionalised programmes were signed in 2001. Personally, I think that the rules are useful. It is a rule of good management. Like Mr Pohjamo, I also think that the key lies largely in the Member States improving their forecasts. You have stressed this point.
Mrs Glase mentioned over-complicated procedures. I would like to put forward my point of view, and I must say again, as I would say to Mr Markov, that I have to implement these procedures because they are in the regulations, which you are well aware of, which were established at Berlin 2000-2006. I have sought to use all the margins for flexibility in these regulations and I have found some, which you were informed of last year when I met with the Ministers to propose them: we are already seeing some effects of these simplification and flexibility measures. Nevertheless, I cannot act as if these Berlin rules did not exist. I admit that they are complicated. I think that we can simplify them.
One way of avoiding having to make such observations during the next period – Mrs Glase mentioned planning for too long a period – is to reduce the time of that planning: I agree with this idea. When I became a Commissioner at the end of 1999, I had to implement this new period. What have I been doing for one or two years, practically two years? I have been consulting and planning with the regions and Member States. For the first two years of the programme, we did not use any money, we did not undertake any projects, because the first two years, 2000 and 2001, were used for negotiating the programmes.
The reason why I have moved the debate forward for the future period and why at the end of 2003 the Commission is proposing its guidelines and new policies for cohesion and its plans for regulation for 2004, is in order to move the whole process forward, and, as long as the governments, the Council and Parliament give their views on the future Agenda, the Financial Perspectives and these policies as soon as possible, we will then be able to use the last year of this 2000-2006 period, 2006, for consultation rather than waiting for the start of the next period.
The hope that I have – I am again being very cautious – what I am working for, Mr Pittella, ladies and gentlemen, is for us to have clear ideas as to the amount of money available, on the new cohesion policies and the new regulations quite soon in order to be able to devote the whole of 2006 to consultation regarding future programmes and for us to thus be able to undertake programmes and projects from the start of the future period and not two years after the start. That is my aim.
Mr dos Santos and Mr Markov mentioned the outstanding commitments. Personally, I say to Mr dos Santos, I have not tried to deny Mr Pittella’s figures: I know these figures well, and I have tried to explain them impartially, because there are explanations. At the same time, along with my colleagues I have endeavoured to gradually reduce this RAL: for example, for the ERDF, the outstanding commitments for the 1994-1999 period were EUR 7 billion at the end of 2002; they will probably be EUR 3.8 billion at the end of 2003. We have therefore reduced them practically by half.
Mr Markov, I was surprised by one of your comments regarding making the n+2 rule more flexible: you talked about the possibility of n+3. If we go down this road, we risk worsening the utilisation problems and worsening the outstanding commitments.
Yes, Mr van Dam, I am working on simplification for the next period: I want to reduce the number of instruments, I want to reduce the number of planning decisions. I will undoubtedly propose abolishing the zoning of Objective 2. I want to focus the priorities and also base matters on the projects and increase the flexibility and redeployment margins during the period. These are the simplification ideas that we are working on.
Mr van Dam, I do not, however, share your feelings regarding the results of this Structural Funds policy. I do not think that it is possible to create a map of bad management as rapidly as you did: I know of cases of bad management in countries that have been members of the European Union for a long time and not only in the new countries in the South. I do not think that we can point the finger at any particular country, as in those countries I am seeing an overall effort, even if it is sometimes quite slow, to improve management and control and to modernise administration.
You asked for the next policy to concentrate on Objective 1, on the regions that are poorest or most behind in their development: that is what we will propose but, nevertheless, I have not decided on removing all European action from the other regions. In the current Member States of the Union, sometimes even in the developed regions, there are real problems linked to industrial relocation, restructuring, poverty, extreme poverty in cities, and the problems of desertification in certain areas of the countryside. I do not think that Europe can be indifferent, that the Union can be indifferent to these problems in the fifteen countries of the current Union, because if the Union is indifferent, if it has to concentrate all of its budget on the new countries plus a few regions in the South, we should not be surprised if the people themselves become indifferent to the European Union.
The whole policy that I am aiming at with this reform of the Structural Funds for the future period is focusing and using this policy to serve the broad objectives of solidarity and of the Lisbon and Gotenborg Agenda, making the regions, rather than spectators, the partners in these objectives. In any case, Mr van Dam, I can tell you very clearly that personally, I am in favour of a real reform, sometimes even a radical reform: I will never be in favour of the re-nationalisation of this cohesion policy.
Mr Piscarreta mentioned the idea of going further, as did Mr Pittella himself, in entrusting the Member States with management: yes, I am ready to go very far in decentralising management, but naturally, that means that first there must be a better sharing of financial responsibility. As long as the European Commission is practically solely responsible to the budgetary authority, and the Court of Auditors, I am obliged to check, control and ensure that the control systems are correct and are operational. Probably, in the spirit of what is written in the new European Constitution, we will be able to move towards a better sharing of responsibility and therefore towards a greater decentralisation.
This is what I wanted to say very quickly in response, and to say to Mr Pittella and each of you that I remain prepared to answer all of your questions before your committees and the plenary and to continue this dialogue: we need it, and many of the suggestions made in Mr Pittella’s report will be among the proposals that the Commission will make, particularly in terms of managing the future cohesion period, in the third cohesion report.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the recommendation for second reading (A5-0345/2003), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position of the Council with a view to adopting a directive of the European Parliament and of the Council amending Directive 94/35/EC on sweeteners for use in foodstuffs (9714/1/2003 – C5-0299/2003 – 2002/0152(COD)) (Rapporteur: Mrs Ferreira).
Mr President, Commissioner, representatives of the Council, ladies and gentlemen, first of all I must thank my colleagues and the Secretariat of the Committee on the Environment, Public Health and Consumer Policy, and the officers responsible in the Directorate General in charge of this matter, for their very good cooperation.
It was following essential work in partnership with the different political groups and the representatives of the Commission and the Council that we arrived at this text, which will be put to the vote tomorrow.
This is a report that we can be satisfied with, as it places consumer protection at the heart of our concerns. By considerably reducing levels of cyclamate in drinks following an evaluation by the Scientific Committee we are responding well to the demands of European citizens in terms of consumer protection. The Commission undertaking to re-evaluate all sweeteners in the near future is also a decision that is in line with our objectives, as we are aware that we need consistent statistics and that we need to regularly re-examine our positions in the light of the new data.
I understand my fellow Members in the Group of the Greens/European Free Alliance who wish to place particular emphasis on aspartame. However, in this respect we need to take into account the recent evaluations that have taken place both in France and the United Kingdom, and consider that perhaps there is no reason for singling out aspartame, as we know, of course, that it is going to be evaluated on a more global level anyway.
Now we need to realise that we also have our weaknesses, and the fact that we were not able to reach an agreement on the subject of defining fine bakers’ wares shows that our work is not quite finished and that labelling will have to be the subject of future legislation.
This element of the report also demonstrates the position that we intend to give sweeteners in food. They are essential for treating certain diseases and on this subject, I have received many letters from people suffering from diabetes and other illnesses, saying how pleased they were to be able to vary their diet thanks to an increasing number of products containing sweeteners. There is also a risk that they will be increasingly consumed by Europeans if we consider the many alarming reports of a constantly increasingly number of people suffering from obesity. However, this serious public health problem should not be solved by sweeteners but by preventing the disease. Moreover, some studies have shown that the power of sweeteners led to nutritional behaviour involving an increase in the consumption of sugar or sweet products.
We are all aware here that the multitude of increasingly sweet and increasingly varied products aimed at children is not an insignificant factor in this public health problem. In saying this, I am not moving away from the subject that we are dealing with this evening, because sweet products, whether or not they contain sweeteners, are interdependent. I know that the Commissioner is particularly aware of this public health problem. He can be assured that it is a priority for us.
In conclusion, I will say that we can consider sweeteners as useful, which is why, through this legislation, we are authorising two new products to be placed on the market. However, we now need to ensure that they are only essential to an increasingly restricted number of European citizens.
. Mr President, first of all I would like to thank the European Parliament for its collaboration on this proposal. In particular, I would like to pay tribute to the rapporteur, Mrs Ferreira, for her work on this dossier.
There are four proposed amendments to the common position. The first amendment would delete comitology for deciding whether a substance should be considered as a sweetener. The Commission made this proposal as such a decision is of technical nature and can already be taken by comitology for all other food additives, in accordance with existing legislation.
The Commission would have welcomed a formal tool to bring certain substances under the scope of the food additive legislation. This is in the interest of consumer protection.
The Committee on the Environment, Public Health and Consumer Policy has refused this, but your rapporteur pointed out that the Commission proposal should be re-considered when the framework legislation on food additives is considered for amendment. Furthermore, the committee has agreed to grant comitology to decide whether a sweetener is used according to Good Manufacturing Practice, as proposed by the Council.
In the spirit of compromise, the Commission can accept this amendment and will, as suggested by your rapporteur, retable its request in the context of the amendment of the framework legislation on food additives.
The second amendment requires the Commission to present a progress report on the re-evaluation of additives in general and, in particular, on the two newly authorised sweeteners. A similar amendment has already been accepted in the context of the amendment of another directive on food additives. Therefore, for the sake of consistency, the Commission can accept this amendment.
The third amendment concerns the transposition of the directive. It introduces a clause for the exhaustion of stocks of products no longer conforming to the directive. For this, a time limit of 24 months after entry into force of the directive, is set. The Commission can accept such a clause and welcomes the fact that it is limited in time. This limitation in time creates legal certainty and facilitates the enforcement of such a clause.
The fourth and final amendment calls for the re-evaluation of the authorisation of two sweeteners – aspartame and stevioside. The Commission cannot accept this amendment for the following reasons. At the request of the Commission, aspartame has been re-evaluated by the Scientific Committee on Food in collaboration with the British and French Food Safety Authorities. To this end, the scientists have reviewed all the scientific literature published since the last opinion on aspartame, amounting to some 150 articles. The resulting opinion, adopted as recently as December of last year, fully reconfirmed the safety of aspartame and that the intake of this sweetener remains well below the acceptable daily intake.
As regards labelling, the presence of aspartame in a foodstuff must be labelled, as for any other additive. Furthermore, the labelling of a foodstuff containing aspartame must bear a particular warning to protect consumers that do not tolerate this sweetener due to a specific metabolic disorder. The Commission, therefore, does not consider it justifiable to proceed with a further re-evaluation of this sweetener or to alter its labelling rules.
That leaves Stevia and the sweetener extracted from this plant, stevioside, which has also been thoroughly examined by the Scientific Committee on Food. The committee has serious doubts about the safety of stevioside and does not consider it acceptable for use in food. The Commission, therefore, has never proposed this sweetener for authorisation. No new scientific data justifying a re-evaluation of stevioside have been presented to the Commission.
To summarise, the Commission can accept Amendments Nos 1, 2 and 3, but cannot accept Amendment No 4.
– Mr President, allow me to start by extending a warm thanks to Mrs Ferreira for the good cooperation. Our examination of this document went exceptionally well. A balanced compromise has been struck with the Council and it is this compromise that will, if all goes well, be adopted tomorrow, for which many thanks.
I should like to make three comments with regard to the discussion of what is, in fact, a minor legislative proposal. These comments should also be observed in future. What irritates me is that we in this House are sometimes inclined to twist things that have been scientifically proven, in order to adapt them to political statements or political sentiments.
This is what Parliament does, and it annoys me. However – and I am also addressing this to the Commissioner, for I have also had a run-in about this with your officials – the Commission does not get off completely scot-free on this score either. They resembled political weather vanes to some extent. In my opinion, we should involve ourselves with matters that have been passed on to us by independent science, and not what we find politically agreeable.
So much for my first comment. The second may equally come across as a little abrasive and is addressed to the German and Austrian bakers and the Italian pastry cooks. Because of them, the discussion was very gruelling, because they thought that we would overlook their products. Last Thursday, I rang them up and asked them whether they had read the original Commission document. Had they read it, they would have seen that a separate category had already been inserted for energy-reduced products. They made our lives very difficult on that score. A lot of discussion eventually turned out not to be necessary.
Finally, I should like to make a comment with regard to Mr Lannoye’s Amendment No 4. In this amendment, a request is made, among others, for a report about the re-evaluation of the licence for aspartame. This strikes me as entirely superfluous, because everything on this subject is sufficiently dealt with in compromise Amendment No 2. Moreover, as the Commissioner mentioned again a moment ago, this sweetener was evaluated extensively in December. This therefore means that we should adhere to these results. I fail to understand why Parliament then comes trotting along with the safety issue of another sweetener, stevia – which the Commissioner also touched on a moment ago – of which scientific evidence proves the contrary of what is claimed in the amendment. On that score too, I urge you to be led by independent scientific research in future and be less swayed by the political issues of the day, because that way, I think we will arrive at the best legislation. My thanks, once again, to the rapporteur.
Mr President, I am delighted that this debate has taken the form it has. I think that shows that in this debate at least, sweeteners can be a '' as well!
The rapporteur has steered this debate impeccably through the difficulties that we often encounter with these comparatively small arguments. The problem very often is that they turn into the legislative equivalent of a Venus Flytrap. You hover around them and suddenly you are sucked in and find enormous difficulties.
I believe that the three amendments the Commission has accepted are the right ones. I think it is completely satisfactory for us that we have a period of review, that we have avoided the problems that we suspected in comitology and that, as Mrs Oomen-Ruijten has said, we have been able to support and not needlessly challenge the opinion of the scientific committees.
That is why I think Mr Lannoye's amendment was an amendment too far in that direction. It is not our job always to say, after there has been scientific appraisal, that is not good enough, and there should be further appraisal immediately. If you do that you devalue the work of the scientific committees, introduce an atmosphere of suspicion and end up with an unsatisfactory proposal. So I am delighted that we have moved in this direction.
I am delighted also that we have reduced the level of cyclamates that can be used because of all our concerns about the exploitation of children and the way they now consume a variety of sweetened products.
Finally I should say to the Commission in particular that if we could, in all circumstances, treat these small but important debates seriously but without the kind of hysteria that we sometimes get on either side, this Parliament would be a happier and a wiser place.
Mr President, Commissioner, on behalf of the Group of the European Liberal, Democrat and Reform Party I would also like to congratulate our rapporteur, Mrs Ferreira, on her excellent work and her excellent cooperation throughout the process of this matter. It concerns a subject which it has to be said is technical and does not mean a great deal to citizens, but nevertheless it should be of great interest to consumers, in any case the increasing number who are fighting the battle against sugar and calories, but also against dental caries among children.
What we are talking about here is improving welfare by authorising tomorrow the sale of two new sweeteners throughout the Union: sucralose and salt of aspartame-acesulfame, which have at least three characteristics in common: they have no safety problems (it has been confirmed and reconfirmed that they are harmless, as has already been said), they are easier to apply (they dissolve more quickly and can better withstand higher temperatures) and also they have a far superior sweetening capacity than traditional sugar.
These substances can therefore be useful for day-to-day foods, in particular for diabetics and those suffering from obesity. With regard to cyclamate, a Danish study showed that excess consumption of it can be harmful for the weakest among us, pregnant women and children under the age of three. It is therefore a good thing that the maximum dose of cyclamate has been reduced.
Regarding the three amendments adopted in Committee, although we have been forced to water down our position, we should welcome the compromise, which was reached between the three institutions and therefore means that we can avoid the conciliation procedure.
As at first reading, the Group of the European Liberal, Democrat and Reform Party will not, however, vote for Amendment No 4 tabled by the Group of the Greens/European Free Alliance asking for a re-evaluation of the authorisation of aspartame. We trust the opinions given by the European Scientific Committee, which is an entirely independent body, and the opinions given on many occasions by many national authorities confirming that the sweetener is harmless.
As there are nevertheless some reports of problems following over consumption of aspartame, we wish to remain vigilant and our rapporteur has explained how we can do so.
I am also pleased to note that the common position has established an obligation to label salt of aspartame-acesulfame, thus relieving the concerns that were expressed by some of us at first reading.
To conclude, as Mrs Ferreira said, I would like to say that there are some quite frustrating aspects to this debate. It certainly does not answer the vital, or rather I would say priority question of the merit of these false sugars. Are they really a good thing for everyone, are there really no dangers to health, and I am talking hear in the broader sense and in the long term, do they really help combat obesity or, on the contrary, do they maintain the taste for sugar, whether genuine or false? There are so many questions that are only partially dealt with, although I would like to state to conclude that the Liberal Group is entirely satisfied with the results obtained from the questions that were on the table.
– Mr President, today’s debate on the second reading of the sweeteners directive typifies a development that I regard with increasing disquiet and grave concern. The Commission justifies change in terms of the state of the art in technology and science. I too am in favour of scientific progress, but not everything that appears to be an improvement is actually in the consumer’s best interests.
I ask myself what will be the end result when the food industry produces food by refining, to a high level, animal and vegetable raw materials and by the use of thousands of synthetic flavourings, and is able to take these processes almost to extremes. Our daily food intake is being taken over by pharmacists, chemists and genetic engineers. Whilst I cannot and will not put up with this situation, it is evident that someone is making money out of it, and it is for precisely that reason, and in the interests of public health, that it is an absolute necessity that food directives should rest on a scientific basis.
The assessment of risks is, however, being made ever more complex and problematic by increases in the depth of processing and in the diversity of the procedures and additives used, while, at the same time, legislation becomes out of date more quickly. Turning specifically to the subject of the recommendation adopted by the Committee on the Environment, Public Health and Consumer Policy, there are two comments I would like to make. I endorse Amendment No 1a to the effect that all sweeteners should be re-evaluated within as short a time as possible before the directive enters into force. My reasoning is that I believe that the warning by sceptical scientists associating aspartame with tumours cannot simply be dismissed, the all-clear sounded by the official scientific committee on food notwithstanding.
Whilst I have every confidence in the choices scientists make, I do take the view that the specifics of threshold values have to be handled with care and on a methodologically justified basis.
I endorse Amendment No 3 because setting a definite deadline for the distribution of stocks of products that are no longer permitted can prevent these products from being got over the counter quickly.
Mr President, Commissioner, ladies and gentlemen, I wish firstly to say that I really appreciate Mrs Ferreira’s work. I also support her proposals, for example when it comes to our not being able to accept the Commission’s deciding alone which substances constitute sweeteners. Nor can it be reasonable that a substance considered dangerous and not to be approved should be sold until stocks are exhausted. Health must come first in this case.
The Group of the Greens/European Free Alliance think that Amendment No 2 (Article 1a (new)) is far too general and that it focuses too much on the new sweeteners. In our Amendment No 4, we want the Commission to present a report regarding a re-evaluation of the authorisation granted in respect of the sweetener aspartame. There is comprehensive criticism from independent experts who question the fact that the Scientific Committee for Food (SCF) has given the green light to aspartame. According to the criticism, the Scientific Committee has ignored critical and independent investigations and perhaps let itself be influenced by the food industry or the aspartame manufacturers.
We cannot disregard the fact that there is information that should prompt a reaction on our part if we want the precautionary principle to apply and protect people’s health. There is a recently written report from Spain showing that aspartame formaldehyde accumulates in cells, something that may destroy DNA and, for example, cause liver or brain damage, especially in the case of people vulnerable to such damage.
To use Mrs Oomen-Ruijten’s words: the political winds are blowing from both right and left in this House this evening. That cannot, however, prevent us, in the Greens/ALE Group, from requesting that the arguments be examined once more and the precautionary principle applied when the researchers disagree and come up with different positions. I therefore appeal to my fellow MEPs in actual fact to vote in favour of Amendment No 4 tomorrow.
Mr President, I join in the general congratulations of Mrs Ferreira on reaching what is a sensible and welcome compromise on this revision of the directive. I certainly support her final tweaks of the text in the three amendments that she has put forward. However, I have to say to Mrs Schörling that I cannot accept Mr Lannoye's fourth amendment. It is unrealistic and it is one that he tried at first reading. When I criticised it at that point, his response was that 'it showed that knowledge can develop and that development sometimes leads us to question the authorisations that were given previously'. Well, many regulatory bodies across the world have evaluated aspartame and none have come forward with evidence that suggests that knowledge has developed in such a way as to doubt previous authorisations.
So, are we to keep on re-evaluating the evidence until we get the result that Mr Lannoye wants? Where are the wide criticisms of the SCF opinion? Have any Member State competent bodies contradicted it? Has the World Health Organisation contradicted it? Who are we to believe – a large number of national regulatory bodies, legally responsible and accountable for examining evidence objectively on the basis of science or, for example, the Internet campaign that we have seen only this week suggesting that the tragic ferry accident at Staten Island in New York was somehow due to aspartame?
Scaremongering of this sort can only undermine public confidence in the bodies set up to protect our food and our health. With such widespread consensus from regulatory bodies, it seems wasteful to divert the overstretched EFSA from meaningful work into an endless cycle of re-evaluation.
There are safety considerations with the use of aspartame. If you look at the UK Food Standard Agency guidance it says that there is a small group of people who cannot safely consume aspartame. They are the sufferers of the inherited disease PKU, who are unable to metabolise the amino acid phenylaline. Since aspartame was also a source of this, all food products containing aspartame are clearly labelled to that effect, as the Commissioner said.
That is the right way to tackle this issue. It is time that we restored some perspective to this and stopped undermining the work of our regulatory bodies. It is time to listen to the scientists and not the scaremongers. I commend Mrs Ferreira's report as it stands, with the Commissioner's proposals. I hope that is now acceptable to Parliament.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the oral question (O-0066/2003 – B5-0281/2003) byMr Gargani, Mr Rothley, Mr Lehne and Mr Manders, on behalf of the Committee on Legal Affairs and the Internal Market, to the Commission, on the German deposit system.
. – Mr President, Commissioner, ladies and gentlemen, it was, at first, only people in Germany who had to endure what was termed deposits on cans but ought, more accurately to be termed the enforced deposit. Now people throughout Europe are being sore tried by the amateurish approach adopted in Germany, and so the European People’s Party has supported the Liberal group’s request to have this oral question put on Parliament’s agenda. Commissioner Bolkestein was right to reveal on television that those of us who live in Germany are currently in a state of chaos as a result of the deposit imposed on cans.
Five different systems currently operate across Germany to administer this deposit, but they cover only some 10% of the overall German market. Alongside them there are the so-called individual systems, operating on a regional basis or limited to particular chains of supermarkets, but, as these do not constitute a self-sufficient whole, their effect is to wholly fragment the can deposit system. Such a result was only to be expected. I do not want to say anything about the discrimination against certain German firms within Germany, as that is not – unfortunately – a pan-European issue, but is for the Bundestag in Berlin to deal with.
I just want to say something about the discrimination that is going on in Europe. Article 28 obliges every Member State to guarantee free trade, and this article is being quite openly breached. The Commission has received masses of complaints, especially from small and medium-sized businesses, and, in particular, from those based in the Benelux countries, Italy, France and Austria. Quite apart from these complaints, there has also been a great deal of disruption in Germany.
It is estimated that German consumers have lost some EUR 500 million through having had to pay a deposit somewhere or other, but not having had the opportunity to cash in their deposit tokens at the same place later on and thus get their deposit back. You – any consumer – can easily get practical experience of this. All you need to do is to buy a drink at a service station and then drive off. If you never go back to that service station, you will never be able to return the can or bottle that you bought there and will never get back the deposit that you paid on it. That is how, in only a few months, the consumer ends up with a loss of EUR 500 million.
In Germany, the estimate loss in terms of jobs alone amounts to 10 000, all lost as a result of this incompetence. I might add that I have not invented these figures or been given them by some organisation or other; they come from the German Federal Ministry of the Economy, which is part of the same Federal Government that has to take responsibility for all these goings-on. It is reckoned that this nonsense will cost a further 15 000 jobs across the EU.
All this leads us to welcome the Commission’s decision to commence, today, proceedings against the Federal Republic of Germany for infringement of the Treaties. It is evident, by the way, that the celebrated telephone conversations between Brussels and Berlin have been ineffective and that the Chancellor’s phone call to Mr Prodi has obviously availed him nothing. Perhaps that has something to do with our getting this oral question onto Parliament’s agenda for this evening, and this evening’s deliberations have perhaps accelerated the Commission’s thinking processes and steered them closer to Commissioner Bolkestein’s proposals. This is very much to be welcomed.
I do not want to deny that I, myself, am fundamentally sceptical about the idea of a deposit on cans. If there is a political decision at national level to introduce a deposit on cans, then Europe will have to accept it, but the nation in question will have to get it right. There are examples of how to do it properly. There are can deposit systems in Scandinavia, but they are unitary systems with a standardised returns facility, and do not have a discriminatory effect.
To put it quite bluntly, the German federal government is faced with the choice of either introducing such a system taking the necessary actions by means of regulations or legislation in Germany, or of simply doing away with the deposit on cans. Such are the two alternatives before it. If it does not do so, it risks not only ending up before the European Court of Justice in infringement proceedings set in motion by the Commission, but also faces the risk that aggrieved parties in the persons of businesses, manufacturers and even consumers will act on the more recent case-law of the European Court of Justice and commence public liability proceedings against it before German courts, which could then petition the ECJ for a preliminary ruling, with the possibility of claims running into millions, if not billions, in compensation, for which sums the German Minister of Finance would be liable. That I would regard as a highly problematic situation, and so I can do no other that advise the German Federal Government to comply with the Commission’s instructions and either create a system compatible with the internal market or abolish the deposit on cans.
This morning, I publicly urged the Commission, to help the German consumer, the manufacturers and the importers. I am glad that it has done so. This question is intended, above all, to support the Commission in its efforts at finally sorting out the chaos that this has brought to Germany.
. Mr President, the Commission is fully aware of the above-mentioned issues. It has analysed the matter and I can inform Parliament, as Mr Lehne has already mentioned, that this morning the Commission decided to send a letter of formal notice to the German Government because the Commission considers that it has infringed Article 28 of the Treaty and Article 7 of Directive 94/62/EC.
May I stress that the Commission is not questioning the setting up of a deposit system as such, but rather the modalities under which this is occurring. The reasons for this are as follows: firstly, there are no nationwide return systems. At present the two systems deemed to be nationwide, Lekkerland-Tobaccoland and VFV, have a market share of no more than 12% of the beverages which are subject to the deposit. Furthermore, they mostly cover small kiosks and canteens with a sales area of less than 200 square metres. Under the relevant law, these smaller outlets have a legal obligation to take back empty bottles and cans of the 'same type, shape and size', but only of the same brands which they themselves sell.
Second, the so-called individual solutions – in German – pose a continuous problem to intra-Community trade. They are a direct result of the relevant German law under which the obligation for bigger retailers to take back empty packaging applies only to packaging of the same type, shape and size as that which they sell. Today a number of individual solutions exist and they pose serious problems. This provision in German law induces major retail chains to force European producers to modify the packaging of their products and the European Court of Justice holds that, when EU producers are obliged to modify their packaging in order to market their products, that fact alone amounts to a barrier to intra-Community trade. Extra costs are incurred and the import of products becomes more burdensome.
Third, the systems are not all fully interoperable. Indeed, on the one hand, for the growing number of individual solutions there is no legal obligation to take back packaging which belongs to any of the other collection systems, even if this differs only slightly from the one that they sell. Furthermore, as far as the interoperability between VFV and Lekkerland-Tobaccoland is concerned, it appears that a number of technical issues have not yet been settled. For example, it is still not clear how a financial clearing of the deposits between several systems will work.
Fourth, delisting persists and one-way products that are not an individual solution are not to be found on the shelves of certain stores. We have firm evidence that several major retail chains in Germany have delisted. Importers from other European countries are particularly affected by this, as they sell their drinks almost exclusively in one-way packaging for reasons mainly related to long-distance deliveries. Perhaps in the case of a number of existing individual solutions, some well-established importers do not necessarily suffer in their protected arrangements, but this does not compensate for the major losses incurred through the substantial decline in imports from other Member States as a result of this fragmentation of the German market for these products. Therefore the Commission has now decided to issue a letter of formal notice in which it raises these and some other questions and it has asked the German Government to reply to those questions and to provide a justification for the measures undertaken.
– Mr President, let me start by extending warm thanks to Commissioner Bolkestein for the fundamental criticism he has very expertly levelled with regard to the German system and for the way in which other Member States can also draw lessons from this when they do not think first before they act. I have the feeling that Mr Trittin, whom I saw briefly on television this evening, has not yet grasped this notion. He acts indiscriminately and does not think about what the implications for Europe could be. The Commissioner has given a clear analysis on this and I think we should all be pleased that a solution to the problem now seems to be in sight.
Ever since April, we have asked questions about this issue. On 1 July, we asked questions on this matter during the debate on packaging waste and, Mr Bolkestein, Commissioner Wallström then answered on your behalf that an enquiry would be launched. The real question is this: why have we had to wait so long, from 1 July to 21 October, for formal infringement proceedings?
Industry is being seriously hampered by this German measure and is now asking how long it will take before the problem will be solved. Not only the German consumers suffer, all those foreign tourists who, via the German , spend their holidays somewhere in Germany or even further afield, also suffer under the system. A lot of money is simply left unclaimed. These consumers are also asking when this problem will now be solved.
Secondly, when I look at my region, the Brabant and Limburg region, I notice that particularly in areas where there is a lot of cross-border movement, even smaller businesses that supply soft drinks, water or beer, often in non-reusable packaging, have suffered a loss in turnover of more than 30 to 40%. The Commissioner claims that, strictly speaking, it is possible, even under current procedures, for these businesses to claim damages. This is all well and good, but these small businesses wonder how long they will survive when a large proportion of their market is being closed off. The Dutch market, the Austrians, the Belgians and the French rely on this German market to a large extent. If it remains closed for too long, then this is very bad and we may well make things difficult for ourselves. That is why I am urging the Commissioner to make every effort to speed things up, so that the system is actually withdrawn. Mr Trittin failed to indicate in so many words that that was his intention, but I would ask you to pull out all the stops. What is the timeframe we should be looking at? I should, in fact, also like to thank you for the efforts you have made. I have to say that the adequate response is very positive for the internal market in Europe. We are all in favour of this internal market, which is not only beneficial to the consumers, but where industry can, and should, gain a great deal.
– Mr President, I believe that tonight’s discussion contains an internal German political element. In other words, there is a confrontation between political parties and much of the blame for the fact that we are having this discussion tonight lies with these German politicians.
Specifically, we must remember that, in 1991, the German Christian Democrat Government, when Klaus Töpfer was minister, introduced a regulation on packaged goods, which took shape in 1998 under the Environment Minister, Angela Merkel, of the CDU, and in 2001 an attempt to improve this regulation failed because the majority of the CDU in the Bundesrat blocked it, and it was therefore not possible to establish a suitable system for recovering packaging. In any event, I believe that the German Government has taken the bull by the horns and is trying to resolve a problem which today affects the whole of the European Union.
The question I would like to ask the Commissioner is to what extent the Commission and the institutions of the European Union are failing to fulfil their duty when they do not propose or adopt Community legislation to prevent this accumulation of solid waste, which is currently making it very difficult to organise the work – in cities, for example – with enormous costs for local authorities in terms of providing these resources.
I will tell you an anecdote, for example, about how on my island, which is a small island with 300 volcanoes, we began to use a volcano and it is almost full already and, in this way, before long we will not have volcanoes, but mounds of rubbish. I have the feeling, Mr President, that at the moment, and despite the fact that I think it is right for the Commission to try to harmonise measures, we must remember Articles 174 and 176 of the European Union Treaty – which are in place – which, on the one hand, empower the States to adopt measures to better protect the environment, but on the other, encourage the Community institutions to adopt general measures, so that a problem as serious as the one we have today with the accumulation of solid waste can be resolved in the only rational way, which is the Community way.
I would therefore urge the Commissioner to analyse the possibility of achieving Community legislation to harmonise the situation, and I believe that we must not restrict ourselves to using an internal political problem to cause difficulties for a European Union government.
– Mr President, I should like to congratulate the Commissioner on the news that has already reached us via the television and to which he responded a moment ago. I hope that this Liberal initiative, which, by the way, received unanimous support in the Committee on Legal Affairs and the Internal Market, has helped you to reach your decision. Given the timeframe, it looks like it was of some help. I would like to concur with Mr Medina Ortega that we are not, in principle, opposed to a deposit system. If we want a deposit system, it would perhaps be helpful within one internal market if we were to introduce a harmonised Community system, as a result of which all businesses and all consumers within one Europe would know where they stand.
We are against a restricting deposit system, and the voucher system in Germany does not belong in serious legislation but rather on a fairground, where it entitles you to a few rides on the merry-go-round, but not to do a few laps in Germany. As far as this is concerned, we are pleased with your announcement that you are going to intervene. What I would like to know is whether you could indicate whether it is possible to force, or at least implore, the German Government to suspend the current system with immediate effect? This should happen in any event until a European-wide system has been introduced, or at least a system that complies with the current framework, so that Article 28 would not be violated. This is my first request.
Secondly, can you confirm whether it is true – as Mr Lehne claimed – that businesses that have suffered enormous losses, but also perhaps consumers, could recoup the damage from the German Government, for example?
I hope that with this measure that you announced, German consumers will very soon again be able to choose freely between such European products as Badoit water, San Pellegrino or Bavaria beer. If this were possible, then I hope that after these ten months of being deprived of these enjoyable European products, the European market will once again be open and that it can help complete the internal market.
– Mr President, Commissioner, Parliament made it quite clear when we debated the Sixth Environmental Action Programme that our advocacy of reusable packaging is based on considerations of environmental policy. Our experience in Germany shows that this system has demonstrated its ecological steering function, in that fewer cans are spoiling the environment.
So, when you say on the one hand, that you are not against cans, I agree with you, but I cannot quite understand why, on the other hand, you apply double standards. I am no more satisfied than you are with these individual solutions; we would all have preferred a standardised system. You will be aware, though, that it is not policymakers who bear responsibility in this instance; massive pressure was exerted by industry, especially by traders.
Now we see individual solutions in Spain and Portugal too. I would like to ask you, Commissioner, why you allow individual solutions in two Member States but not in another. When you tell us how you are not opposed to deposits on cans, and how the environmental action programme has shown you to be a firm advocate of reusability, I really do ask myself why we in the European Union do not do what has just been referred to, and introduce harmonisation, thereby making a statement about our desire to improve the environment and also to increase the reuse of packaging, firstly, because it really does play an ecological role, and, secondly, because reusability – as we know – makes jobs safer.
Why, for the sake of preventing waste, do we not go ahead and make reusable packaging mandatory throughout the European Union? That would make your arguments consistent with each other. If we do not, then many will get the impression that we really are applying double standards, with individual solutions being permitted in some Member States but not in Germany. That is something on which I would like an answer from you. You must not, of course, give the impression that what the current state of affairs is primarily about is mounting a campaign against Germany’s environmental policy decisions; on the contrary, the Commission, too, must demonstrate that it wants environmental integration. If you, Commissioner, are a supporter of the internal market, then it is your duty as much as anyone else’s to have an integrated approach to environmental policy. Avoiding the piling-up of rubbish means backing reusability, for that is what we have decided in the environmental action programme and on many occasions in Parliament.
Mr President, we all support recycling although it must be planned sensibly so that it does not cause more environmental damage than it saves. We also all support the waste hierarchy where it is best to prevent, it is next best to re-use and recycle, and after that comes energy recovery. For recycling, we welcome public education schemes and voluntary schemes. We have no problem with the German Government if it goes down these roads, or indeed down the Scandinavian nationwide road. However, it has chosen to go down an imposed route without consideration for customers or indeed for other EU countries. It is not just a German domestic problem: it is an Austrian problem, a Belgian, Dutch, French, Luxembourgish, Italian, Swedish and British problem. All these countries have been affected by this decision.
Markets and jobs have been lost and consumers are the losers, whether as a result of the import blockade or the inability to recover their deposits. There is virtually no gain for the environment in this scheme. Non-compliance with internal market directives threatens the economic success of the European Union and I very much support Mr Bolkenstein's action and hope that this leads swiftly to German compliance.
– Mr President, Commissioners, ladies and gentlemen, allow me to start by congratulating the German Government on its ambitions. It is of the utmost importance for there to be governments that are progressive in the environmental field and that are not frightened to take controversial measures. Everyone can level well-founded criticism at the German deposit system. I share this criticism and I will return to this in more detail in a moment. However, before I do this, I should like to emphasise how important it is to take courageous decisions, political decisions, with which consumers can clearly identify.
For months, we have been droning on about the Packaging Directive, about whether the objective should be 55% or 60% and whether the system should be introduced in 2008 or 2007. It is therefore refreshing if a government has the nerve to be a trendsetter and stick its neck out. Of course, one or two things are up for criticism, and there is room for improvement in terms of the way in which it has been introduced, but I would also like to point out that those who have submitted this question are now shedding crocodile tears.
During the review of the Packaging Directive, amendments were tabled to solve the internal market problems. In these, it was proposed only to permit deposit systems if the environment were to gain from this in a demonstrable manner. In other words, a good environmental reason had to be given for infringements of the internal market. This amendment did not make it because the Liberals and the Group of the European People’s Party voted against it.
The German deposit system – as most Germans agree – is not an attractive solution. It is very annoying to have to return your tins to the place where you bought them. There is less unanimity when we consider the impact on employment and the market. The German system leads to a clear shift from tin cans to other packaging, which, in turn, is not fair on the industries involved.
In my view, this would still be justifiable if an environmental goal were to be served by it, but this is not the case. The loss of employment outside of Germany is now forming a disproportionate burden on a large number of sectors.
The Commission has proven to be a flexible and understanding partner, but patience can, and does, wear thin in the end. It is now time for action in Berlin and, consequently, also for the Commission. This happened this morning, for which I am grateful.
We also need a political solution, however. The Court caused a great deal of commotion with the Packaging Directive by excluding waste incineration from recovery. The German deposit system can also result in a legal conflict, which is always undesirable politically speaking. This would be difficult to explain to consumers lugging their tin cans or to workers losing their jobs. To solve political failure, the Commission, Parliament and the Council must come up with a solution of their own that is structural. I am urging the Commission to take the initiative in its own hands and provide clear legislation. Only then can we ensure that infringements of the law can be acted upon immediately.
The problems with the German deposit system do not stand in isolation. We have had major problems in the past. Deposit money was often used as a disguised form of protectionism in favour of the country’s own products, for which there is no excuse whatsoever.
Commissioner, I should like to ask you a few more questions. What are the options, in your mind, to eliminate these problems once and for all? Is the Commission prepared to cooperate to amend the Packaging Directive via a fast-track procedure, so that these problems can be resolved?
– Disposable cans are not environmentally sound. The environmental burden of re-usable plastic bottles is two to three times lower, and so, environmentally speaking, a deposit system is a good way of reducing litter. At the moment, deposits are payable on disposable cans throughout Sweden, the whole of Denmark and all of Germany. The Commission, the Liberals and also the Christian Democrats are not averse to the principle of deposit systems. This is an improvement. Unfortunately, Mr Lehne stands outside of this consensus. The deposit system also exists in parts, and I repeat in parts, of Spain and Portugal. The Commission is not summoning Spain and Portugal before a European court. In the Netherlands too, you cannot take all returnable bottles to all supermarkets. The Commission has been put under pressure by campaigns from businesses and from elements in this House. This shows once again that the Commission sets greater store by the internal market than by the environment. In ten states and in some fifteen large cities in the United States too, ‘island’ solutions have been provided in the form of local and regional deposit systems. The fact that Germany happens to have an unsuccessful system, under which you cannot return your tin cans to any shop, has to do with the boycott campaigns by large sections of industry, which are opposed to the deposit system principle. Irony has it that historically, they all have their origins in an act dating back to 1991 that was submitted by a Christian Democrat Environment Minister, Klaus Töpfer, which the present Minister, Mr Trittin, a Green, is now simply implementing. Germany will eventually make it easier to get the deposit money refunded in different places. This deposit system will then become very common. The Commission should, in fact, propose the introduction of deposit systems throughout Europe. We should let children and junkies earn a few euros on the back of the idleness of parents and their fellow citizens. This is preferable to the situation in the Netherlands, where EUR 80 million is being squandered on a pointless advertising campaign entitled ‘Nederland schoon’ – Keep The Netherlands Clean.
. Mr President, I know it is late but I should like very briefly to reply to some of the questions that have been put.
Mrs Oomen-Ruijten asked me why it took so long to start an infringement procedure against Germany. The answer is that the Commission wanted to give the German Government every opportunity to explain its actions and to redress the situation. There has been a lot of correspondence back and forth and Minister Tritin has visited Brussels. This has been done in order to give the German Government the opportunity to change this unsatisfactory situation.
Mrs Oomen-Ruijten further asked how long it will take to solve the problem. This depends on the German Government. At this moment the Commission can do no more than it has already done.
Mr Medina Ortega asked why there should not be a European solution. In my view, the subsidiarity principle provides that, in this case, since it is not really a cross-border situation, it is up to Member States to take the requisite action.
Mr Manders asked whether it would be possible for the German Government to suspend the present rules. That is precisely what the Commission has asked the German Government to do. Until now, the German Government has not wanted to do so and that is why the Commission has now decided to start infringement proceedings. Furthermore, Mr Manders asked whether it would be possible for companies to sue the German Government to get compensation for the losses they have had. That depends on the law of the Member States concerned – in this case German law. It is not the duty of this Commissioner to make a pronouncement on German law and therefore we must wait to see what will happen with the companies that have suffered losses.
Mrs Breyer asked why I attacked the individual solutionsthe . These have lead to a break-up of the German market, and that is obviously contrary to the spirit of the internal market. She also mentioned Spain and Portugal in this connection. We have not had complaints about Spain and Portugal; in the case of Germany we had 50 complaints from 10 Member States.
Mrs Corbey said that the Commission should see to it that the German legislation is transparent. The result of the Commission's infringement proceedings should indeed be that German legislation becomes clearer. At the moment, the legislation, and in particular the way it is implemented, is anything but clear.
Lastly, Mrs Corbey wanted a definitive solution to this problem. Once again, as I said earlier, that depends on the reactions of the German Government. The Commission would like nothing more than to see a final solution to this problem.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(1)
The Commission is able to accept the following amendments: Nos 1, 3, 4, 5, 6, 9, 10, 11 and 12.
The Commission cannot accept the following amendments: Nos 2, 7, 8 and 13
The Commission is able to accept the following amendments, provided they are somewhat reworded: Nos 1, 2, 3, 4, 5, 6, 7, 12, 24, 25, 39, 41, 42, 43, 44, 45, 46, 47, 48, 49 and 50.
The Commission is able to accept the following amendments, at least in principle (Nos 20 and 21) or in part (Nos 11, 17 and 18)
The Commission cannot accept the following amendments: Nos 8, 9, 10, 13, 14, 15, 16, 19, 22, 23, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38 and 40.
The Commission is able to accept the following amendments, provided they are somewhat reworded: Nos 1, 2, 4, 5, 7, 10, 11, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 and 32.
The Commission cannot accept the following amendments: Nos 3, 6, 8, 9 and 12.
The Commission is able to accept the ten amendments tabled by the European Parliament.
The Commission can fully accept Amendments Nos 5 and 20, as well as Amendments Nos 7, 14, 18 and 21 in their spirit, with some wording adaptations. The Commission believes these amendments will improve the text of the proposal.
The Commission, however, is not in a position to accept any of the other proposed amendments, for the reasons set out below.
A first group of amendments impinges upon matters related with civil, police or judicial legislation. Even if the Commission can understand the underlying concern which inspires them, they go beyond the specific scope of the motor insurance directives. This is the case of Amendments Nos 4 and 19 on the harmonisation of the prescription deadline of the direct right of action, as well as of Amendments Nos 8 and 24 aimed at creating a central office in each Member State which would collect police reports of accidents.
Amendments Nos 3, 13, 25, 27 and 28 – which deals with the minimum amounts of insurance cover – provide for a global amount per accident for personal injuries, which the Commission believes is too low to cover accidents involving several victims. These amounts, however, seem too high where there only one or few victims are involved in an accident. For this reason the Commission proposal does not provide for global amounts per accident with regard to personal injuries and introduces new minimum amounts which substantially increase the protection of the victims of accidents without disregarding the situation of the market and the current level of protection in the Member States. Although transitional periods on this matter cannot be excluded, it would be premature at this stage of the negotiation to provide for transitional periods which have not yet been formally requested by the relevant Member States in Council.
With regard to Amendments Nos 2, 12 and 22 which aim at ensuring that the cost of legal proceedings should be covered by compulsory insurance, the system of payment of judicial costs in legal proceedings is very different across the Member States. While in some countries lawyers are allowed to perceive a percentage of the compensation granted by the court to the victim, in others this system of percentages is forbidden. Compulsory cover of legal costs by insurance might encourage abusive lawsuits instead of out-of-court settlement of accidents and have an impact on the increase of the cost of insurance in a number of Member States. Furthermore, this insurance cover would overlap with the voluntary insurance regulated in Directive 87/344/EEC on legal expenses insurance.
The Commission is also not in a position to accept Amendments Nos 1, 6, 9 and 23 as the real effect of these amendments is not clear. Trailers, independently of their weight, are already expressly covered by the insurance directives within the definition of vehicles and are therefore subject to compulsory insurance. Any problem relating to the identification or registration of vehicles cannot be solved within the framework of an insurance directive.
Amendments Nos 11 and 26, aimed at maintaining the current derogation for certain special vehicles in the insurance directives – only applied by very few Member States – are not acceptable unless they are accompanied by a guarantee that any victim of accidents caused by these vehicles is duly compensated. The amendments rely on the presentation of a proof of insurance at the border, but since the phase-out of cross-border checks following Schengen, this no longer provides such a guarantee.
Amendments Nos 10, 16 and 17 cannot be retained either. Amendment No 10 allows, in any circumstance, insurance checks of vehicles based in another Member State. This could adversely affect the free circulation of vehicles. Amendment No 16, on temporary stays of vehicles outside the Member State in which is based, subject the duration of the insurance cover to national laws on registration of vehicles. The proposal aims to ensure that the insurance is maintained for the agreed term of the contract without prejudice to the obligation to register the vehicle, which is based on national tax law and remains untouched. Amendment No 17 provides for an optional derogation of the criterion of localisation of risks which may lead to administrative confusion with regard to the authorities responsible to control the obligation of insuring a vehicle.
Amendment No 15 aims to delete the provision contained in the Commission proposal improving the protection of pedestrians. It would be regrettable for the European Parliament not to support the Commission on a matter which affects the most vulnerable road users.
– Mr President, ladies and gentlemen, it is my great pleasure today to welcome His Excellency Dr Wade, President of the Republic of Senegal.
My pleasure is all the greater because this is the first time an African president has spoken to a plenary sitting since the beginning of the current legislature, and even since 1999, with the exception of speeches by the leaders of the Mashreq and Maghreb countries.
Mr President, in the course of your long political career, you have earned universal respect, not only throughout the African continent but also across the world, and, as the charismatic father of Senegal’s parliamentary opposition, you became a model for democrats across Africa. Through all of those years, at no time did you lose faith in the parliamentary system and your determination to implement democratic principles never wavered. By setting such an example, you have inspired everyone who believes in democracy and in the power of the ballot box. Your election to the position of Head of State is a sign of the new democratic current running through Africa. As President of the Republic of Senegal, you have worked tirelessly to achieve democracy and peace in Africa. You were one of the founders of the New Partnership for Africa’s Development and you have spared no effort to resolve the conflicts raging in numerous African countries, from Madagascar to Côte-d'Ivoire, which has earned you international respect.
The commitment that you have shown, Mr President, to regional integration and to establishing closer economic and political links between the countries of Africa, through the African Union, in order to improve the quality of life of the men and women who live on your continent, reflects the aspirations that led to the creation of the European Union itself. The European Parliament, which is committed to promoting and staunchly defending democracy throughout the world, is honoured to welcome a statesman of your eminence, whose long political career has been characterised throughout by a deep respect for democratic principles and for the Rule of Law. Consequently, I am delighted to invite you, Mr President, to speak to the European Parliament.
. – Mr President, honourable Members of the European Parliament, ladies and gentlemen, I wish to open my speech by thanking you most sincerely for having invited me to address your noble House. I am fully aware of the significance of this honour and the citizens of Senegal and of Africa will I am sure, understand that this honour is intended for their entire continent, which is often ignored, but is today invited to express itself through my humble person.
I also wish to thank you, however, for having contributed, on more than one occasion in the past, to calling for my freedom, which had been denied me when, during the twenty-six years I spent as a member of the opposition, I had at times to deal with an authority that had little respect for democracy and human rights and which interrogated me, arrested me or threw me into prison according to its whim. The Parliament in Strasbourg adopted numerous threatening resolutions demanding my release.
This somewhat strange experience has led me, as Senegal’s Head of State, to ensure that a number of provisions were adopted, not least in the Constitution, concerning the protection of religious minorities, – making it compulsory for the State itself to protect them – women’s rights, including for example access to land for women, because that was a problematic issue, equal rights to employment for men and women and many other provisions, such as criminal penalties for sexual mutilation.
I also wish, following on from this brief description of something that is clearly revolutionary, since no Constitution has ever contained provisions of this nature, to tell you that I have added to the Constitution the right to demonstrate. Given that during my time in the desert, our demonstrations were broken up with tear gas, I have ensured that Senegal’s Constitution states that all communities and groups who have anything they wish to express can go onto the streets and demonstrate with banners, ...
... provided that they observe the law. I wish to tell you, furthermore, that the Liberal International will be holding its meeting in Dakar and that, of course, the opposition has taken this opportunity to hold a demonstration. I hope this does not shock you if you join us on that extraordinary day.
I should like, ladies and gentlemen, to keep my speech relatively short because I intend to provide you with a document that will contain all the necessary information. I therefore wish briefly to address the issue of cooperation between the European Union and Senegal, the set of problems relating to international trade, cooperation between the European Union and the African, Caribbean and Pacific (ACP) countries, the New Partnership for Africa’s Development (NEPAD), relations between the European Union and the African Union, peace and security.
Starting with the matter of cooperation with Senegal, I must say that it cannot be faulted. The European Union is the major donor to Senegal; its presence is felt in all sectors of our economy – health, the road network, agriculture, decentralisation – and supports all our efforts to achieve sustainable growth. I think I have said enough on the matter.
I will simply add that this cooperation with the European Union and with some countries such as France, together with international aid enabled us to achieve annual growth of 5.6% in 2001, unfortunately countered by the disastrous consequences of unseasonable rains affecting the north of our country. We nevertheless managed to control the situation and, in 2002, we doubled the volume of private investment. I have actually pursued a free market policy – as they say, only by putting the theory into practice will we see whether it works – to show that, in fact, development policy must be geared towards a massive appeal for private capital to help our development. I know that many people do not agree with me on this point and I shall come back to it later. Thank God, however, this liberal and proactive policy has borne fruit. Last year, our corn production stood at no more than 100 000 tonnes. I then set the target of one million tonnes, and everyone said that this was impossible and that it was a crazy project! I can now tell you that we have now achieved half of our target, in other words 500 000 tonnes of corn, which has never happened in the entire history of Senegal, ...
... not to mention the remarkable increase seen in other crops such as sesame.
As for relations with the developed countries, our main problem, as you know, is that of subsidies. I will only say one thing about this matter, because I already expressed my opinion in :we are in favour of free trade, providing it is fair trade
We are in favour of free trade. We know that it is needed if the global economy is to develop – I am no longer talking only about Africa or Europe here – as is the development of world trade, of world production, trading, etc. we all know this, but it will only work if everyone observes the rules.
Unfortunately, the developed countries, including your own, breach these rules providing subsidies totalling USD one billion per day. I am not calling for subsidies to be abolished. I am enough of a realist to know that European or US political leaders cannot simply tell their farmers tomorrow that they have given an international commitment and subsidies have been abolished. This is not an option.
The United States accounts for almost 20% of world cotton production and 39% of world cotton exports. In 2001, exporters from sub-Saharan African countries lost USD 302 million, of which two-thirds or EUR 191 million came from the West African countries of Benin, Burkina Faso, Cameroon, the Central African Republic, Chad, Côte d'Ivoire, Mali and Togo. These amounts might appear laughable to you but to us they are enormous. As a result, my position is simply to advocate financial compensation until these subsidies are in fact abolished, since everyone claims to be in favour of abolishing them. When President Bush passed through Dakar, he said to me: ‘I am in favour of abolishing subsidies. If the Europeans abolish them, so will I’. I replied ‘Fine, Mr President, but until you do, we will still face major problems’. What we are calling for, then, is financial compensation until subsidies are abolished.
With regard to the WTO, I dared to say, in the article to which I have referred, on the eve of the WTO meeting, that instead of a binding agreement that satisfies no one, it would be better to have no agreement at all and to take the time to discuss matters frankly. I must say that today, quite frankly, I have no faith in the WTO. I believe that things are now happening at such a widespread, global level, that attempting to find points on which everyone can agree is simply wishful thinking.
This is why what I recommend instead is direct competition between continents or sub-continents, like the competition between the European Union and the ACP countries or between the European Union and Africa.
I have faith in this formula that we established with you a very long time ago, only to abandon it later in order to move towards giving discussions a more global approach. We know today that globalisation has reached a dead end and that we would need to return to the European Union-ACP, European Union-Africa formula. I am not saying that the results would be particularly spectacular, but I do have faith in this type of mechanism. I have faith in the type of agreement that we concluded in Cotonou, on 23 January 2000, which introduces the requirement for enhanced political dialogue, without which there can be no economic cooperation. It also promotes a participative approach which involves the private sector and civil society, getting poverty reduction underway. It streamlines cooperation instruments and creates a new framework for economic and trade cooperation by concluding new agreements designed to include all of these provisions in the world trade system gradually and harmoniously. This is the type of agreement I believe in.
As to the results, they are the results that we have achieved. I shall sum up by saying that the agreement between West Africa and the European Union, for example, provides for sums of around EUR 435 million, which I believe to be quite inadequate. Having said that, however, I still make a distinction between principles and money, etc. This is the stance that I have always adopted at the G8, and I have always said that the most important element is the commitment, the political will to deal with a given situation. How we get there is another story. Some people say that EUR 10 billion is needed, others say EUR five billion, but we must not condemn mechanisms and agreements simply because we have found the various contributions to be inadequate. I shall say a few words about this in a while.
All of Africa is today set on the same course thanks to NEPAD, the ‘New Partnership for Africa’s Development’ NEPAD is the fusion of the Millennium Partnership for the African Recovery Programme (MAP), drawn up by my brothers Thabo Mbeki, Olusegun Obasanjo and Abdelaziz Bouteflika and the OMEGA plan, proposed by Senegal. What does MAP bring to the deal? MAP draws our attention to the fact that Africa is not poor but has been impoverished; by three centuries of slavery, by colonisation and by an international mechanism that is today leading to poorer trading terms. MAP also appeals to the African renaissance. The OMEGA plan, which I myself drafted, is essentially an economic plan, designed to show that we must focus on infrastructures, as the Europeans and the Americans have done and as Russia, at the time the Soviet Union, did. This plan shows that without infrastructures, it is impossible even to develop agriculture, because it is impossible even to make the link between centres of production and centres of consumption or of export.
NEPAD raises the principle of mass development in Africa, so as to bridge the gulf that separates us from the developed countries and we believe that this can be done. The problem is how to achieve this. NEPAD bases its approach on three fundamental options that I shall call the long-term parameters. The first of these is, of course, good public and private governance, without which public administration itself is impossible and without which we will never attract capital. The second parameter consists of the regions. Instead of relying on States, NEPAD relies on the regional dimension, which is larger and has a larger market, thereby allowing economies of scale to develop. The third and last parameter is NEPAD’s appeal to the private sector.
In this regard, I must say that whatever efforts are made, among other things, to provide aid and to cooperate, resources will never be sufficient, but on the other hand, if we offer the private sector the right conditions in which to invest in Africa, its actions will have the same influence as on the development of the developed countries, such as France, the United States, Canada, Japan and others.
In support of these three fundamental options, NEPAD selected eight sectors – infrastructure, education and training, health, agriculture, the new information and communication technologies, the environment, energy and, lastly, access to the markets of the developed countries. Each of these sectors is considered to be a priority and we have drawn up all projects at regional, interregional or continental level. The remaining question is how all this is to be funded?
I must say with regard to this matter that in May, when I stopped off in Japan, that country offered to write off EUR three billion dollars’ worth of debt and this gesture was confirmed recently at the third Tokyo International Conference on African Development (TICAD III). Japan also offered USD 1.06 billion for infrastructures, around USD 600 million for education and health and almost USD 400 million to support Japanese companies that wish to invest in Africa. I am not going to focus on the health or education sectors, but I must say that I share the view that education and training constitute the key sector for development. Incidentally, Asian countries such as Japan, Taiwan and others are living proof of this, directing almost 70% of their budget towards education and training. Malaysia dedicates 35% to these areas. Since the change of government, Senegal has increased its budget for education, which now stands at almost 35%. I hope to get it close to 50% before I leave office as Senegal’s Head of State.
One of NEPAD’s concerns is digital solidarity. I was invited to the preparatory meeting for the World Summit on the Information Society, which will be taking place in Geneva, and I proposed the concept of digital solidarity, which I should like to ask the European Parliament to support. Incidentally, following several working meetings, on the recommendation of experts, this concept was adopted and forms part of the final draft resolution of the Conference, which will take place in Geneva, in December.
What is involved? This is an attempt to find the means with which to help everyone who is cut off from the information society by providing equipment, such as telephones, Internet, web sites, in order to bring them up to the level of the information society that I defined on the basis of quantitative criteria, which have furthermore been accepted by the experts.
What precisely is involved? What would happen is that – on a voluntary basis, because this is not a tax – between 2 and 5 dollars would go towards purchasing a computer or 4 or 5 dollars towards creating a web site. Sums of money collected in this way could, according to estimates, be very considerable indeed – several hundred million or even billions of dollars, – and would help to buy equipment from the North to equip the South. Everyone would benefit – it is a real win-win situation: businesses in the West would supply their equipment and we would be able to use it.
I should like to conclude by saying that our action in Africa should be seen in the context of achieving peace and security, without which nothing can be done. Today, unfortunately, there are still many conflict hot-spots: when one is put out, another erupts somewhere else, but we do try to keep them under control. We have managed to control the conflicts in Guinea-Bissau, Liberia, in Côte d'Ivoire, where the situation remains tense and in Sierra Leone. Unfortunately, we still have some concerns about Guinea-Conakry and Mauritania, in short, countries where elections are soon to be held.
I should like to draw a few brief conclusions. It is not really wise to draw conclusions – it is more sensible to raise issues, but as it happens, I would like to close by expressing a conviction. This conviction relates to the way in which we will be able to get out of the current situation. Despite all of these aid programmes and programmes for cancelling or rescheduling debt – every possibility has been put forward – despite all of these efforts, we on the ground sometimes have the impression that we are living in the nineteenth century. Proof of this is that everyone agrees today on the need to combat poverty, but has this poverty always existed, or has it been created? I personally believe that this is a relative, and not absolute poverty, created by a new relationship between the underdeveloped and developed countries, which are going through a process of change. Africa’s absolute needs today are no longer the same as they were in the fifteenth, sixteenth, seventeenth, eighteenth and nineteenth centuries. It is therefore the entire issue of the interdependence of basic needs that must today be addressed through global relationships. We must, consequently, observe and seek solutions, but without getting rid of what we have already, which can always be improved on. In order to achieve all of this, I believe that we must appeal to the private sector, which has bolstered the development of Europe, the United States and Japan. I think that we might be surprised at how much the private sector will help. Countries must not be left completely unregulated, but we must, by means of national regulations, which everyone must respect, establish good governance and create security, or ‘profitability’ which is the free transfer of profits. Personally, I have faith in the free market, not a completely unbridled market, but free nonetheless, which sets me apart from some liberals who perhaps share some of the principles that I hold dear, such as political liberalism, the protection of human rights, and so on, …
… without approving of State intervention. I, however, believe that State intervention is essential, first of all to make good any shortfalls and then to act in sectors in which, in any event, private capital would not be interested in getting involved.
This is the message that I wanted to leave with you; a somewhat provocative one perhaps, because I was led to believe that in the European Union, many people did not share my view of the free market. I was given the opportunity to explain my point of view to you and thereby open the debate on an issue that is extremely important: that of the choice of strategy for the development of a country, and even of an entire continent.
Mr President, you are not only a president but also a wise African.
Moreover, you have kept to the speaking time given by the European Parliament.
I would like to express my sincere gratitude and compliment you, Mr President, on your strong, clear and political message.